IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT

                       __________________________

                              No. 00-10461
                       __________________________


UNITED STATES OF AMERICA,

                                 Plaintiff-Appellee, Cross-Appellant,

versus


ALBERT LOUIS LIPSCOMB,

                                 Defendant-Appellant, Cross-Appellee.

         ___________________________________________________

            Appeals from the United States District Court
                  for the Northern District of Texas

       ___________________________________________________
                          July 12, 2002
Before SMITH, DUHÉ, and WIENER, Circuit Judges.

WIENER, Circuit Judge:

     Albert Lipscomb, a former member of the Dallas City Council,

appeals his convictions for conspiracy and program bribery, in

violation of 18 U.S.C. § 666 (“§ 666”).           Whether he raises a

constitutional challenge to his convictions, and, if so, how we

should rule on that challenge, are questions that have divided our

panel three ways, as will become clear from our separate writings.

Despite    this     tripartite   fractionation,   however,   different

majorities of the panel conclude that (1) the question of § 666’s

as-applied constitutionality is properly before the panel and

should be addressed; (2) the district court had subject-matter
jurisdiction of this criminal bribery case against Lipscomb; and

(3) the court abused its discretion in transferring the trial sua

sponte over Lipscomb’s objections.            We therefore reverse his

conviction, vacate his sentence, and remand for a new trial.

                                  I. FACTS

     Both Lipscomb’s conduct and particular jurisdictional facts

are important to the varying views of the members of this panel.

We therefore recount them in considerable detail.

A.   Lipscomb’s Offense Conduct

     Lipscomb served on the Dallas City Council (the “Council”)

from 1984 to 1993 and again from 1995 until 2000.          During his first

period   of   service,   Lipscomb    vigorously       opposed   any    measure

favorable to taxicab companies, including Yellow Cab and Checker

Cab (together, “Yellow Cab”), both owned by his co-conspirator,

Floyd Richards. Lipscomb’s animus against cab companies apparently

was grounded in a belief that cab companies perennially failed to

serve the minority community adequately.

     During his second period of service on the Council, however,

Lipscomb demonstrated a considerably kinder disposition toward cab

companies, especially Yellow Cab.            In 1994, during Lipscomb’s

hiatus from the Council, Richards asked Lipscomb to help improve

Yellow Cab’s reputation in the minority community and offered to

pay Lipscomb $1,000 a month in cash for that help.                    Lipscomb

assented to    this   proposal.     Richards    and    Lipscomb   agreed    to

continue this arrangement as long as it was mutually agreeable.

                                     2
All this transpired orally.

      Richards continued to make the monthly payments to Lipscomb

after he was re-elected to the Council.         At times, Richards would

receive phone calls from Lipscomb indicating that he needed a

payment, after which Lipscomb would visit Yellow Cab’s office and

receive cash that Richards took from the company safe.           Sometimes

during these meetings, Richards and Lipscomb would discuss taxicab

issues then pending before the Council.           The government alleged

that in addition to making these monthly payments to Lipscomb,

Richards gave Lipscomb free use of cars, free cellular telephone

service, and free cab rides worth more than $3,300.

      When Lipscomb ran again, his advisers heard Richards declare

that he was willing to spend up to $30,000 to get Lipscomb elected.

When Richards learned that corporations could not contribute to

campaigns and that individuals could contribute no more than

$1,000, however, he decided to “lend” $20,500 to a business owned

by Lipscomb’s daughter and son-in-law.         That money was intended by

all concerned to help fund Lipscomb’s campaign, and it did so; but

Lipscomb did not report the campaign “loan” or any of the payments

in   his   campaign   finance   reports   or    his   personal   financial

statements.

      Richards testified that although he never made the quid pro

quo explicit, he expected that, in return for the monthly payments

and the campaign funding, Lipscomb would cast votes favorable to

Yellow Cab. Richards testified further that he and Lipscomb had an

                                    3
understanding, and that Richards was satisfied that Lipscomb knew

that the payments would stop if he voted the wrong way.

     Lipscomb’s support of Yellow Cab went far beyond the casting

of favorable votes at meetings of the Council.   Over time, he and

Richards discussed each of the taxicab issues on which Lipscomb

allegedly was influenced by this bribery: (1) operating authority

and fleet increases, (2) location of dispatch offices, (3) age

limits and inspections, and (4) insurance ratings.    Lipscomb had

opposed Yellow Cab on these issues before 1994, but when he

returned to the Council, he supported that company vigorously and

often.

     For example, in 1994 Lipscomb, as a private citizen, had

spoken out against authority for Yellow Cab and two other cab

companies to operate in Dallas.   Once he returned to the council,

though, he supported Yellow Cab’s requests for increases in the

size of its cab fleets.   Yet when cab companies unaffiliated with

Richards sought authority to operate in Dallas, Lipscomb urged that

their applications be removed from the council’s agenda.      When

another cab company’s request for operating authority was taken up

by the council, Lipscomb tried to require a voice vote on the

matter.

     Yellow Cab also needed relief from a city ordinance requiring

cab companies to maintain their dispatch offices inside the Dallas

city limits.   After a city staffer learned that Yellow Cab was

violating this policy, she sought to enforce it, but the Council

                                  4
referred the matter to its Transportation Committee.          Even though

Lipscomb did not serve on that committee, he attended its meeting

and browbeat the staffer, going so far as to ask her when she would

retire.   Eventually, with Lipscomb’s encouragement, the Council

permitted cab companies to operate dispatch offices in the Dallas

suburbs, thus legitimating Yellow Cab’s office, the only one in

violation, in which Yellow Cab had invested $15,000.

     Because   Yellow   Cab   had   the   newest   fleet   among   the   cab

companies serving Dallas, the City was encouraged by Yellow Cab

energetically to enforce against its competitors the City’s age

limit on vehicles for hire and its requirement that they be

inspected.   In 1992, Lipscomb had favored relaxing both rules, but

in 1996, after he was told by Richards that he wanted stricter

enforcement, Lipscomb began to support age limits on sedan-style

limousines similar to the limits that applied to taxicabs.         He also

sought to remove older shuttles and limousines from service more

quickly, and he opposed the Council’s effort to revisit its earlier

vote —— favorable to Yellow Cab —— to approve stricter age limits.

     Lipscomb also acted on Yellow Cab’s behalf with respect to

insurance issues.    Yellow Cab lobbied the Council to require that

the insurance coverage mandated for taxis be written by insurers

with favorable financial ratings.          This proposal proved to be

controversial:      The City’s Director of Human Services, whose

department handled insurance matters, was concerned that a rating

requirement might favor large firms and exclude small businesses

                                    5
owned by minorities or women.   Lipscomb nevertheless sought to put

the rating requirement on the Council’s agenda, and both seconded

and voted for a motion to increase the minimum rating.

     In sum, Lipscomb energetically used many of the tools at the

disposal of a Council member —— his vote, his oversight authority,

his agenda-setting power, and his other parliamentary privileges ——

to support policies favorable to Yellow Cab, even though these

policies conflicted with his previous positions.

B.   Jurisdictional Facts

     During Lipscomb’s second period of council service, the City,

through many of its agencies and departments, received substantial

federal funds.    In the year ending in September 1996, Dallas

received $44.3 million and spent $48.1 million in federal financial

assistance which funded a wide range of joint priorities: community

development, farmer’s market infrastructure, emergency shelter,

housing, community policing, airport and freeway improvements, arts

development, pollution control, emergency management, interlibrary

cooperation,   child   immunization,   homeless   health   care,   and

substance abuse control, among others.     Federal support in 1996

dwarfed state support, which totaled only $3.7 million received and

$3.1 million spent.    Other years were similar: in 1997, the city

received $54.3 million and spent $53.3 million in federal funds,

but received only $3.0 million and spent $3.8 million in state

funds.

     Testimony of the city’s chief financial officer showed that in

                                 6
Dallas’s efforts to obtain and then allocate federal funds, the

Council played an integral role:

          Q. And once the City gets the Department of Housing money
     or grant funds, does the City then disburse those funds?
          A. Yes, we do.
          Q. And is the disbursement by approval of a City
     Councilmember or the City Council at large?
          A. If the individual expenditure is greater than $50,000,
     or $15,000 in the case of professional services, it would come
     back to the Council for approval of that specific contract.
          Q. And does that frequently happen?
          A. Yes, uh-huh.
          Q. All right. And, in fact, does the Council have to
     approve, vote for and approve the application to HUD and the
     other agencies of the federal government to get federal money?
          A. Yes. They vote for the application and the acceptance
     of the money.

The Council as a whole thus controlled —— and individual council

members influenced —— the City’s applications for, and receipt and

expenditure of, at least forty million federal dollars each year.

                                 II. PROCEEDINGS

     The government secured a lengthy indictment against Lipscomb.

Counts 2 through 33 charged him with specific substantive                bribery

violations of § 666(a)(1)(B) and charged Richards with aiding and

abetting those offenses.          Conversely, counts 34 through 65 charged

Richards       with   bribery    violations   of   §   666(a)(2)   and   charged

Lipscomb with aiding and abetting.            Count 1 charged Lipscomb with

conspiring to violate § 666.             Notably, the government did not

charge Lipscomb with the misuse of state or federal funds.

     Three weeks before the long-scheduled trial date, the district

court, acting sua sponte, without giving notice to the parties or

holding    a    hearing,   and    over   Lipscomb’s    strenuous   objections,

                                         7
transferred the trial from the Dallas Division of the Northern Dis-

trict of Texas to the Amarillo Division.               Thereafter, Richards

entered into a plea agreement which, among other things, required

him to testify at trial.         The jury convicted Lipscomb on all

counts.       The   district   court       sentenced   him   to   41   months’

imprisonment, imposed a $7,500 fine, and ordered him to pay a

$6,500 special assessment.           The court also directed that the

sentence be served under home confinement because of Lipscomb’s

failing health and advanced age.

     Lipscomb appeals his conviction on several grounds.                    The

government    cross-appeals    the     home-confinement      aspect    of   his

sentence.

                     III. STATUTORY INTERPRETATION

A.   Lipscomb’s Challenge to the Jurisdictional Reach of § 666

     As it stood at the time and now stands, § 666 contains two

monetary thresholds.     Section 666 reads, in principal part:

     § 666.    Theft or bribery concerning programs receiving
               Federal funds
          (a) Whoever, if the circumstance described in
     subsection (b) of this section exists——
               (1) being an agent of an organization, or of a
          State, local, or Indian tribal government, or any
          agency thereof——
               ...
                    (B) corruptly solicits or demands for the
               benefit of any person, or accepts or agrees to
               accept, anything of value from any person,
               intending to be influenced or rewarded in
               connection with any business, transaction, or
               series of transactions of such organization,
               government, or agency involving anything of
               value of $5,000 or more;


                                       8
               ...
     shall be fined under this title, imprisoned not more than
     10 years, or both.
          (b) The circumstance referred to in subsection (a)
     of this section is that the organization, government, or
     agency receives, in any one year period, benefits in
     excess of $10,000 under a Federal program involving a
     grant, contract, subsidy, loan, guarantee, insurance, or
     other form of Federal assistance.1

Lipscomb insists that we should narrowly construe § 666 to avoid

the constitutional question that arises if we interpret the statute

to prohibit activity not directly related to federal spending or

federally funded programs.     He proposes that we construe the

statute to require a nexus between his offense conduct and federal

funds —— or, put differently, that his conduct implicate a tangible

federal interest.   He also contends that, when so construed, the

statute does not reach his conduct.   Neither contention succeeds.

     The phylogeny of § 666 jurisprudence does reflect a growing

tension between two possible focuses of the statute.    One, which

another court has dubbed the “funds focus,” would concentrate on

deterring direct depletion of federal funds; the other, the so-

called “corruption focus,” would combat “the corrupting, public-

trust eroding effects of bribery” and would not require that

federal funds be depleted or misallocated as a direct result of the

bribe.2   Lipscomb’s proposal that we adopt the narrower, funds

focus, however, would require us to ignore our consistently broad

     1
      18 U.S.C. § 666 (2000) (emphasis added).
     2
      United States v. Apple, 927 F. Supp. 1119, 1124 (N.D. Ind.
1996).

                                9
interpretation of § 666 as targeting corruption qua corruption.

Furthermore, even if we were to read § 666 and our cases to

construe it narrowly, to superimpose a nexus element, we would

still    conclude     that   there    is    a    sufficient   linkage   between

Lipscomb’s conduct and federal funds to support jurisdiction of

Lipscomb’s case.

B.   Westmoreland and Its Progeny: The Corruption Focus —— No
     Further Nexus Required

     We first interpreted § 666 in United States v. Westmoreland.3

The defendant, Westmoreland, was a county supervisor who was

convicted of accepting bribes and kickbacks in connection with the

purchasing    of    supplies   for   the    county’s    highway   construction

projects.4    The county received slightly more than $200,000 in

total federal revenue-sharing funds, of which roughly 15% was

allocated to Westmoreland’s district.5

     Westmoreland contended that “the federal revenue sharing funds

received [by her district]...were segregated and not expended for

the types of purchases she made.”6              She therefore argued that the

bribery “concerned only state monies and did not fall within the

purview of the statute.”7            We rejected such a construction as


     3
        841 F.2d 572 (5th Cir. 1988).
     4
        Id. at 573–75.
     5
        Id. at 575.
     6
        Id.
     7
        Westmoreland, 841 F.2d at 575.

                                       10
contrary to the statute’s text:

     Despite Westmoreland’s protestations, we find the
     relevant statutory language plain and unambiguous. By
     the terms of section 666, when a local government agency
     receives an annual benefit of more than $10,000 under a
     federal assistance program, its agents are governed by
     the statute, and an agent violates subsection (b) when he
     engages in the prohibited conduct “in any transaction or
     matter or series of transactions or matters involving
     $5,000 or more concerning the affairs of” the local
     government agency.     18 U.S.C. § 666(b) (Supp. 1984)
     (emphasis added).    Subsection (b) contains nothing to
     indicate that “any transaction involving $5,000” means
     “any federally funded transaction involving $5,000” or
     “any transaction involving $5,000 of federal funds[.]”8

Westmoreland also made the argument that Lipscomb makes here:

“[A]n expansive interpretation [of § 666]...extends federal power

in a manner that, in many instances, the federal interest at stake

does not warrant.”9    The Westmoreland panel responded:

     Once Congress has spoken, however, we do not sit to judge
     the wisdom of its action. It is sufficient that Congress
     seeks to preserve the integrity of federal funds by
     assuring the integrity of the organizations or agencies
     that receive them.... [T]he direct involvement of federal
     funds in a transaction is not an essential element of
     bribery under section 666(b); the government need not
     prove that federal monies funded a corrupt transaction.10

Westmoreland thus held that no connection was required between the

federal funds allocated to the county and the supervisor’s illegal



     8
      Id. at 576.
     9
      Id. at 577–78.
     10
      Id. at 578. We noted that “any reference to federal funds
is conspicuously absent from the operative provisions [of § 666],
and it is clear that Congress has cast a broad net to encompass
local officials who may administer federal funds, regardless of
whether they actually do.” Id. at 577.

                                  11
conduct.     Instead, the only requisite involvement of federal funds

was the county’s receipt of more than $10,000 per year.11

     Since     Westmoreland,   we   have   sometimes   applied   its   broad

reading of § 666 unconditionally.         For example, in United States v.

Moeller,12 the government appealed the dismissal of § 666 counts

against employees of the Texas Federal Inspection Service (“TFIS”),

a cooperative venture of the agriculture departments of Texas and

the United States, in which state workers were empowered to conduct

federal inspections.13     Although we said that “there must be some

nexus between the criminal conduct and the agency receiving federal

assistance,” that nexus was purely textual:            It was present when

the Texas Department of Agriculture, a government agency for

purposes of § 666, received more than $10,000 a year in federal

funds, and the defendants, TFIS employees, were agents of that

federally-funded agency.14      Thus Moeller cannot be read to have

imposed the extratextual nexus that Lipscomb urges us to engraft on

§ 666.

     Some uncertainty seeped into our § 666 jurisprudence as a




     11
      Westmoreland, 841 F.2d at 575–76.     The Supreme Court has
agreed, referring to the $5,000 figure as “the $5,000 threshold for
the business or transaction in question.”        Salinas v. United
States, 522 U.S. 52, 57 (1997).
     12
          987 F.2d 1134 (5th Cir. 1993).
     13
          Id. at 1135.
     14
          Id. at 1137–38 (emphasis added).

                                     12
result of United States v. Marmolejo.15               There, we upheld the

conviction of a county sheriff in Texas who had accepted bribes in

return for permitting conjugal visits to a federal prisoner whom

the State of Texas, in return for a federal per diem fee, housed in

a state prison renovated with federal funds.16 In addressing wheth-

er § 666 gave jurisdiction to prosecute, we noted that “[w]e have

previously held that § 666(a)(1)(B) does not require the government

to prove that federal funds were directly involved in a bribery

transaction,     or   that   the   federal   monies    funded   the   corrupt

transaction.”17       Nevertheless, when discussing whether conjugal

visits were “anything of value” under § 666, we stated that

     [b]ecause the conduct in this case involves serious acts
     of bribery by agents of a local government who were
     carrying out their duties under a Federal program, we
     conclude that this case is within the scope of conduct
     Congress intended to encompass with 18 U.S.C. § 666.18

We did not identify whence we derived any limits on the “scope of

conduct Congress intended to encompass.”         The dissent argued that

Westmoreland interpreted § 666 to reach “only those acts of bribery

that could somehow be traced, directly or indirectly, to the



     15
      89 F.3d 1185 (5th Cir. 1996), aff’d sub nom. Salinas v.
United States, 522 U.S. 52 (1997).
     16
          Marmolejo, 89 F.3d at 1188–89.
     17
          Id. at 1191 (citing Westmoreland, 841 F.2d at 578).
     18
      Marmolejo, 89 F.3d at 1192–93 (emphasis added). See also id.
at 1193 n.9 (examining legislative history and precedent to
determine whether defendants’ conduct was behavior that “Congress
. . . intend[ed] to reach”).

                                      13
integrity of federal program funds.”19           The Supreme Court granted

certiorari     to   address    this   argument   and   affirmed   the   panel

majority’s holding, but beclouded our § 666 jurisprudence in the

process.

C.   The Salinas Speculation and Its Sequellae: The Funds Focus,
     Requiring a Further Nexus

     In reviewing Marmolejo, under the caption Salinas v. United

States,20 the Supreme Court asked whether § 666 is “limited to cases

in which the bribe has a demonstrated effect upon federal funds.”21

The Court stated that “[t]he statute’s plain language fails to

provide any basis” for such a limitation and that the legislative

history forecloses it.22       The Court thus agreed with our Marmolejo

holding that federal funds need not be directly involved in a

violation of § 666.23         The Court nonetheless obliquely suggested


     19
      Id. at 1203 (Jolly, J., dissenting) (emphasis in original).
“Turning to the precise legislative history, I find that it clearly
reveals that Congress did not intend for § 666(a)(1)(B) to be
applied to conduct such as the acceptance of bribes to allow
conjugal visits.     Instead, Congress was only concerned with
protecting the federal monies disbursed to non-federal entities.”
Id.
     20
          522 U.S. 52 (1997).
     21
          Id. at 54.
     22
          Id. at 57, 59.
     23
      Id. at 56–57 (citation omitted and brackets original):
     The enactment’s expansive, unqualified language, both as
     to the bribes forbidden and the entities covered, does
     not support the interpretation that federal funds must be
     affected to violate § 666(a)(1)(B)....     [T]he statute
     forbids acceptance of a bribe by a covered official who
     intends “to be influenced or rewarded in connection with

                                       14
that there might be obstacles to applying § 666 to different facts:

          We need not consider whether the statute requires
     some other kind of connection between a bribe and the
     expenditure of federal funds, for in this case the bribe
     was related to the housing of a prisoner in facilities
     paid for in significant part by federal funds themselves.
     And that relationship is close enough to satisfy whatever
     connection the statute might require.24

Even so, the Court disposed of any constitutional question:

          [T]here    is   no    serious   doubt   about    the
     constitutionality of § 666(a)(1)(B) as applied to the
     facts of this case. [The briber] was without question a
     prisoner held in a jail managed pursuant to a series of
     agreements with the Federal Government. The preferential
     treatment accorded to him was a threat to the integrity
     and proper operation of the federal program. Whatever
     might be said about § 666(a)(1)(B)’s application in other
     cases, the application of § 666(a)(1)(B) to Salinas did
     not extend federal power beyond its proper bounds.25

     Since Salinas, the Supreme Court has decided only one more

§ 666 case: United States v. Fischer,26 which also sent mixed

messages.      Echoing Salinas, the Fischer Court described § 666 as

“expansive, both as to the conduct forbidden and the entities

covered”27 and read the statute to reveal Congress’s “expansive,


     any business, transaction, or series of transactions of
     [the defined] organization, government or agency.” The
     prohibition is not confined to a business or transaction
     which affects federal funds.     The word “any,” which
     prefaces the business or transaction clause, undercuts
     the attempt to impose this narrowing construction.
     24
          Salinas, 522 U.S. at 59.
     25
          Id. at 60–61 (emphases added).
     26
          Fischer v. United States, 529 U.S. 667 (2000).
     27
      Id. at 678 (internal quotations and brackets omitted) (citing
Salinas, 522 U.S. at 56).

                                     15
unambiguous      intent    to   ensure        the   integrity     of   organizations

participating in federal assistance programs”28 —— clearly embracing

the   “corruption        focus.”        The    Court       therefore   affirmed   the

conviction of a defendant who had defrauded a municipal hospital

authority that participated in the federal Medicare program.29                     In

so doing, however, the Court once again mentioned in passing a

conceivable constitutional problem:                   To read the statutory term

“benefits” too broadly, the Court cautioned, so as to mean “[a]ny

receipt of federal funds,” could “turn almost every act of fraud or

bribery into a federal offense, upsetting the proper federal

balance.”30      Justice Thomas, joined in dissent by Justice Scalia,

likewise warned that “[w]ithout a jurisdictional provision that

would ensure that in each case the exercise of federal power is

related to the federal interest in a federal program, § 666 would

criminalize      routine    acts    of    fraud       or    bribery”   and   threaten

principles of federalism.31

      Although Salinas and Fischer did not unconditionally validate

our view that once a local government accepts more than $10,000 per

year from the federal government, no further federal interest is

needed to justify prosecution under § 666, neither did either of


      28
           Fischer, 529 U.S. at 678 (emphasis added).
      29
           Id. at 669–70, 681–82.
      30
           Id. at 681.
      31
      Fischer, 529 U.S.            at    690    n.3    (Thomas,    J.,   dissenting)
(emphasis in original).

                                          16
those cases condemn our broad approach.         The Salinas Court merely

observed in passing that, even if a federal interest were required,

such an interest clearly existed in preventing federal prisoners

from bribing local jail officials participating in a federal

incarceration program.       Similarly, the Fischer Court construed a

term in § 666 broadly, simply musing that federalism principles

might somehow limit the statute’s sweep.         As either a statutory or

constitutional matter, then, the Court might be seen as harboring

inchoate qualms about whether, for § 666 to apply, there might be

some need for a direct interest in the funds involved in the

prohibited conduct (or, alternatively, a need for either a nexus

between the federal dollars and the offense conduct or an extra-

textual jurisdictional element to § 666).           Lipscomb argues this

inference forcefully, noting that Salinas left open the question

whether § 666 “requires some other kind of connection between a

bribe and the expenditure of federal funds.”32               He urges us to

overlook Westmoreland and answer this question in the affirmative.

     This, of course, we could not do even if we were so inclined.

Mere ruminations      in   Supreme   Court   opinions   do   not   empower   a

subsequent panel of our court to disregard, much less overrule, the

holding of a prior panel.      And, as we noted just last year, “[w]e

are not convinced that Salinas wrought a change upon our earlier




     32
          Salinas, 522 U.S. at 59.

                                     17
precedents.”33    Because Salinas and Fischer went no further than to

advert in dicta to the mere possibility that the argument now

advanced by Lipscomb might someday be favored, we are bound to

adhere to Westmoreland’s statutory holding.34

     Likewise, our post-Salinas decisions interpreting § 666 must

be read as adhering to this rule.         Nevertheless, the cautionary

words in Salinas and Fischer, combined with our prior opinions’

silence on the constitutional question, divided the next panel of

this court to interpret § 666.    The panel majority in United States

v. Phillips35 reiterated Moeller’s requirement of a nexus between

the misconduct and the agency (as distinct from a nexus between the

misconduct and the federal funds themselves),36 but added some

extra-textual teeth in holding that defendant Phillips, a tax

assessor, was not an “agent” of Louisiana’s St. Helena Parish,

which received over $10,000 in federal funds, so as to be liable

himself under § 666 for putting on his payroll a political ally who



     33
      United States v. Reyes, 239 F.3d 722, 735 (5th Cir. 2001),
cert. denied, 121 S. Ct. 156 (2001) and 122 S.Ct. 2618 (2001).
     34
      Burge v. Parish of St. Tammany, 187 F.3d 452,      466 (5th Cir.
1999) (“It is a firm rule of this circuit that in the    absence of an
intervening contrary or superseding decision by this     court sitting
en banc or by the United States Supreme Court, a          panel cannot
overrule a prior panel’s decision.”).
     35
          219 F.3d 404 (5th Cir. 2000).
     36
      Id. at 413–14 (“[T]here must be some nexus between the
criminal conduct and the agency receiving federal assistance.”)
(quoting Moeller, 987 F.2d at 1137) (emphasis original to
Phillips).

                                   18
then did no work.37           The panel instead viewed Phillips as an agent

of the Louisiana Tax Commission, which received no federal funds,

and    concluded       that    the   statute    did    not     reach   his   activity.

Underlying         this    definitional    question      about    “agent,”    however,

lurked       the     majority’s      concern    that     the     defendant   was    too

functionally distant from the flow of federal funds to the parish:

       We know from the Supreme Court’s decision in Salinas that
       the funds in question need not be purely federal, nor
       must the conduct in question have a direct effect on
       federal funds. The statute possibly can reach misuse of
       virtually all funds of an agency that administers the
       federal program in question. It is a different matter
       altogether, however, to suggest that the statute can
       reach any government employee who misappropriates purely
       local funds, without regard to how organizationally
       removed the employee is from the particular agency that
       administers the federal program.38

We acknowledge that it is at least arguable, albeit tenuously, that

this        “organizationally          removed”       language      conflicts       with

Westmoreland         and    Moeller,    even    though    the     Phillips    majority

purported       to    distinguish      those    two    cases    factually,    and   the

Phillips panel may be perceived as having favored the “funds focus”


       37
            Phillips, 219 F.3d at 407–08, 411–15.
       38
      Id. at 411 (citations omitted and emphasis added). To the
panel majority, the legislative history of § 666 revealed
“Congress’ concern with a defendant’s ability to administer or
control the federal funds provided to a particular agency,” id. at
411 n.7, and Fischer counseled that “the fraud must have the
potential to affect the identified federal funds or program,” id.
at 412 n.13. But in the “absence of evidence that connects the
assessor’s office to control or expenditure of any funds of the
parish,” id. at 411 n.9, prosecuting under § 666 “advances no
federal interest in safeguarding a particular federal program,” id.
at 414.

                                           19
for § 666.      To the extent that there is a conflict, however, the

older case controls, as the Phillips dissenter correctly noted.39

     Only     by   interpreting      “agent”     narrowly   was    the    Phillips

majority able to avoid the constitutional question.40                 The Phillips

dissent read our own precedents as rejecting any nexus requirement

whatsoever     and   took    issue   with    the   panel    majority’s      narrow

definition of “agent.”41         The dissent asserted that a “specific

nexus —— between Phillips and the federal funds inside Parish

coffers —— is not required” and furthermore that “it is sufficient

that the criminal conduct affect the agency receiving federal

assistance:        in essence, we have determined that there is an

inherent federal interest in insuring that agencies receiving

significant amounts of federal funding are not corrupt.”42                      In a

nutshell, this is precisely the “corruption focus” that we had

firmly adopted       in    Westmoreland,     a   focus   that   has     never   been

overruled either by this court en banc or by the Supreme Court.

D.   Reyes and Williams: Either Way, § 666 Covers Lipscomb

     Two     cases   decided     last   year     demonstrate      our    continued

commitment to applying § 666 to members of municipal and parochial

governing bodies.         These cases provide additional support for the



     39
          Id. at 423 n.4 (E. Garza, J., dissenting).
     40
          Phillips, 219 F.3d at 414 (majority).
     41
          Id. at 422–23 (E. Garza, J., dissenting).
     42
          Id. at 422–23.

                                        20
proposition that § 666 easily reaches Lipscomb’s conduct.         In

United States v. Reyes,43 we affirmed the § 666 conviction of city

council members who had been bribed to vote in favor of awarding a

municipal construction project to a particular contractor.44      The

government noted that a federal loan would have supported the

project had it gone forward, but we explicitly declined to rely on

that fact, stating instead that federal support of the three city

departments involved in the project —— the finance, housing, and

legal departments —— justified prosecuting under § 66645:

     Applying Westmoreland and Moeller..., we conclude that
     the connection between federal benefits and the charged
     conduct is sufficient to uphold Reyes’s convictions under
     § 666.... Like the county supervisor in Westmoreland and
     the senior agency officials in Moeller, here the charged
     criminal conduct related to city council members, who, by
     voting up or down on bids, ultimately decide how federal
     money will be spent.46

Such an analysis firmly supports Lipscomb’s susceptibility to

conviction under § 666: In Dallas, federal money supports the

City’s transportation and human services departments —— the very

agencies of city government that Lipscomb sought corruptly to

influence.     Reyes reaffirms, as a statutory matter, that whatever

nexus § 666 requires —— if any —— is present in this case.




     43
          United States v. Reyes, 239 F.2d 722 (5th Cir. 2001).
     44
          Id. at 726–32.
     45
          Id. at 734 & n.5.
     46
          Id. at 734 (emphasis added).

                                   21
     More recently, we decided United States v. Williams47 without

discussing any jurisdictional element or nexus requirement at all

—— despite the fact that if there had been a jurisdictional flaw,

it would have been incumbent on the Williams panel to address that

problem, even sua sponte.             Williams involved facts virtually

identical to those present in Reyes, in Westmoreland, and here.

Williams, a former member of the Jackson, Mississippi City Council,

was convicted under § 666 of aiding and abetting the solicitation

and acceptance of bribes —— specifically, $150,000 in exchange for

a re-vote on a cable television license contract.48               The Williams

court did not describe any direct federal fiscal interest at stake

in that re-vote.           Such questions, however, may not have been

briefed     or    argued   in   Williams,   as   the   opinion   in   that   case

expressly rejected only other challenges —— those grounded in equal

protection, due process, and sufficiency and admissibility of the

evidence     ——    to   Williams’s   conviction.49      Taken    in   isolation,

Williams has little if any precedential value on the nexus issue,

one way or the other.

     But of course Williams does not stand alone.            It is merely the

most recent in a series of our opinions —— Westmoreland, Moeller,

Marmolejo, Reyes, and Williams —— that have consistently applied



     47
          United States v. Williams, 264 F.3d 561 (5th Cir. 2001).
     48
          Id. at 566–67.
     49
          Id. at 567–78.

                                       22
the broad “corruption focus” of § 666.                      The Phillips panel did

construe the term “agent” to avoid the constitutional question, but

we cannot do that here: As a textual matter, the term “agent”

plainly includes city council members.                    Westmoreland applied § 666

to a county supervisor; Reyes and Williams both applied it to city

council members.       Hence Westmoreland’s view of § 666 continues to

be   the   law   in    this    circuit       and     to    preclude    a    more   narrow

construction of the statute.             Even though we get to the question

from different jurisdictional perspectives, Judge Duhé and I are in

complete accord        on   the    result     for     Lipscomb    of       the   foregoing

analysis of § 666:            He was subject to being tried in federal

district court for violating that statute, and he was subject to

being convicted by a jury.

           IV. DID LIPSCOMB RAISE THE CONSTITUTIONAL ISSUE?

      Before addressing the constitutional problem that Lipscomb’s

statutory-construction argument presages (and writing for myself

alone, although supplementing Judge Smith’s analysis), I must make

three observations on our intrapanel disagreement over whether the

constitutional issue is properly before us.                     To me, this debate:

(1) is more semantical than substantive, (2) is in tension with

controlling Supreme Court precedent, and (3) overlooks the real

nature of the constitutional question at issue.

      Semantics       first:      As   the        Supreme    Court     recently     said,




                                             23
“jurisdiction...is a word of many, too many, meanings.”50                             This

imprecision is one source of our panel’s split here.                          Judge Duhé

reads “jurisdiction” in the pleadings, briefs, and record to mean

adjudicative jurisdiction only —— the authority of federal courts

to   hear       only    those         categories        of   cases    (subject-matter

jurisdiction) authorized by Congress, between those categories of

persons (personal jurisdiction) permitted by the Constitution. But

in the context of the expressly constitutional arguments that

Lipscomb sometimes makes, Judge Smith and I read his use of

“jurisdiction”         ——     at     least    on   those     occasions    ——    to    mean

legislative jurisdiction, the “authority” of Congress “to make its

law applicable to particular persons or activities.”51

     Lipscomb          also        uses      the    ambiguous        phrase     “federal

jurisdiction,” which could be either adjudicative or legislative.

That ambiguity is not only terminological, but also conceptual. To

state     the    obvious,          legislative     jurisdiction       flows    from   the

Constitution to the Congress and limits, in today’s context, the

subject matter         and     the    classes      of   persons   that   Congress     may

regulate    by    statute.           In   contrast,      adjudicative    jurisdiction

generally flows from Congress to the courts as grants of subject-

matter jurisdiction, grants made by Congress in enacting laws

     50
      Steel Co. v. Citizens for a Better Environment, 523 U.S. 83,
90 (1998).
     51
      Hartford Fire Ins. Co. v. California, 509 U.S. 764, 813
(1993) (Scalia, J., dissenting).    Legislative jurisdiction “is
quite a separate matter from jurisdiction to adjudicate.” Id.

                                              24
pursuant to its power to constitute inferior federal courts.52                    In

the instant context, the judicial power extends constitutionally to

cases arising under federal criminal laws. Consequently, a court’s

adjudicative jurisdiction to convict a defendant of a federal crime

cannot exist in the absence of Congress’s legislative jurisdiction

to criminalize the particular conduct of which the particular

defendant is accused.

     The reach of Congress’s legislative jurisdiction, of course,

is sometimes bounded by structural constitutional provisions.                    For

example, grants of jurisdiction are limited by the Necessary and

Proper Clause, which covers laws that “carry into Execution...all

other powers vested by this Constitution in the Government of the

United States or in any Department or Officer thereof.”53                   I cannot

even imagine how it could be “necessary and proper” to the exercise

of either the judicial power or the power to constitute inferior

courts for      us   to    have   adjudicative      jurisdiction     over    a   case

implicating      a   statute      that   Congress     lacked   the    legislative

jurisdiction to enact.            It should go without saying, therefore,

that our subject-matter jurisdiction has constitutional as well as

statutory      limits54:     It    involves   “the     courts’     statutory      or

     52
          U.S. CONST. art. I, § 8, cl. 9.
     53
          U.S. CONST. art. I, § 8, cl. 18.
     54
      Edelman v. Jordan, 415 U.S. 651, 678 (1974) (“The Eleventh
Amendment defense sufficiently partakes of the nature of a
jurisdictional bar so that it need not be raised in the trial
court.”).

                                         25
constitutional power to adjudicate the case.”55

     To repeat, then: A federal forum simply must lack adjudicative

jurisdiction to hear a case based on a federal statute that

Congress    lacked    the   legislative        jurisdiction     (translation:

constitutional power or authority) to apply to the situation in

question.   If I am correct in my position that this case implicates

our constitutional duty, at every level and at every stage of the

proceedings,    to   ensure    the      existence   of    our   adjudicative

jurisdiction, then that duty trumps the canon of constitutional

avoidance that Justice Brandeis discussed in Ashwander v. TVA,56 a

canon that on other occasions I have dutifully obeyed.57              At the

risk of exposing my own intellectual shortcomings, then, I confess

that neither semantically nor substantively can I understand the

distinction, which Judge Duhé detects in Lipscomb’s pleadings and

briefs,    between   adjudicative,      subject-matter    jurisdiction    and

legislative    jurisdiction    (structural       constitutionality)     ——   a

distinction that is clear to Judge Duhé but in this case remains

blurred to me.       If a successful as-applied challenge to the

constitutionality of § 666 would limit Congress’s legislative

jurisdiction, i.e., would identify someone or some act beyond

     55
      Steel Co.,      523   U.S.   at    89   (original   emphasis   removed,
emphasis added).
     56
      Ashwander v. TVA, 297 U.S. 288, 346–48 (1936) (Brandeis, J.,
concurring).
     57
      See, e.g., U.S. v. Fox, 248 F.3d 394, 405 (2001), vacated on
other grounds, Fox v. United States, 122 S.Ct. 1602 (2002).

                                        26
Congress’s authority, it cannot help but limit our adjudicative

jurisdiction to the same degree.          In this sense, because Lipscomb

appears to raise a structural jurisdictional challenge, I question

whether his is the kind of constitutional argument that may be

waived through delay or disuse; if it “involves a court’s power to

hear a case, [it] can never be forfeited or waived.”58

     As I read them, Lipscomb’s pleadings and briefs do raise ——

and thus do not waive —— the constitutional issue.          Rather, they

question both Congress’s legislative jurisdiction (constitutional

authority) to enact § 666 and our adjudicative power to apply § 666

here.      Lipscomb has raised a classic challenge to subject-matter

jurisdiction: He “argues that the extension of federal jurisdiction

over acts such as [his] would exceed the power of Congress.”59

     My belief that we should consider this argument finds support

in Salinas itself.      There the Supreme Court easily undertook to

determine whether § 666 was constitutional, and squarely held that

it was, as applied,60 despite the fact that neither we nor the

district court had addressed the statute’s constitutionality.61        In


     58
      United States v. Cotton, __ U.S. __, __; 122 S.Ct. 1781, 1785
(2002).
     59
      United States v. Suarez, 263 F.3d 468, 484 (6th Cir. 2001)
(Boggs, J., dissenting in part).
     60
          Salinas, 522 U.S. at 61.
     61
      Compare Salinas, 522 U.S. at 60–61, with Marmolejo, 89 F.3d
at 1188–94 (omitting constitutional analysis). Even the dissent in
Marmolejo did not make constitutional arguments. See Marmolejo, 89
F.3d at 1201–05.    See also Salinas v. United States, 1997 U.S.

                                     27
support of its “holding,”62 the Court explained:

     [s]tatutes should be construed to avoid constitutional
     questions, but this interpretative canon is not a license
     for the judiciary to rewrite language enacted by the
     legislature. Any other conclusion, while purporting to
     be an exercise in judicial restraint, would trench upon
     the legislative powers vested in Congress....
          These principles apply to the rules of statutory
     construction we have followed to give proper respect to
     the federal-state balance.... [W]e cannot press statutory
     construction to the point of disingenuous evasion even to
     avoid a constitutional question.63

This is why, with all due respect, I find it odd, as we labor to

interpret 18 U.S.C. § 666, for Judge Duhé to urge obeisance to the

Ashwander canon, which the Supreme Court itself in Salinas first

acknowledged and then declined to observe or apply.

     To the extent that the real question is whether Lipscomb

adequately raised constitutionality, I trust Judge Duhé would

concede two premises: first, that Lipscomb urged the district court

(and this one) so to construe § 666 as to avoid a serious and

identified constitutional flaw; and second, that this panel has

unanimously concluded that we cannot so construe the statute.

Starting with these two premises, I cannot avoid the conclusion



Trans. Lexis 48, at *49–50:
     QUESTION: But the Tenth Amendment argument that you're
     presenting to us now--
     MR. ENRIQUEZ: Yes, ma'am.
     QUESTION: --did you make that in the lower courts?
     MR. ENRIQUEZ: We didn't specifically come out and say
     Tenth Amendment, Your Honor.
     62
          Salinas, 522 U.S. at 61.
     63
          Id. at 59–60 (citations and quotation marks omitted).

                                     28
that Lipscomb did raise the constitutional flaw. By construing the

statute as all three of us do, we are sailing into the very waters

that    Lipscomb         warned    us      were    constitutionally    uncharted.    I

knowingly and willfully proceed to endeavor to chart them.

                                                  V.

                     AS-APPLIED CONSTITUTIONALITY UNDER DOLE

       We review the constitutionality of a federal statute de novo.64

My solo review here will focus on whether § 666 is necessary and

proper to the spending power, but the proper foundation for that

analysis       is    a    review      of   the    Supreme    Court’s   spending-clause

jurisprudence.            That jurisprudence has focused on whether Congress

may condition grants of federal funds.                       Even if § 666 is not a

conditional-grant statute —— a conclusion of which I am less

certain       than       is   Judge     Smith     ——   the   conditional-grant   cases

establish both that “internal limits on congressional spending

power are difficult to discern”65 and that, to whatever extent the

Tenth Amendment is an external limit on the spending power, that

Amendment does not function as “a prohibition on the indirect

achievement of objectives which Congress is not empowered to

achieve directly.”66            The Tenth Amendment thus is not as great an



       64
            See United States v. Rasco, 123 F.3d 222, 226 (5th Cir.
1997).
       65
      1 LAURENCE H. TRIBE, AMERICAN CONSTITUTIONAL LAW § 5-6, at 839 (3d
ed. 2000).
       66
            South Dakota v. Dole, 483 U.S. 203, 210 (1987).

                                                  29
obstacle to the necessity and propriety of § 666 as Judge Smith

believes it to be.

A.   Conditional-Grant Precedents

     Congress likely enacted § 666 pursuant to the Spending Clause

of the Constitution.67     Under that clause, it is settled, Congress

may regulate the states by conditioning grants.68      Cases on such

conditions have established that the structural limits on federal

power that often arise in the commerce-clause context do not

operate with the same force against conditional-grant provisions.

     United States v. Butler,69 for example, is still good law for

its announcement that Congress’s spending power, like its power to

tax, is “to provide for the general welfare,”70 and is therefore

untrammeled by the specific grants of legislative power found

elsewhere in Article I, Section 8:

     While, therefore, the power to tax is not unlimited, its
     confines are set in the clause which confers it, and not
     in those of section 8 which bestow and define the
     legislative powers of the Congress. It results that the
     power of Congress to authorize expenditure of public


     67
      Fischer, 529 U.S. at 689 n.3 (Thomas, J., dissenting)
(“Section 666 was adopted pursuant to Congress’ spending power.”);
Phillips, 219 F.3d at 414 (“Congress’ authority to enact § 666
rests on the Spending Clause of the Constitution.”). The spending
power is not granted in such terms but is an outgrowth of the
“Power To lay and collect Taxes, Duties, Imposts, and Excises, to
pay the Debts and provide for the Common Defence and general
Welfare of the United States.” U.S. CONST. art. I, § 8, cl. 1.
     68
          TRIBE, supra note 65, § 5-6, at 833.
     69
          297 U.S. 1 (1936).
     70
          U.S. CONST. Art. I, § 8, cl. 1.

                                    30
     moneys for public purposes is not limited by the direct
     grants of legislative power found in the Constitution.71

     Although the Butler Court did hold that the Tenth Amendment

cabined Congress’s spending power,72 the Court quickly abandoned

this view, in Oklahoma v. United States Civil Service Commission,73

which rejected a constitutional challenge to the Hatch Act.              That

Act then forbade political activities by any “officer or employee

of any State or local agency whose principal employment is in

connection with any activity which is financed in whole or in part

by loans or grants made by the United States.”74         Oklahoma and its

State      Highway   Commissioner    challenged    the      Civil     Service

Commission’s attempt to force on the State the choice between

dismissing     the   Commissioner,   who   had    engaged    in     political

activities, or forgoing highway funds in the amount of twice the

commissioner’s salary.75     The Court responded:

     While the United States is not concerned with and has no
     power to regulate local political activities as such of
     state officials, it does have power to fix the terms upon


     71
          Butler, 297 U.S. at 66.
     72
          Id. at 66–78.
     73
          330 U.S. 127 (1947).
     74
      Id. at 129 n.1, citing 18 U.S.C.A. § 61l. The Hatch Act,
although recently reformed, remains on the statute books; today it
criminalizes the extortion of political contributions under threat
of withholding employment, payments, or benefits that are “provided
for or made possible in whole or in part by an Act of Congress.”
This language shows that Congress knows how to link criminal
sanctions tightly to federal spending, should it so desire.
     75
          Oklahoma, 330 U.S. at 129–34.

                                     31
     which its money allotments to states shall be disbursed.
          The Tenth Amendment does not forbid the exercise of
     this power in the way that Congress has proceeded in this
     case....   [T]he Tenth Amendment has been consistently
     construed “as not depriving the national government of
     authority to resort to all means for the exercise of a
     granted power which are appropriate and plainly adapted
     to the permitted end.”.... The offer of benefits to a
     state...dependent upon cooperation by the state with
     federal plans, assumedly for the general welfare, is not
     unusual.76

Oklahoma, the Court said, could evade the condition by the “simple

expedient” of not yielding to the enticement of federal funds.77

     The apex of the Court’s conditional-grant jurisprudence is

South Dakota v. Dole,78 which involved a statute conditioning a

small portion of each state’s federal highway aid on the state’s

establishing a minimum drinking age.79            The Court upheld the

drinking-age requirement as an exercise of Congress’s Spending-

Clause authority to condition federal grants.80         The Court also

announced that when Congress chooses to go beyond its enumerated

powers, and to use its spending power “to further broad policy

objectives     by   conditioning   receipt   of   federal   monies   upon

compliance with federal statutory...directives,” the statutory

condition must itself meet four conditions, the failure to meet any



     76
          Id. at 143–44.
     77
          Id. at 143.
     78
          483 U.S. 203 (1987).
     79
          Id. at 205.
     80
          Id. at 206.

                                    32
one of which might render a statute unconstitutionally broad.81

B.   The Dole Test Is Instructive Here

     Given Dole’s context, applying its test to § 666 could be

trebly problematic.        First, like Judge Smith, two district courts

have concluded that § 666 is not a conditional-grant statute at

all, because it does not require the state (here, Texas) or its

political subdivision (here, Dallas) to do anything.82 As the court

in United States v. Cantor noted, § 666 “does not impose a

condition on the receipt of federal funds.            The statute neither

requires   a     state’s    compliance    with   federal...directives   nor

prevents state action.”83 Like the Cantor court, however, I believe

that this lack of direct effect on states and localities actually

supports   the    statute’s    constitutionality.84      Furthermore,   the

     81
      Id. at 207-08. At least one court has concluded that use of
§ 666 to prosecute crimes with no federal nexus violates the Dole
test’s third condition.    See United States v. McCormack, 31 F.
Supp. 2d 176 (D. Mass. 1998) (finding the statute unconstitutional
as applied to a defendant who had bribed a local police officer to
prevent that officer’s further investigation into a state crime,
and the entity that received federal funds was the police
department that employed the bribed officer).
     82
      United States v. Sabri, 183 F. Supp. 2d 1145, 1156 (D. Minn.
2002) (“[T]he    statute   does  not   apply   to  the   recipient
government.”).
     83
      United States v. Cantor, 897 F. Supp. 110, 113 (S.D.N.Y.
1995). A condition statute generally requires a state’s compliance
with federal regulatory or administrative directives in exchange
for receipt of federal funds. Va. Dep’t of Educ. v. Riley, 106
F.3d 559, 570-72 (4th Cir. 1997) (en banc) (plurality opinion).
     84
      Id. (“All Congress has done in Section 666 is to pass a law
making the conduct of individuals, not the state, criminal. Hence,
I do not believe that a Tenth Amendment argument is appropriate in

                                     33
Supreme Court has not held that, for a statute to be a conditional-

grant provision and stand or fall under a Dole analysis, the

statute must require states or localities either to take or to

refrain from taking any action.85    Dole may describe Congress’s

spending power generally, not just its power to condition grants.

     Second, § 666 is a freestanding ban: It neither grants any

funds nor takes part in a broader funding statute.     This fact has

prompted the objection that its criminal sanction cannot be a

condition.86   Although   superficially   appealing,   this   argument

elevates form too highly over substance.        The anticorruption

principle in § 666 applies equally to every federal dollar granted,

and § 666 logically cuts across all federal grants to states and

localities.87 To require Congress to insert a mini-§ 666 into every

chapter of the United States Code that authorizes intergovernmental

financial assistance would constitute excessive scrupulosity.



this case.”) (citation omitted).
     85
      See New York v. United States, 505 U.S. 144, 167 (1992)
(stating that conditional-grant statutes “may influence a State’s
legislative choices” without clarifying that this is the only thing
such statutes may do).
     86
      See Sabri, 183 F. Supp. 2d at 1156 (distinguishing § 666 from
the conditions attached specifically to highway funding).
     87
      George D. Brown, Stealth Statute —— Corruption, the Spending
Power, and the Rise of 18 U.S.C. § 666, 73 NOTRE DAME L. REV. 247,
292–93 (stating that “§ 666 is not a grant condition,” but that it
“operates in a similar way to grant conditions” and is analogous to
a “crosscutting requirement” —— a “generally applicable requirement
imposed on grants across the board to further various national,
social and economic policies”) (internal quotation marks omitted).

                                34
     Third, several judges have objected that Congress’s spending

power cannot include the power to criminalize conduct by third

parties, and that Dole therefore cannot apply.88           (This argument

begs the broader question, which I address below, whether § 666 is

necessary   and   proper   to   the   spending   power.)    Many   courts,

including this one in Phillips, have nevertheless interpreted § 666

using Dole’s factors.89    Therefore, although we may debate whether

     88
      See United States v. Morgan, 230 F.3d 1067, 1074 (8th Cir.
2000) (Bye, J., dissenting):
     In enacting § 666, [ ] Congress did not contract with
     states or local governments. Neither did Congress bestow
     gifts of funds upon those governments. Rather, Congress
     passed a federal criminal statute designed to punish
     conduct that falls within the domain of traditional state
     concerns (bribery, embezzlement, fraud, etc.). Section
     666 reaches beyond punishment of the state and local
     governments who receive those funds to proscribe the
     conduct of third persons who aren’t parties to the
     funding contract.    Spending Clause power is not that
     broad.
See also Sabri, 183 F. Supp. 2d at 1157 (finding Judge Bye’s
observations in Morgan to be “germane and persuasive”).       For a
scholarly argument to the same effect, see David E. Engdahl, The
Spending Power, 44 DUKE L.J. 1, 92 (1994).
     89
      See, e.g., Fischer, 529 U.S. at 689 n.3 (Thomas, J.,
dissenting) (“Section 666 was adopted pursuant to Congress’
spending power, Art. I, § 8, cl. 1. We have held that the spending
power requires, at least, that the exercise of federal power be
related ‘to the federal interest in particular national projects or
programs.’”) (citing Dole); Phillips, 219 F.3d 404, 414 (“[T]he
power of Congress to impose duties on non-federal entities under
the Spending Clause is not without limits.”) (citing Dole); Zwick,
199 F.3d at 687 (“To pass muster under the Spending Clause,
legislation regulating behavior of entities receiving federal funds
must, among other things, be based upon a federal interest in the
particular conduct.”) (citing Dole); McCormack, 31 F. Supp. 2d 176,
188 (“Of the four limits established in Dole, limit (3) ——
requiring that the conditions be related to the federal interest in
particular national projects or programs —— provides the most
plausible attack on § 666(a).”).

                                      35
the § 666 peg fits the conditional-grant hole, I shall test it

under the four prongs of Dole.

C.   The Dole Analysis

     Dole first requires that “exercise of the spending power must

be in pursuit of the general welfare.”90          In assessing whether this

is so, Dole cautions, “courts should defer substantially to the

judgment of Congress.”91         Congress has stated that the purpose of

§ 666 is to “protect the integrity of the vast sums of money

distributed through Federal programs from theft, fraud, and undue

influence     by   bribery.”92     Mindful   of   the    deference   due   this

judgment, I accept that Congress easily could have thought that

§ 666 advanced the general welfare by protecting the federal fisc

and by ensuring that state and local decisions regarding federal

programs are not made by corrupt officials.             I do not doubt, then,

that Congress enacted § 666 “in pursuit of the general welfare.”

     Second, Dole warns that “if Congress desires to condition the

States’ receipt of federal funds, it must do so unambiguously...,

enabl[ing] the States to exercise their choice knowingly, cognizant




     90
      Dole, 483 U.S. at 207 (citing Helvering v. Davis, 301 U.S.
619, 640–41 (1937)).
     91
      Dole, 483 U.S. at 207 (citing Helvering, 301 U.S. at 640,
645).   “[T]he concept of welfare or the opposite is shaped by
Congress.” Helvering, 301 U.S. at 645.
     92
          S. REP. NO. 98-225, at 370 (1983).

                                      36
of the consequences of their participation.”93      Even though § 666

does not require the states to act, it does make state and local

government officers criminally liable for specific misdeeds.     Thus

the states arguably have a dignity interest at stake, and if so,

they have a right to know the threat to that interest that § 666

would pose —— and the language of § 666, which is anything but

ambiguous, surely lets them know.       To the extent that § 666 is a

conditional-grant statute, both the grant (of $10,000 or more in

federal funds) and the condition (criminalizing official bribery

and theft) are pellucid.94      I see little danger that a state or

locality that receives federal funds could mistake the potential of

§ 666 to criminalize conduct by its officials.

     Third, Dole mandates that conditions on federal spending be

related “to the federal interest in particular national projects or

programs,”95 or that conditions “bear some relationship to the

federal spending.”96    “The required degree of this relationship is

one of reasonableness or minimum rationality.”97     It suffices here


     93
      Dole, 483 U.S. at 207 (citing Pennhurst State School and
Hospital v. Halderman, 451 U.S. 1, 17 (1981)).
     94
      Even a critic of the broad reading of § 666 concedes that its
text is “unambiguously broad.” Brown, supra note 74, at 277.
     95
      Dole, 483 U.S. at 207 (quoting Massachusetts v. United
States, 435 U.S. 444, 461 (1978) (plurality opinion)).
     96
          New York v. United States, 505 U.S. 144, 167 (1992).
     97
      Kansas v. United States, 214 F.3d 1196, 1199 (10th Cir.
2000); see also New York v. United States, 505 U.S. at 172 (stating
that conditions were valid under Dole because they were “reasonably

                                   37
to observe that many courts have held that § 666 is reasonably

related to the federal interest in safeguarding federal dollars

from control of dishonest administrators, and that § 666 therefore

passes spending-power muster.     At least one court has so concluded

when the offense conduct did not involve federal funds.98         Some of

the other decisions arriving at this conclusion, however, may have

dismissed   facial,   rather   than    as-applied,   challenges   to   the

statute99; and other cases have affirmed convictions for conduct

that implicated federal funds more directly than did Lipscomb’s




related to the purpose of the expenditure”).
     98
      United States v. Ferrara, 990 F. Supp. 146, 152 (E.D.N.Y.
1998) (“Federalism has not been compromised here.      The federal
government has a right to attach reasonable conditions to the
disbursement of its funds. State and local governments are free to
accept or reject federal monies so encumbered.”).        There was
nothing federal about the Ferrara defendants’ conduct: they bribed
members of a town board to secure a change in zoning that would
have permitted the construction of a radio tower. Id. at 148.
     99
      United States v. Russo, 111 F.3d 124 (2d Cir. 1997) (table)
(unpublished), 1997 WL 168276 at *2 (“Because the conduct
prohibited by § 666 furthers the legitimate federal interest in
protecting federal funds from local bribery schemes, the statute
falls well within the scope of Congress’ spending power.”)
(omitting any discussion of a connection to federal funds); United
States v. Cantor, 897 F. Supp. 110, 113 (1995) (“Nor is the conduct
prohibited by § 666 so remote from the federal interest in
protecting federal funds from the effects of local bribery schemes
as to exceed the scope of [the] Congressional spending power or to
run afoul of the Tenth Amendment.”) (applying § 666 to a defendant
who had helped bribe an attorney for the New York City Board of
Education, without detailing any connection to federal funds);
United States v. Bigler, 907 F. Supp. 401, 402 (S.D. Fla. 1995)
(rejecting a facial challenge to § 666).

                                      38
actions here.100    Because Dole’s relatedness inquiry merges with my

analysis of whether applying § 666 is necessary and proper to the

spending power, I discuss both questions together in detail below.

     Fourth, in Dole’s final prong, the Court cautioned that “other

constitutional provisions may provide an independent bar to the

conditional      grant   of   federal   funds.”101   Yet   the    Court   then

reiterated its Oklahoma holding that “a perceived Tenth Amendment

limitation on congressional regulation of state affairs did not

concomitantly limit the range of conditions legitimately placed on

federal grants.”102 Rather, the “independent bar” simply means that

Congress may not use its spending power “to induce the States to

engage in activities that would themselves be unconstitutional.”103

In this case, no action by Texas or Dallas is alleged to be

unconstitutional, so the fourth Dole prong is plainly not at issue.

     In sum, to the extent that Dole controls whether § 666 can

apply here, the only problem lies in the third part of the Dole

test: reasonable relationship to a federal interest.             Because this

reasonably-related prong of Dole is a specific application of the



     100
       See, e.g., United States v. Rooney, 37 F.3d 847, 851 (2d
Cir. 1994) (“[Section] 666's manifest purpose is to safeguard
finite federal resources from corruption and to police those with
control of federal funds.”); id. at 849 (stating that the defendant
was developing a federally-funded housing project).
     101
           Dole, 483 U.S. at 208 (collecting cases).
     102
           Id. at 210 (emphasis added).
     103
           Id.

                                        39
more general test for whether an act of Congress is necessary and

proper to an enumerated power,104 I treat these questions together.

                                   VI.

              AS-APPLIED CONSTITUTIONALITY UNDER McCULLOCH

     In addition to assigning Congress the spending power, which

brings with it the power to condition grants, the Constitution also

gives Congress the power “[t]o make all Laws which shall be

necessary and proper for carrying into Execution” the powers

expressly delegated to the federal government.105          Prosecuting

Lipscomb under § 666 is therefore constitutional if § 666 is “nec-

essary and proper” to Congress’s spending power.

A.   McCulloch and the Necessary and Proper Clause

     In testing for necessity and propriety, courts should remain

mindful of Justice John Marshall’s prescient explanation, in McCul-

loch v. Maryland,106 of what “necessary and proper” means:

     Let the end be legitimate, let it be within the scope of
     the constitution, and all means which are appropriate,
     which are plainly adapted to that end, which are not pro-
     hibited, but consist with the letter and spirit of the




     104
       See United States v. Ardoin, 19 F.3d 177, 188 & n.37 (5th
Cir. 1994) (Wiener, J., concurring in part, dissenting in part and
in the result) (“[T]he enumerated-power test of a federal statute’s
validity is whether ‘the Congress might reasonably find that the
act relates to one of the federal powers.’”) (quoting John E. Nowak
& Ronald D. Rotunda, Constitutional Law § 3.3 (West Publishing
1991)).
     105
           U.S. CONST. art. I, § 8. cl. 18 (emphasis added).
     106
           17 U.S. 316 (1819).

                                    40
       constitution, are constitutional.107

Importantly for the instant case, Marshall derived an expansive

meaning of “necessary” from the principle that Congress can derive

from     its     enumerated   powers   the     power   to   impose   criminal

sanctions.108       From the enumerated power to “establish Post Offices

and post Roads,”109 Congress had “inferred the right to punish those

who steal letters from the post-office, or rob the mail.”110               In

other words, Congress’s postal power carried with it the ability to

impose criminal penalties to protect federal interests advanced by

that power. To the McCulloch Court, this example demonstrated that

“necessary” has a range of meanings, including “needful, requisite,

essential, or conducive to.”111           It was through the lens of this

broad construction of the Necessary and Proper Clause that Marshall

saw justification for Congress’s creation of the national bank, the

power to create which is nowhere enumerated in Article I.             Whether

that broad construction justifies applying § 666 here depends on

Congress’s intent in enacting the statute, as well as on the nature



       107
             Id. at 421.
       108
       Id. at 416–17 (“So, with respect to the whole penal code of
the United States: whence arises the power to punish, in cases not
prescribed by the constitution? All admit, that the government
may, legitimately, punish any violation of its laws; and yet, this
is not among the enumerated powers of congress.”).
       109
             U.S. CONST. art. I, § 8, cl. 7.
       110
             McCulloch, 17 U.S. at 417.
       111
             Id. at 418.

                                       41
of the federal interest embodied in this case and the relationship

between that interest and Lipscomb’s conduct.

B.    Legislative History

      History often tells us why Congress deemed a statute necessary

and proper.       Not so for § 666, however, because it was enacted as

part of an omnibus spending bill of the type that makes the search

for   legislative     history   Sisyphean.    What   history   exists   is

multilayered, sparse, equivocal, and even mysterious. By no means,

I respectfully submit, is it capable of supporting Judge Smith’s

contention that “Congress did not find it necessary that § 666 be

applied in cases not involving federal funds or programs.”112

      1.       The 1986 Technical Amendment

      We owe the current language of § 666 to the Criminal Law and

Procedure Technical Amendments Act of 1986.113       As that Act’s title

suggests, and as we recognized in Westmoreland,114 Congress did not

intend the Act to change § 666 substantively in ways that would

affect our reading of it here.115        This is important, because the


      112
            Infra at __.
      113
            P.L. 99-646, § 59, 100 Stat. 3592, 3612–13 (1986).
      114
       Westmoreland, 841 F.2d at 577 (“[T]he amended version of
section 666 reinforces our interpretation. . . . [I]ts legislative
history indicates that the relevant changes were ‘technical’
ones.”).
      115
       H.R. REP. NO. 99-797 at 30 (1986), reprinted in 1986
U.S.C.C.A.N. 6138, 6153:
     [S]ection 42 of the [House’s version of the technical
     corrections] bill amends 18 U.S.C. § 666, which deals
     with theft or bribery concerning programs receiving

                                    42
1986 amendment rewrote language that reveals how Congress would

have answered our constitutional question in 1984.

     2.    The 1984 Enactment

     As first enacted, § 666(b) read:

     Whoever, being an agent of an organization, or of a State
     or local government agency...[that receives more than
     $10,000 a year in federal funds], solicits, demands,
     accepts, or agrees to accept anything of value from a
     person or organization other than his employer or
     principal for or because of the recipient’s conduct in
     any transaction or matter or a series of transactions or
     matters involving $5,000 or more concerning the affairs
     of such organization or State or local government agency,
     shall be imprisoned....116

The emphasized phrase strongly suggests that in 1984 Congress

believed it necessary and proper for § 666 to reach bribery that

had no relation to federal funds.

     3.    The 1983 Report

     To counter the broad original and current language of § 666,



     federal funds.... [S]ection 42 amends 18 U.S.C. 666 to
     avoid its possible application to acceptable commercial
     and business practices. Section 42 also makes technical
     amendments in 18 U.S.C. 666 to conform that section to
     the drafting style and format used generally in title 18
     of the United States Code.
A footnote in the report, id. at 30 n.9, reprinted in 1986
U.S.C.C.A.N. at 6153 n.9, also stated:
     18 U.S.C. 666 prohibits bribery of certain public
     officials, but does not seek to constrain lawful
     commercial business transactions. Thus, 18 U.S.C. 666
     prohibits corruptly giving or receiving anything of value
     for the purpose of influencing or being influenced in
     connection with any business, transaction, or series of
     transactions.
     116
       Comprehensive Crime Control Act of 1984, Pub. L. No. 98-473,
§ 1104(a), 98 Stat. 1837, 2143—44 (1984).

                                43
Judge Smith relies heavily on a Senate Judiciary Committee report,

but this report described a different bill that never became law.

As eventually enacted, § 666 was a small part of a large crime bill

which was engrafted on a huge omnibus spending bill that funded

many departments and agencies.117            None of this bill’s reports,

written as they were by the Appropriations Committees, gives

context      for   §   666,   a   criminal    statute   which,   of   course,

appropriated no funds.118

     Section 666 as enacted was identical to a provision in the

Comprehensive Crime Control Act of 1984, which passed the Senate

but never made it out of the House Judiciary Committee on its own

and evidently had to piggyback on the omnibus spending bill to gain

legislative momentum.119          The Senate report on the crime bill,



     117
       See Pub L. No. 98-473, 98 Stat. at 1837–2199. Entering “98
P.L. 473” on Lexis retrieves a list of the omnibus bill’s twenty-
eight short titles and a sense of its massive scope; it included
five of the thirteen appropriations bills for fiscal year 1985.
A summary of the bill, H.J. Res. 648 (98th Cong.), is available at
http://thomas.loc.gov (visited Oct. 13, 2001).
     118
       See H.R. REP. NO. 98-1159 (1984) (conference report),
reprinted in 130 Cong. Rec. 31445 (Oct. 10, 1984); S. REP. NO. 98-
634 (1984) (Senate Appropriations, accompanying S.J. Res. 356); and
H.R. REP. NO. 98-1030 (1984) (House Appropriations). Parts of the
conference report are reprinted at 1984 U.S.C.C.A.N. 3710–17; for
the conference report’s entire discussion of the crime bill, see
130 Cong. Rec. at 31565–67.
     The absence of language interpreting § 666 from the reports on
this bill is understandable also as a result of the omnibus bill’s
timing. Congress enacted it and the President signed it during
October 10–12, 1984, less than a month before an election. See 98
Stat. at 2199.
     119
           See 1984 U.S.C.C.A.N. at 3182.

                                      44
printed in 1983, can be taken as an authoritative statement of the

Senate Judiciary Committee’s intent for what became § 666.         It is

tenuous at best, however, to rely, as does Judge Smith, solely on

one committee report —— on a wholly separate bill —— as stating the

views of the entire Congress.

     The questionable probative weight of the Senate report aside,

that report is still not determinative here, for the evidence goes

both ways.       The relevant passage is titled “Part C—Program Fraud

and Bribery,” and states that § 666

     is designed to create new offenses to augment the ability
     of the United States to vindicate significant acts of
     theft, fraud, and bribery involving Federal monies that
     are disbursed to private organizations or State and local
     governments pursuant to a Federal program.120

The report notes, however, that under the prior law banning theft

of federal property, prosecuting was often impossible

     because title has passed to the recipient [government]
     before the property is stolen, or the funds are so
     commingled that the Federal character of the funds cannot
     be shown. This gives rise to a serious gap in the law,
     since even though title to the monies may have passed,
     the Federal Government clearly retains a strong interest
     in assuring the integrity of such program funds.121

Even though the report’s emphasis on program funds would support a

narrow reading of the necessity and propriety of § 666, its

emphasis on commingling supports a broad one.     In fact, the Senate

Judiciary Committee’s most explicit direction actually suggests

     120
       S. REP NO. 98-225, at 369 (1984),          reprinted   in    1984
U.S.C.C.A.N. 3182, 3510 (emphases added).
     121
           Id.

                                   45
that the Committee intended to limit the scope of § 666, but in a

way that still would cover Lipscomb-like conduct:

     The Committee intends that the term “Federal program
     involving a grant, a contract, a subsidy, a loan, a
     guarantee, insurance, or another form of Federal
     assistance” be construed broadly, consistent with the
     purpose of this section to protect the integrity of the
     vast sums of money distributed through Federal programs
     from theft, fraud, and undue influence by bribery.
     However, the concept is not unlimited. The term “Federal
     program” means that there must exist a specific statutory
     scheme authorizing the Federal assistance in order to
     promote and achieve certain policy objectives. Thus, not
     every Federal contract or disbursement of funds would be
     covered. For example, if a government agency lawfully
     purchases more than $10,000 in equipment from a supplier,
     it is not the intent of this section to make a theft of
     $5,000 or more from the supplier a Federal crime.122

Thus one of the two lines that the Senate Judiciary Committee

expressly drew —— to exclude theft from a supplier from the

coverage     of     §   666   ——   would   not   exclude   Lipscomb’s   conduct,

quintessentially “undue influence by bribery.”

     4.          The Specified Cases

     The immediate next sentence in the report, subject to much

exegesis by Judge Smith, states:            “It is, however, the intent [‘of

this section’] to reach thefts and bribery in situations of the

types involved in the Del Toro, Hinton, and Mosley cases.”123               With

continued due respect to Judge Smith, I do not discern in this

sentence any clear direction to us.                  Both Hinton and Mosley


     122
       S. REP NO. 98-225, at 370, reprinted in 1984 U.S.C.C.A.N. at
3511 (emphasis added).
     123
           Id.

                                           46
sustained      convictions    of   bribed     local   officials   whom   courts

considered to be federal officials under the prior bribery statute

because      they   exerted   federal        authority   and   controlled   the

disbursement of federal funds.124            Simple logic dictates that just

because the Committee intended § 666 in part to codify these cases

does not meant that it sought to limit § 666 to these cases

exclusively.

     In Del Toro, the federal interest was more attenuated.                 The

defendants were convicted of bribing a New York City official to

ensure that they would supply office space to a city program that

was eligible for federal funds.125              The Del Toro court reversed

these bribery convictions, noting that even if the official had

succeeded in provisionally securing the lease as desired, three

local agencies would have had to approve the lease before the city

could apply to the federal government for funds, so that “[t]here

were no existing committed federal funds for the purpose.”126               The

Senate Committee’s intent to overrule Del Toro thus reflects that

the Committee thought it necessary and proper for § 666 to reach




     124
       United States v. Hinton, 683 F.2d 195, 198–200 (7th Cir.
1982); United States v. Mosley, 659 F.2d 812, 815–16 (7th Cir.
1981).
     125
           United States v. Del Toro, 513 F.2d 656, 658–61 (2d Cir.
1975).
     126
           Id. at 662.

                                        47
bribery even before the federal government had committed funds.127

     The most that can be concluded from the report, then, is that

the Senate Judiciary Committee delimited the scope of § 666 in part

by seeking to exclude theft from suppliers but to include bribery

of officials running programs that might receive federal funds.    I

do not see the report as shedding much light on our question.

Lipscomb’s conduct falls into a middle ground that the report

simply does not address.

     5.    The 1981 Bill

     The plot thickens still further when an effort is made to

verify the assertion in the 1983 report that the language of § 666

was derived from a 1981 bill that never became law.128     The 1981

bill and its report emerged from Senate Judiciary —— the same

committee that later wrote the 1983 bill and report.   The Committee

omitted from both the 1983 bill and the 1984 act, however, the very

language in the 1981 bill that would have answered our question:

          (c) Jurisdiction.——There is federal jurisdiction
     over an offense described in this section if——
          ...
               (6) the public servant is an agent of a
          State or local government charged by a federal

     127
       “Arguably [ ] Congress did not intend the involvement of
federal funds in a corrupt transaction to be a factual certainty.”
Westmoreland, 841 F.2d at 577 (interpreting Del Toro).
     128
       S. REP. NO. 98-225, at 369 (“The proposal is derived from
S. 1630, the Criminal Code Reform Act of 1981[,] approved by the
Committee in the 97th Congress.”) & n.1 (“See, e.g., sections 1731
(Theft) and 1751 (Commercial Bribery) of S. 1630 and the discussion
at pages 726 and 803 of S. Rept. No. 97-307 (97th Cong., 1st
Sess.”)), reprinted in 1984 U.S.C.C.A.N. at 3510.

                                48
           statute, or by a regulation issued pursuant
           thereto, with administering monies or property
           derived from a federal program, and the
           official action or legal duty [with respect to
           which the bribe is taken] is related to the
           administration of such program.129

Thus, in 1983, the Senate Judiciary Committee had in hand —— and

even mentioned —— a two-year-old bill that would have required a

federal interest or nexus as a jurisdictional predicate.    Yet the

1983 bill and 1984 enactment contained none of that language or

anything similar.130   The reason for that absence is unclear.   In

1981, when the Committee clearly sought to require a federal nexus,

it had sufficient command of the English language to do so.      To

suppose that the Committee lost that faculty over either two or

four years is ludicrous.     Section 666 as enacted and amended,

therefore, might have reflected a change in the Senate Judiciary

Committee’s view on whether to require a federal nexus, but we


     129
       S. 1630, 97th Cong. § 101 (1981) (recodifying all of Title
18). This jurisdictional language in the proposed bribery section
would have been the new 18 U.S.C. § 1351(c)(6). See S. 1630, 97th
Cong. § 101, at 76–77 (codifying program bribery offense).
     The commercial bribery section in the 1981 bill contained a
similar   nexus   requirement  for   the  existence  of   federal
jurisdiction.    See S. 1630, 97th Cong. § 101, at 134 (1981)
(proposing a new 18 U.S.C. § 1751(c)(1)(I)).
     130
       Any attempt to rely on the legislative history of the 1981
bill is therefore misguided. Unfortunately, a panel of this court
has done so, quoting the 1981 report as if it were the 1983 report
that shed light on the enacted text. See Phillips, 219 F.3d at 413
n.14 (citing United States v. Coyne, 4 F.3d 100, 110 n.1 (2d Cir.
1993) for its description of the “Committee Report,” but failing to
note that the quote was from the 1981 report, not the 1983 report).
Both Phillips and Coyne erred in relying on a report interpreting
a jurisdictional requisite that never became law.

                                 49
cannot say this with certainty: For all we know, the Committee

might well have sought to exercise federal criminal jurisdiction up

to its constitutional limits, leaving the issue to the courts to

decide.

C.   The Views of Other Courts

     Whatever the reason for § 666’s silence on this question, the

courts have struggled to produce the answer.   Some district courts

have tested § 666 against the Tenth Amendment, treating the statute

as an emanation of the spending power, and have come to varying

conclusions.131   Additionally, four of our fellow appellate courts

have examined the sweep of § 666, either as a statutory matter or

a constitutional one, and are also divided.

     131
       Compare United States v. Sabri, 183 F. Supp. 2d 1145,
1154–58 (D. Minn. 2002) (seemingly holding, contra Salinas, § 666
to be a facially unconstitutional exercise of the spending power)
and United States v. McCormack, 31 F. Supp. 2d 176, 178, 183–89 (D.
Mass. 1998) (finding § 666 unconstitutional, because exceeding
Congress’s spending power, as applied to indict defendant who
bribed a local police officer to prevent investigation and
prosecution of state crimes, despite the fact that the police
department received federal funds) with United States v. Ferrara,
990 F. Supp. 146, 152 (E.D.N.Y. 1998) (rejecting federalism
challenge to indictment of defendant who attempted to bribe members
of a town board so that they would vote to approve zoning changes
necessary to the construction of a radio tower completely
unconnected to federal funds) and United States v. Bigler, 907 F.
Supp. 401, 402 (S.D. Fla. 1995) (sustaining indictment against
federalism and Tenth-Amendment attack, and finding § 666 a
constitutional exercise of, because necessary and proper to, the
spending and general-welfare powers, without detailing any
connection to federal funds). See also United States v. Cantor,
897 F. Supp. 110, 112–13 (S.D.N.Y. 1995) (affirming the
constitutionality of § 666 under the spending power and against
Tenth-Amendment attack, and thus sustaining indictment of defendant
who had facilitated bribery of official of Board of Education,
without detailing any connection to federal funds).

                                 50
     Lipscomb relies on United States v. Zwick,132 in which the

Third Circuit declined to apply § 666 to conduct such as his:

     Interpreting § 666 to have no federal interest
     requirement produces serious concerns as to whether
     Congress exceeded its power under the Spending Clause in
     enacting this statute. See McCormack, 31 F. Supp. 2d at
     187–89.    To pass muster under the Spending Clause,
     legislation regulating behavior of entities receiving
     federal funds must, among other things, be based upon a
     federal interest in the particular conduct. See South
     Dakota v. Dole, 483 U.S. 203, 207 (1987). Applying § 666
     to offense conduct, absent evidence of any federal
     interest, would appear to be an unconstitutional exercise
     of power under the Spending Clause.133

To avoid this supposed constitutional problem, the Zwick court

believed that to read § 666 literally is to err, and held that

“§ 666 requires that the government prove a federal interest is

implicated by the defendant’s offense conduct.”134    Not to require

a nexus, reasoned the Third Circuit, would erase significant

federal-state boundaries by turning § 666 into a general anti-

corruption law, which, in the Third Circuit’s view, Congress had

not intended.135

     What then, under Zwick, would constitute a federal interest?

“The amount of federal funds” alone, reasoned the Zwick court,

could constitute the interest if the federal funds provided “the

greater part of a township’s budget”; if not, the offense conduct

     132
           199 F.3d 672 (3d Cir. 1999).
     133
           Id. at 687 (parallel citations omitted).
     134
           Id.
     135
           Id. at 686.

                                   51
would have to implicate a substantive or programmatic interest,

even though “a highly attenuated implication of a federal interest

will suffice.”136     Since deciding Zwick, the Third Circuit has

clarified that the federal interest can reach very deep into the

ranks of local government.137

     In diametric opposition to the Third Circuit, two other

circuits have declined to read an extra-textual nexus into § 666.

The Sixth Circuit has rejected a constitutional attack on its pre-

Salinas position that except for the textual $10,000 threshold,

§ 666 does not require a nexus between federal funds and the

offense conduct.138    The Supreme Court recently declined to review



     136
       Id. Evidence in Zwick showed that federal funds supported
erosion control and emergency snow removal.    Id. at 688.   The
defendant, a township commissioner, had taken bribes in exchange
for action on “sewer access, use permits and landscaping
performance bonds.” Id. Finding “no obvious connection” between
the two, the court remanded for a new trial. Id.
     137
       United States v. DeLaurentis, 230 F.3d 659, 662 (3d Cir.
2000) (vacating dismissal of § 666 counts against former supervisor
of police detectives for Hammonton, New Jersey, when a jury might
conclude that (1) Hammonton received $25,000 a year under the
federal Community Oriented Policing Services Program, (2) the
defendant was bribed to intercede to protect a local bar, and (3)
a federally-funded police officer was dispatched to the bar).
     138
       See United States v. Suarez, 263 F.3d 468, 472–73, 489–91
(6th Cir. 2001) (affirming conviction of police officer for
converting victim restitution funds and police evidence).      The
Suarez majority does not clearly state that Suarez is a
constitutional holding, but Suarez “clarifie[d] that this claim is
a constitutional one.” Id. at 484 (Boggs, J., dissenting as to
Part VI). See also United States v. Dakota, 188 F.3d 663, 666–68
(6th Cir. 1999) (affirming conviction of an agent of a tribal
organization that received federal funds, although the agent’s
offense conduct bore no relation to federal funds).

                                 52
this result.139        The Seventh Circuit likewise has held that the

broad text of § 666 controls: “It is not our part to trim § 666 by

giving its text a crabbed reading.”140      Noting that the fungibility

of money militates against a narrow reading of § 666, the Seventh

Circuit concluded as a statutory matter that the district court

properly convicted a township supervisor, even though his bribe-

taking related only to his control of the town’s general-assistance

program, which did not receive any federal funds.141

       In addition to his reliance on Zwick, Lipscomb would rely on

a precedent from the Second Circuit, but close inspection of that

case reveals that it actually supports his conviction here.            In

United States v. Santopietro,142 that court stood by its earlier


       139
             Suarez v. United States, 122 S. Ct. 1547 (2002) (mem.).
       140
             United States v. Grossi, 143 F.3d 348, 350 (7th Cir. 1998);
id.:
       Grossi wants us to say that, unless the program or
       activity that was touched by bribery itself received
       $10,000 in federal funds, the “circumstance described in
       subsection (b)” does not obtain. Yet money is fungible
       and its effect transcends program boundaries.        The
       general assistance program has more to spend on welfare
       (or dangle as a lure for bribes) if the federal
       government meets some of the Township’s other expenses.
            Congress has on occasion limited regulation to the
       specific    activity   that    receives   the    federal
       money. [Giving examples of statutory language] . . .
       Section 666(b), by contrast, refers not to a “program or
       activity” but to the “organization, government, or
       agency.” The difference is palpable.
       141
       Id. at 350.    The court also stated that “the district
court’s subject-matter jurisdiction is supplied by 18 U.S.C. § 3231
and is secure.” Id. at 351.
       142
             United States v. Santopietro, 166 F.3d 88 (2d Cir. 1999).

                                      53
requirement of “at least some connection between the bribe and a

risk to the integrity of the federal [sic] funded program.”143 ——

obviously a “corruption focus.” Nevertheless, the example that the

Second Circuit gave of bribery that § 666 would not reach —— a

bribe paid to the hypothetical meat inspector of a city that

received a federal grant only for its parks department —— involves

a   federal       interest   that   is   much    more   attenuated   from   the

perpetrator than does this case.144             Furthermore, the Santopietro

court affirmed the convictions of former officials of Waterbury,

Connecticut, who had accepted bribes from real estate developers.145

Linkage between the officials’ offense conduct and federal funds

was actually more remote than the connection in the instant case:

      [C]orrupt payments were made by real estate developers to
      secure the use of the appellants’ influence with city
      agencies including the City Plan Commission, the Zoning
      Commission, the Water Department, and the Fire Marshal,
      and the use of their influence to further the interests
      of the developers in the appointments of members and
      chairpersons of land use boards and relevant committees
      and agencies in the City of Waterbury.        During the
      relevant periods, substantial federal funds were received
      by Waterbury for housing, urban development, and other
      programs within the purview of these agencies and
      officials.     Since federal funds were received by
      Waterbury for housing and urban development programs and
      the corrupt payments concerned real estate transactions
      within the purview of the agencies administering federal
      funds, the requisite connection between the bribes and
      the integrity of federally funded programs is satisfied.
      Thus, this is not a case where the transactions sought to

      143
            Id. at 93.
      144
            Id.
      145
            Id. at 91.

                                         54
     be influenced concerned one department of a city and the
     requisite $10,000 of federal funds were received by a
     totally unrelated department.146

Santopietro thus stands indisputably for a purview test: To be

prosecuted under § 666, a bribed official must at least influence

other officials who have within their purview federally funded

programs, but the corruption need not touch those programs.                In

other words, Santopietro asks whether a defendant could have

influenced   the   use   of   federal   funds    by   controlling   the   same

agencies or staffers whom he actually corruptly influenced with

respect to purely local matters.

     Such a purview test, applied to the case at bar, supports

convicting Lipscomb, who took bribes in return for influencing

matters within the purviews of two Dallas departments, human

services and transportation, which both received federal funds.

The connection between federal funds and corrupt conduct is closer

here than in Santopietro, where the court did not explain how the

“City Plan Commission, the Zoning Commission, the Water Department,

and the Fire Marshal” administered federal funds, but rather

suggested that these agencies and officials made decisions ——

presumably determining whether proposed developments complied with

zoning, fire, and other codes147 —— with respect to housing and

     146
       Id. at 93–94 (emphasis           added;    citations   and   internal
quotation marks omitted).
     147
       See United States v. Santopietro, 996 F.2d 17, 18 (2d Cir.
1993) (prior merits appeal) (“Benefits to certain bankers and land
developers included zoning changes, subdivision approvals,

                                    55
urban development programs, likely administered by other agencies,

that did receive federal funds.148            In other words, the federal

interest in Santopietro was more remote than it is here, as

Lipscomb himself cast votes to approve requests for federal funds,

and himself both lobbied and pressured officials who ran federally-

funded programs.

       A less cumbersome and more direct purview rule would apply

§ 666 to defendants who themselves influence or control federal

funds.149      Such a rule also would support convicting Lipscomb here.

The Santopietro court, however, did not affirmatively adopt this

rule, explicitly leaving open the question whether the former mayor

could be prosecuted under § 666 for any transaction involving the

city    if     the   federal   funds   were   entirely   unrelated   to   that

transaction.150 Santopietro, therefore, although confirming a nexus


confidential appraisal information for use in bidding on city-owned
property, expedited treatment from city agencies, and input into
appointments.”).
       148
             Santopietro, 166 F.3d at 93.
       149
       This may be the rule in the Fourth Circuit, which has
summarized § 666 as banning “payoffs to state and local officials
who influence the distribution of federal funds.” United States v.
Jennings, 160 F.3d 1006, 1012 (4th Cir. 1998).       However, the
offense conduct in Jennings clearly involved federally funded
programs: the bribed official gave federally funded housing-
construction contracts to the briber. Id. at 1010–12.
       150
         Santopietro, 166 F.3d at 94 n.3:
       We need not consider whether Santopietro’s role as
       mayor——the chief executive officer of the city and hence
       the officer ultimately responsible for all city
       departments——would render the statute applicable to
       corrupt payments received by him for any transaction

                                        56
rule, also could be read as supporting Lipscomb’s conviction under

such a rule or (just possibly) as skirting the relevant question

entirely.      Thus, of the two cases from other circuits —— Zwick and

Santopietro —— that Lipscomb relies on heavily, only Zwick could

support finding § 666 unconstitutional as applied here.

D.   Federal Interests at Stake

     My      own   review   is   guided    by   the   traditional,   rational-

relationship test for whether a statute is necessary and proper to

an enumerated federal power.151 In this case, two federal interests

support the view that Congress reasonably could have thought it

necessary and proper to apply § 666 to agents and officials like

Lipscomb.

     1.       Absolute Amount of Federal Dollars

     The government argues that the total federal funding received

by Dallas —— $56 million in 1998 —— justified federal jurisdiction

over Lipscomb’s conduct.          Lipscomb focuses on the fact that $56

million was only 3.5% of Dallas’s city budget in that year.                 In

part, this is a dispute over the meaning of one passage in Zwick:

     We can conceive of several ways in which the government
     could prove a federal interest in a § 666 [case].... The
     amount of federal funds could provide the requisite
     federal implication, even if the purpose of those funds
     has no explicit relationship to the subject of the bribe.
     If, for example, in a given year, the greater part of a


     involving the city, even though the federal funds were
     received for a program entirely unrelated to the program
     in connection with which the corrupt payments were made.
     151
           See TRIBE, supra note 65, § 5–3, at 798–802, 805.

                                          57
      township’s budget came from federal funds, bribery of a
      township agent for any purpose might be said to implicate
      federal interests.152

In   the     abstract,    this    “greater    part”   yardstick    may    have    an

appealing ring, but it is utterly divorced from reality.                          In

actuality, no state government and, I suspect, only a rare county

or city government (not even the District of Columbia), is so

wholly a creature of the United States as to rely on Washington for

“the greater part” of its revenue.153           In the rare case that federal

funding       is   a   majority    of   total   revenue,    federal      power    to

criminalize local corruption would undoubtedly exist; but surely

the absolute level of federal grants, as well as their relative

importance to the city’s budget, would provide a federal interest,

to the protection of which § 666 is necessary and proper.

      To determine whether this is so —— to judge if § 666 is indeed

reasonably related to the federal interest in safeguarding $56

million —— I would analogize the federal government and Dallas to

partners in spending federal dollars to advance shared goals.                     In

the private sector, what would a reasonable funding partner who has

advanced $56 million do after learning that its service partner

takes       kickbacks,    albeit    regarding     matters    not    within       the

      152
            Zwick, 199 F.3d at 687.
      153
        See U.S. BUREAU OF THE CENSUS, U.S. DEP’T OF COMMERCE, STATISTICAL
ABSTRACT OF THE UNITED STATES: 2001, tables 435, 437, 439, 445, 447
(121st ed. 2001) (showing total revenue and federal revenue of the
states and the largest cities and counties by population). None of
the states, and none of the cities and counties listed, relies on
the federal government for a majority of its revenue.

                                         58
partnership’s scope?      The funding partner might well dissolve the

partnership rather than wait for the service partner’s corruption

to widen and infect partnership dealings.

      The partnership analogy does not bear close inspection, but

its failure, instead of undermining the constitutionality of § 666,

actually supports it.     The analogy founders on the fact that in the

public sector, states, counties, and municipalities hold monopolies

on delivering many governmental services to their citizens.          Thus,

when Congress seeks to benefit the citizenry of a particular state

and locality, it can turn to very few potential public partners.

This scarcity suggests that if the federal-Dallas partnership were

dissolved when corruption among Dallas officials is discovered ——

or if the federal government were to withhold funds in such a case

—— the purpose of the federally funded programs would be defeated,

and Congress would be prevented from using the spending power to

promote the welfare of citizens of Dallas. The populace of Dallas,

however, is by definition innocent of official corruption, and

should not suffer a cut in federally funded services on account of

it.   The prospective specter of criminal sanctions against corrupt

officials   themselves,    rather   than   post-hoc,   fiscally   punitive

measures against Dallas, is therefore a logical and appropriate

solution for local corruption that threatens —— even indirectly, as

here —— $56 million in federal funds.

      The Council votes to apply for federal funds, to accept

federal funds, and to approve all large contracts, including those

                                    59
involving federal funds.        Congress could rationally believe that

the integrity of $56 million of federal funds applied for by the

Council —— particularly when the federal treasury is funding not

just one or two projects but many —— suffices as a federal interest

weighty     enough   to   justify   federal   criminal   jurisdiction   over

Council members who are bribed with respect to local issues.

     2.       The Integrity of State and Local Officials
              with Authority over Federal Funds

     A second federal interest at stake here is the integrity vel

non of federal programs and funds, regardless of the quantum or

budget percentage of funds at issue.             A corrupt state or city

official who has real responsibility for, or often participates in,

the allocation of federal funds is a “threat to the integrity”154 of

those funds, even if they are not actually or directly infected by

his corruption.      Congress may legitimately view as necessary and

proper the imposition of federal criminal liability for bribery, so

as to ensure the honesty of state and local officials who have

federal funds in their purview or federal programs under their

authority.

     Judge Smith advances two explicit arguments against such

liability (neither of which, with respect, I find persuasive) and

one implicit argument that is defeated by the text of the statute

and the facts of this case.            The implicit contention is that

bribery of Lipscomb alone, apart from any of his fourteen council

     154
           Salinas, 522 U.S. at 61.

                                      60
colleagues, cannot create a sufficient federal interest or nexus,

because Lipscomb cannot act for the Council.   This argument might

also be grounded in the fact that, alone, one legislator does not

administer program funds.    The text of § 666 disposes of this

argument, as a statutory matter, because Congress clearly sought to

apply § 666 to legislative-branch officials.155 As a constitutional

matter, there is little or no basis for holding that federal

jurisdiction over bribery of Council members depends on whether the

briber can command a majority.    One Council member’s vote, after

all, can tip the balance on a close question; and, as Lipscomb’s

conduct here demonstrates, a member has a number of arrows in his

parliamentary quiver besides the final vote.

     Judge Smith also speculates that the State of Texas would have

prosecuted Lipscomb had it known of the evidence against him.   This

is not a constitutional argument; it merely begs the constitutional

question regarding the limits of the spending power.156    And, as

     155
       Lipscomb is an “agent” under the statute because he is an
“officer” of Dallas. 18 U.S.C. § 666(d)(1) (2000). Even if he
were merely an agent of a “subdivision of the [ ] legislative...
branch of government,” the statute’s text would still cover him.
18 U.S.C. § 666(d)(2) (2000).
     156
       See United States v. Bailey, 990 F.2d 119, 126 (4th Cir.
1993) (citations omitted):
          We find no merit to this claim.... [T]he Tenth
     Amendment does not prohibit the federal government from
     enforcing its laws, even when there are state laws
     addressing the same criminal act.
          . . .
          Although South Carolina could have brought state
     criminal charges against Bailey based upon the same
     facts, this does not prevent the United States from

                                 61
either a positive or a normative statement —— that the federal

government either does or should leave such prosecutions to the

states —— it fails.       There are at least three reasons why federal

rather than state bribery prosecutions might be necessary and

proper in cases like Lipscomb’s.             First, the federal government

might have a greater incentive to prosecute than does the state

government,      either   because   the      offense    conduct      directly   or

potentially affects federal funds or because the federal government

provides      more   money   to   the    locality      than   does    the   state

government.157       The latter proposition is true in this case: In

terms of dollars provided to Dallas, the federal government has a

stake in the city’s fiscal integrity that is between fifteen and

twenty times greater than the state’s stake.158

     Second, federal officials might be less corruptible than state


     enforcing its criminal statutes.
     157
       Both reasons were part of the Senate Judiciary Committee’s
thinking in recommending that the Senate enact § 666. See S. REP.
NO. 98-225 at 369, reprinted in 1984 U.S.C.C.A.N. at 3510:
     In many cases, such prosecution is impossible because
     title has passed to the recipient before the property is
     stolen, or the funds are so commingled that the Federal
     character of the funds cannot be shown. This situation
     gives rise to a serious gap in the law, since even though
     title to the monies may have passed, the Federal
     Government clearly retains a strong interest in assuring
     the integrity of such program funds. Indeed, a recurring
     problem in this area (as well as in the related area of
     bribery of the administrators of such funds) has been
     that State and local prosecutors are often unwilling to
     commit their limited resources to pursue such thefts,
     deeming the United States the principal party aggrieved.
     158
           See Part I.B., supra (discussing jurisdictional facts).

                                        62
and local officials,159 and an informant with evidence of misconduct

by a state or local official might feel safer in taking his

information to federal authorities; indeed, he could even prefer

that it not be shared with state or local authorities.                  Third,

federal prosecutors are less likely to be linked to state and local

politicians and are generally more independent of local political

forces that might try to protect high officials from aggressive

state enforcement.

     Judge        Smith’s    second   contention    against    high-official

liability is a law-and-economics argument that, in my opinion, does

not hold water and affords courts little basis, if any, on which to

pronounce     a    statute    unconstitutional,    whether   facially   or   as

applied. As I understand his argument, it is that if courts permit

the United States as well as states to prosecute high local

officials for bribery involving local funds and programs, corrupt

officials will change their behavior and, on the margin, take more

bribes directly related to federal funds and programs than they

otherwise would.160         With respect, I perceive at least three flaws

     159
       See RICHARD A. POSNER, ECONOMIC ANALYSIS OF THE LAW 698 (5th ed.
1998) (emphasis added):
     Some federal criminal jurisdiction can be explained by
     reference to the point...that monopolies of political
     power are more easily achieved at the state than at the
     federal level. Federal criminal prosecutions of corrupt
     local   government    officials     exploit    the    relative
     incorruptibility of federal officials —— stemming from
     the greater costs of corrupting a federal agency... —— in
     order to reduce corruption at the local level.
     160
           See infra at ___.

                                       63
of logic in this argument.

       First, social science has not yet proven that the rational-

actor model adequately explains the real-world behavior of white-

collar       criminals:     As     behavioral     law    and   economics      warns     us,

inadequate        information,       biases,     and    heuristics        often    prevent

individuals from acting rationally.                    For example, unless a local

official        is   well   integrated      into    a     culture    of    white-collar

criminality (which would itself suggest that federal prosecution

may    be     necessary),     he    will   lack    even    anecdotal       data    on   the

probability that either the state or the federal government will

detect and prosecute bribery. (Anecdotal data would, of course, be

the only data available.)                  Therefore, an official considering

whether to take a bribe would not be likely to calculate the odds

of detection or prosecution in the dispassionately mathematical way

that the rational-actor model might suggest.

       Furthermore,         standard    law-and-economics           analysis      actually

justifies federal criminal jurisdiction on the basis of interstate

externalities, an argument eminently applicable here.161 If bribery

in    Dallas     threatens       federally-provided        funds,     that   corruption

threatens the federal Treasury, which is funded by taxes collected

not just from Texas but from all across the Nation.

       Lastly and most importantly, even if Judge Smith’s law-and-

economics objection to federal jurisdiction here were an accurate


       161
             See POSNER, supra note 120, at 697.

                                            64
predictor, it has little force. The most that his prediction might

prove is that Congress has deluded itself into passing a law that

may be self-defeating, because it increases the vulnerability of

federal funds to corruption and thus disregards economic facts.

“But a law can be both economic folly and constitutional.”162                  A

means-ends tradeoff, weighing costs against benefits, is precisely

the sort    of   political    judgment     that    members    of   Congress   are

entitled —— and better equipped than judges —— to make, and that

courts should generally defer to.          As judges, we do not experience

the perils attendant on taxing one’s own constituents, do not enjoy

the political significance of bringing home the fiscal bacon, and

do not share the frustration of seeing hard-won federal dollars

bleed off through the hands of corrupt local officials.                 Lacking

the power to tax and spend, federal judges should defer to a

plausible   risk-reward      construct     that    Congress   has   enacted   to

protect the federal fisc.

E.   Constitutional Limits to § 666?

     Lipscomb    strongly    argues   that    if    §   666   constitutionally

criminalizes conduct like his by state and local agents, then there

are no limits to its sweep, and federal criminal law extends to

briberies totally removed from federal funds.             As I have analyzed

Lipscomb’s constitutional challenge to the statute as it applies to

him, I need not determine here whether there is a constitutional

     162
       CTS Corp. v. Dynamics Corp. of America, 481 U.S. 69, 96–97
(1987) (Scalia, J., concurring).

                                      65
limit on § 666’s reach.       A brief comment is nonetheless in order.

     As a statutory matter, even Westmoreland —— our broadest (and

controlling) reading of § 666 —— did not address whether § 666 can

reach      the   lowest   levels   of   state   and   local   bureaucracies.

Westmoreland did, however, advert to the limits in the statute’s

text:

     [T]he statute does not encompass every local bribery as
     Westmoreland suggests.     Although the extent of the
     federal government’s assistance programs will bring many
     organizations and agencies within the statute’s scope,
     the statute limits its reach to entities that receive a
     substantial amount of federal funds and to agents who
     have the authority to effect significant transactions.163

     As a constitutional matter, under the Necessary and Proper

Clause, the test is whether prosecution would be rationally related

to a federal interest —— that is, to effecting Congress’s spending

power.      In this case, two already-noted federal interests justify

applying § 666 to Lipscomb’s conduct: (1) the total amount of

federal funds extended to Dallas and (2) Lipscomb’s purview —— his

high rank and his broad influence over many programs that receive

federal funds.       Of these two interests, his purview would easily

accommodate, in another case, the Second Circuit’s hypothetical

implication in Santopietro that it could not be necessary and

proper to the spending power for federal criminal liability to

extend to a corrupt city meat inspector when the city receives




     163
           Westmoreland, 841 F.2d at 578.

                                        66
federal funds only for its parks.164    That case is not before us

today, however, so I need not predict, in double dicta, whether

there might be categories of prosecutions under § 666 that are not

necessary and proper to the spending power.     For today’s purposes

it is sufficient to note that if there are such categories,

Lipscomb is far removed from them.

F.   Conclusion

     The constitutional argument in this case boils down to how

direct must local corruption’s threat to federal funds be for § 666

to apply.   Lipscomb insists that, although federal funds need not

be directly involved in the offense conduct, the state or local

official’s conduct still must threaten the integrity of federal

funds more directly than did his.    Not so.   The foregoing analysis

has shown that (1) the text of § 666 reads otherwise; (2) the

legislative history does not clearly contradict it (as it must to

override a clear criminal statute165); and (3) our controlling

precedents on point reject such a limit.        Reduced to the bare


     164
       Santopietro, 166 F.3d at 93. Meat inspection is very much
a federal responsibility, however, and the Second Circuit may have
overlooked the Federal Meat Inspection Act, 21 U.S.C. § 601 et
seq., especially 21 U.S.C. § 622 (banning bribery of meat
inspectors employed by the United States).
     165
       Salinas, 522 U.S. at 57 (“Courts in applying criminal laws
generally must follow the plain and unambiguous meaning of the
statutory language.    Only the most extraordinary showing of
contrary intentions in the legislative history will justify a
departure from that language.”) (quoting United States v.
Albertini, 472 U.S. 675, 680 (1985)) (further citations, internal
quotation marks, and brackets omitted).

                                67
essentials, application of § 666 to Lipscomb’s conduct is indeed

reasonably related to a federal interest, and thus is necessary and

proper to Congress’s exercise of its spending power.                Congress

could have believed, quite legitimately, that preventing federal

funds from passing through state and local legislative bodies whose

members   are   corrupt,   and    to    do   so   with   the   deterrent   of

criminalizing the legislators’ corruption, even with respect to

purely state or local issues, was necessary and proper to the

federal spending power.    As courts can require of Congress nothing

more than such a rational relationship to the spending power, § 666

is constitutional as applied here.

                                 VII. VENUE

     Having established that the federal courts have jurisdiction

of this case, we turn to Lipscomb’s assignments of reversible error

by the district court.     Chief among these is his contention that

the court abused its discretion in transferring the trial from

Dallas to Amarillo sua sponte, shortly before trial, and over

Lipscomb’s objection.

A.   The Transfer Order

     The district court read its unexpected transfer order into the

record at the end of a hearing on December 20, 1999.              The order

reads, nearly in its entirety:

     As everyone knows this case will involve the trial of one
     of the best[-]known sitting elected officials in the
     Dallas/Fort Worth metroplex for allegations of public
     corruption. This Court cannot recall such a trial of a
     sitting elected official in Dallas for allegations of

                                       68
public corruption.     This case has already received
significant media attention and undoubtedly will receive
more.
      The Court notes that both sides have requested or
not opposed requests for individual voir dire examination
of the prospective jury panel and both sides have
requested use of a jury questionnaire. Both motions,
unusual and rare motions in federal criminal cases in
Dallas, are made precisely because of the high profile of
Defendant Lipscomb, a Dallas City Councilman of twelve
years[’] experience and one of the most influential and
well[-]known political leaders in the Dallas African[-
]American community for the last three decades.
Councilman Lipscomb has been an effective representative
of his constituency and locally has strong supporters and
detractors. These facts will obviously make selection of
a jury of twelve with no preconceived opinions about Al
Lipscomb no easy task.
      As stated this case has thus far generated
substantial publicity in the local media and will
generate more throughout the trial. Such coverage has
resulted in the Court reading in the newspapers certain
information that has been filed under seal. The Court is
also concerned about the ability to select a fair and
impartial jury.
      In considering the various motions regarding jury
selection that both sides have filed[,] the Court is not
convinced that such measures would be sufficient to
assure Councilman Lipscomb, the other defendants, and the
Government a fair trial.     It is this Court’s fervent
desire and absolute obligation to see to it that a fair
trial is conducted —— fair to both the defendants and the
Government. This Court will do all in its power under
the law to make sure the verdict in this case is based on
the evidence presented in the courtroom, and absolutely
nothing else.
      There is no “divisional” venue in criminal cases
under Federal Criminal Rule [sic] of Procedure 18. Since
the 1966 amendment of this rule[,] providing for
prosecution to be had in the district in which the
offense was committed, a division of a federal judicial
district is no longer a unit of venue in criminal cases.
United States vs. Burns, 662 F.2d 1378 (11th Cir., 1981);
Zicarelli vs. Gray, 543 F.2d 466 (3rd Cir., 1976).
Within[-]district transfers of criminal cases are allowed
under the law in this circuit.        See United States
vs.[ ]Bridges, 551 F.2d 651 (5th Cir. 1977) and United
States vs. James, 528 F.2d 999 (5th Cir. 1976), cert.
denied, 97 S.Ct. 382, 770. Indeed, this Court disposed

                           69
     of all criminal cases filed in the Wichita Falls Division
     of the Northern District of Texas (about 100 cases) over
     a 4 ½ year period (1994 to 1999) in the Dallas Division
     of the Northern District of Texas. The law is clear that
     in the Court’s sound discretion, after considering the
     statutory elements, which this Court has done, this case
     may be tried anywhere within the Northern District of
     Texas.
          Amarillo is a good[-]size[d] city[,] serviced by
     several airlines and is only a five[-]hour drive from
     Dallas. No defendant is indigent and all have retained,
     as opposed to appointed, council [sic]. The Court has
     made a careful analysis and given due consideration of
     the convenience of the witnesses and the parties, and
     considered the prompt administration of justice. These
     considerations, coupled with the concerns for selection
     of an impartial jury as expressed by the parties in their
     pretrial motions, as well as all the concerns the Court
     has expressed above, causes [sic] the Court to find that
     the prompt administration of justice would best be
     effectuated by having the trial of this case in the
     Amarillo Division of the Northern District of Texas.
          ...
          The Court is absolutely convinced that the prompt
     administration of justice will best be served by
     conducting this trial in Amarillo, where it is unlikely
     [sic] that few, if any on the jury panel will have ever
     heard of Al Lipscomb or Floyd Richards, and fewer still,
     if any[,] will have any preconceived ideas or opinions
     about them. This will help assure that the jury verdict
     is based on the merits of the evidence presented in the
     courtroom, and nothing else.

Before the issuance of this order, no party had presented evidence

regarding prejudice from pretrial publicity or regarding any other

issue relative to venue.   On hearing the order read, lawyers for

Lipscomb and his co-defendant, Richards, objected.   Lipscomb filed

written objections nine days later —— objections on which the court

did not rule before the trial began, as long scheduled, on January

11, 2000, in Amarillo, some three hundred miles from Dallas.

     In a motion for a new trial following his conviction, Lipscomb


                                70
renewed his objections to the venue transfer, which motion the

district court later denied.              Also after trial, the government

filed thirty-seven newspaper articles about Lipscomb’s case that

had appeared from March through December 19, 1999, as well as other

articles that appeared after the transfer order —— none of which

had been in the record when the transfer order issued and none of

which were so much as mentioned by the district court.

B.     Standard of Review: Abuse of Discretion

       We review all questions concerning venue under the abuse of

discretion          standard.166    In   general,     “[a]    district   court      by

definition abuses its discretion when it makes an error of law.”167

A district court also abuses its discretion if it “bases its

decision ... on a clearly erroneous assessment of the evidence.”168

As a leading treatise on standards of review suggests, a trial

court abuses its discretion “when the judge has considered the

wrong factors in applying his discretion (the judgment call was

made    as     to    issues   or   factors     not   within   the   scope   of     his

discretionary powers).”169



       166
       United States v. Asibor, 109 F.3d 1023, 1037 (5th Cir.
1997); United States v. Alvarado, 647 F.2d 537, 539 (5th Cir. Unit
A June 1981).
       167
             Koon v. United States, 518 U.S. 81, 100 (1996).
       168
             Esmark Apparel, Inc. v. James, 10 F.3d 1156, 1163 (5th Cir.
1994).
       169
       1 STEVEN ALAN CHILDRESS & MARTHA S. DAVIS, FEDERAL STANDARDS         OF   REVIEW
§ 4.01(A) (3d ed. 1999).

                                          71
     Reversal of an intradistrict transfer is proper only if a

party    demonstrates   a   “substantial   ground   for   overturning   the

district court’s decision.”170     In the typical case, the defendant

appeals the trial court’s denial of a Rule 18 motion to transfer

venue.     And, in the typical case, the defendant’s appeal is

unsuccessful because the district court is “not [ ] required to

move the trial absent a strong showing of prejudice”171 to the

defendant.     Some of our cases suggest that this same strong-

showing-of-prejudice standard applies when, as here, the defendant

seeks to block a transfer.172       When the government is the party

seeking a transfer, however, at least one case appears to require

that the government have a “legitimate reason” for doing so.173


     170
       United States v. Dickie, 775 F.2d 607, 609 (5th Cir. 1985),
abrogated in part on other grounds, 37 F.3d 160 (5th Cir.1994),
(brackets omitted) (citing United States v. Malmay, 671 F.2d 869,
876 (5th Cir. 1982)).
     171
       United States v. Duncan, 919 F.2d 981, 985 (5th Cir. 1990)
(“An intradistrict transfer is not required absent a strong showing
of prejudice.”); Malmay, 671 F.2d at 876. See also Dickie, 775
F.2d at 609.
     172
       See United States v. Osum, 943 F.2d 1394, 1399 (5th Cir.
1991) (“[T]he transfer [requested by the government] may be granted
within the trial court’s discretion unless the defendant shows that
a transfer would be prejudicial.”). Osum cited only Duncan for
this proposition, but Duncan actually involved a transfer motion
made by the defendant. Duncan, 919 F.2d at 985. Osum also stated
that “[W]e cannot in this case, given the existence of a valid
reason supporting transfer and no showing of prejudice by the
defendant, say that the district court abused its discretion.”
Osum, 943 F.2d at 1400.
     173
       Osum, 943 F.2d at 1400 (finding that the transferee judge’s
familiarity with the conspiracy alleged in the case was a
“legitimate reason”).

                                    72
Here, however, neither the government nor the defense sought

transfer.

C.   Analysis

     We      must   begin    our   analysis   by   recognizing an important

distinction between intradistrict and interdistrict transfers: Only

an interdistrict transfer implicates the Constitution.174            There is

no basis for inferring the existence of a constitutional right to

trial within the division where a criminal defendant lives or where

a crime was committed.175           In one intradistrict transfer case,

however, we interpreted the Sixth Amendment to mean that “it is the

public policy of this Country that one must not arbitrarily be

sent, without his consent, into a strange locality to defend

himself      against   the   powerful   prosecutorial    resources    of   the

Government.”176

     The Federal Rules of Criminal Procedure also distinguish

between interdistrict and intradistrict transfers. Rule 21 governs

transfers to another district and provides that this may be done




     174
           See U.S. CONST. art. 3, § 2, cl. 3; U.S. CONST. amend. VI.
     175
       United States v. James, 528 F.2d 999, 1021 (5th Cir. 1976)
(noting that the Sixth Amendment makes “no reference to a division
within a judicial district”); Lafoon v. United States, 250 F.2d
958, 959 (5th Cir. 1958).
     176
       Dupoint v. United States, 388 F.2d 39, 44 (5th Cir. 1967)
(interpreting a prior version of Rule 18 that did not allow for an
intradistrict transfer for the prompt administration of justice).

                                        73
only on motion of the defendant.177       Rule 18, in contrast, governs

intradistrict transfers:

     Except as otherwise permitted by statute or by these
     rules, the prosecution shall be had in a district in
     which the offense was committed. The court shall fix the
     place of trial within the district with due regard to the
     convenience of the defendant and the witnesses and the
     prompt administration of justice.178

Although the text of Rule 18 refers only to convenience and prompt

administration, the district court may consider other factors.179



     177
       FED. R. CRIM. P. 21(a):
     For Prejudice in the District. The court upon motion of
     the defendant shall transfer the proceeding ... to
     another district ... if the court is satisfied that there
     exists in the district where the prosecution is pending
     so great a prejudice against the defendant that the
     defendant cannot obtain a fair and impartial trial ... in
     that district.
See also FED. R. CRIM. P. 21(b) (“For the convenience of parties and
witnesses, and in the interest of justice, the court upon motion of
the defendant may transfer the proceeding ... to another
district.”).
     178
           FED. R. CRIM. P. 18.
     179
       See 2 CHARLES ALAN WRIGHT, FEDERAL PRACTICE AND PROCEDURE Crim § 305,
at 339–40 & n.11 (3d ed. 2000 & supp. 2002) (collecting cases)
(“There is now substantial authority for the proposition that the
court . . . may take into account numerous factors appearing in the
particular case.”). Compare FED. R. CRIM. P. 18 advisory committee’s
notes to 1979 amendments:
     The amendment to rule 18 does not eliminate either of the
     existing considerations which bear upon fixing the place
     of trial within a district, but simply adds yet another
     consideration in the interest of ensuring compliance with
     the Speedy Trial Act of 1974. The amendment does not
     authorize the fixing of the place of trial for yet other
     reasons. Cf. United States v. Fernandez, 480 F.2d 726
     (2d Cir. 1973) (court in the exercise of its supervisory
     power held improper the fixing of the place of trial “for
     no apparent reason other than the convenience of the
     judge”).

                                    74
In this case, the court mentioned several, which we shall evaluate

in turn, and we shall rule out others that are not relevant here.

     1.       Convenience

     Rule 18’s “due regard to the convenience of the defendant and

the witnesses” militates strongly against transfer in this case.

The record shows that the defendant and all witnesses resided in

Dallas.      In addition, every defense attorney practiced there, and

the judge was based in Dallas.             Not a single relevant event

occurred outside Dallas.180 As “convenience of the prosecution...is

not a factor to consider in changing venue,”181 the convenience

facts rarely cut as totally against transfer as they did here.

     The district court did not mention these contra-transfer facts

in its order.     It merely noted that Amarillo was served by several

airlines, that it was a five hours’ drive from Dallas, and ——

perhaps inaccurately and irrelevantly —— that the defendants were

represented by “retained” counsel.182       These facts, of course, did

     180
       This case is thus readily distinguishable from United States
v. Gourley, 168 F.3d 165 (5th Cir. 1999), where we found no abuse
of discretion when the Southern District of Texas transferred a
trial from the Houston division to the Laredo division. Some of
the defendant’s witnesses were in Houston, id. at 171, suggesting
that convenience in that case may have cut in favor of Houston; but
an element of the offense conduct —— conspiracy to import cocaine
—— took place “at the border near Laredo,” and the crime in
progress was detected in both Laredo and Houston. Id. at 167.
     181
           Dickie, 775 F.2d at 610.
     182
       Although Lipscomb was not represented by court-appointed
lawyers, the trial court’s use of “retained” connotes that Lipscomb
was paying his lawyers’ fees. The record clearly shows, however,
that Lipscomb faced large legal bills, lacked the means of his own

                                      75
not   diminish   the   basic   truth    that   trial   in     Amarillo   was

inconvenient for Lipscomb, his counsel, and all witnesses.               This

case is, therefore, easily distinguishable from the two cases on

which the district court relied, because convenience did not

militate against transfer in either of them.183        Those cases do not

support the court’s sua sponte transfer here, and the trial court

erred as a matter of law in relying on them.

      2.    Court Policy

      The trial court also referred to its prior transfers of “about

100 [criminal] cases” from Wichita Falls to Dallas (less than half

the distance, we note, as Dallas to Amarillo).              This historical

fact, however, does not support the transfer at issue.           Nothing in

the record shows why those transfers took place. Such reference to

the court’s prior venue practice verges on circularity and runs the

risk of creating a per se rule that violates Rule 18’s focus on the




to pay them (partly because Dallas city council members are not
paid a salary), and resorted to fundraising.     One article also
stated that Lipscomb’s lead defense lawyer had placed himself last
in line for whatever money Lipscomb might manage to raise.
      183
       See James, 528 F.2d at 1003, 1021–22 (showing that
convenience did not militate against transfer because six of the
seven defendants did not even live in state, much less in the
transferring division, and four of the witnesses were in jail). In
the other case relied on by the district court, the defendants
never objected to the place of trial, which was only forty miles
further from the place of the crime than the alternative
courthouse; inconvenience, if any, was slight. United States v.
Bridges, 551 F.2d 651, 652 & n.5 (5th Cir. 1977).

                                   76
facts of each case.184          To whatever extent the district court

perceived from past transfers a generalized but informal policy

regarding transfers as a matter of course, without reference to the

permissible considerations under Rule 18 that may have supported

those      transfers,   it    committed     legal   error   by    including   an

impermissible consideration in its Rule 18 balancing.

     As      local   court    policy   is    irrelevant,    and    permissible

convenience considerations militated strongly against transfer to

Amarillo, the issue becomes whether any other legitimate factors,

discernible from the record as it stood when the order was made,

sufficiently supported transfer to bring this one within the range

of discretionary choices to which we must defer on appeal.

     3.       Speedy Trial

     The rule’s second textual factor —— “due regard to...the

prompt administration of justice” —— is in part a literal command

that trials comply with the Speedy Trial Act.185                  This factor,

however, did not support trial transfer in this case, as a review

of the record shows.         Lipscomb was indicted on March 4, 1999, and

he appeared in court the next day.          Trial was initially set for May

17, but Lipscomb moved for continuance.               The court refused to

continue the trial date indefinitely, instead setting a hearing for

May at which counsel had to submit their schedules for the coming

     184
       See United States v. Burns, 662 F.2d 1378, 1382–83 (11th
Cir. Dec. 1981).
     185
           18 U.S.C. § 3161 (2000).

                                       77
months.      Counsel for Lipscomb had court engagements scheduled in

each month from August through November of 1999, so at the hearing,

all parties agreed on January 10, 2000, as the trial date.186

Later, in November, the trial court extended the trial date one

day, to January 11.        Early in December, 1999, Lipscomb filed

another motion to continue the trial, which motion the district

court promptly denied.     When, on December 20, the district court

unexpectedly ordered the transfer, the parties already knew that

(1) trial was firmly set for January 11 and (2) there was no reason

to expect that voir dire would not begin on that day.     Nothing in

the record suggests that facilities appropriate for the trial were

unavailable in Dallas at that time.      There were thus no speedy-

trial issues in this case.

     The district court did characterize the possibility of a

difficult voir dire as an obstacle to “prompt administration.”    We

do not understand the term “prompt administration” to have been

promulgated in the Rules with the intention of permitting courts to

avoid even attempting arduous voir dire proceedings.     Rather, the

triggering purpose of the “prompt administration” amendment to Rule

18 was to clarify that district courts are authorized to fix the

place of trial so as to comply with the Speedy Trial Act.187    That


     186
       The scheduling order determined, pursuant to 18 U.S.C.
§ 3161(h)(8)(A) and (B)(iv), that the ends of justice would be best
served by the new trial date.
     187
           See note 137.

                                  78
Act concerns itself solely with the timeliness of when trial

begins, not with when either voir dire or the entire trial will

conclude,188 and in this circuit, trial is deemed to begin with voir

dire.189    Because the transfer to Amarillo did not change, much less

hasten, the already-scheduled start of the trial, the transfer did

not accomplish the “prompt administration” of this case in the

textual, speedy-trial sense.

     Nevertheless,     we   have   held    that   a   trial   court,   in   its

discretion, may fix the place of trial with regard to factors other

than convenience and prompt administration: such factors commonly

include, but are not necessarily limited to, docket management,

courthouse space and security, and —— most importantly for this

case —— pretrial publicity.

     4.       Docket Management

     In the context of docket management, we have construed the

term “prompt administration of justice” to refer not just to the

particular case that may be transferred, but also to other trials

on the court’s docket.190         A district court may consider docket

management in its Rule 18 balancing, and docket issues may even




     188
           See 18 U.S.C. § 3161.
     189
           United States v. Howell, 719 F.2d 1258, 1262 (5th Cir.
1983).
     190
           In re Chesson, 897 F.2d 156, 159 (5th Cir. 1990).

                                      79
outweigh convenience factors that point entirely the other way.191

But nothing in the court’s remarks or in the record of this case

suggests that docket management was implicated here.

     5.        Logistics

     Another factor that a court may consider in fixing the place

of trial within its district is whether a particular courthouse

meets      a   particular    trial’s    security   requirements   or   other

facilities needs.          Courtroom availability, unsurprisingly, is a

permissible consideration.192          So too are the amount of jail space

available there for defendants or witnesses193 and the adequacy of

security arrangements in a particular criminal trial.194           Even so,


     191
       Thus, when the Western District of Louisiana was at two-
thirds its authorized strength, and the trial judge not only
resided in Monroe, Louisiana, but also had other civil and criminal
matters on his docket there, he did not abuse his discretion by
transferring an anticipated three-week trial there from Lake
Charles, Louisiana, 150 miles away, over the defendants’ objections
that they, their witnesses, and their counsel lived and worked in
the Lake Charles area. Chesson, 897 F.2d at 157–59. In another
case, even though the offense was committed in Greenville,
Mississippi, and all the witnesses, counsel, and defendants were
located there, the district court did not abuse its discretion by
fixing the place of trial at Oxford, Mississippi, where the
district court had other cases scheduled. United States v. Harris,
25 F.3d 1275, 1277–78 (5th Cir. 1994).
     192
       United States v. Faulkner, 17 F.3d 745, 757 & n.13 (5th Cir.
1994) (listing courtroom availability as one of the considerations
that prevented an intradistrict transfer from rising to the level
of plain error, which was the applicable standard of review because
defendants had failed to preserve error).
     193
           United States v. McKinney, 53 F.3d 664, 673 (5th Cir. 1995).
     194
      Harris, 25 F.3d at 1278 (“Rule 18 allows a court to consider
‘the prompt administration of justice’ in fixing the place of
trial, and ‘matters of security clearly fall within that

                                        80
the record and transfer order here are devoid of any indication

that such logistical considerations played any role in the transfer

from Dallas to Amarillo, and no party argues to us that they did.

     6.       Pretrial Publicity

     Pretrial publicity, then, is the only factor that might

counterbalance convenience and render the transfer to Amarillo a

proper exercise of discretion.               We have not delineated the quality

or quantity of prejudicial publicity that will support a trial

court’s      sua        sponte    transfer   in   the   face     of     countervailing

convenience factors. We have, however, defined the opposite end of

the zone of deference for interdistrict transfers:                         When pretrial

publicity is the basis for a defendant’s motion to transfer to

another district under Rule 21, a trial court errs as a matter of

law in denying such a motion only if the defendant can show that

pretrial publicity inflamed the jury pool, pervasively prejudiced

the community against the defendant, probatively incriminated the

defendant,         or     exceeded    “the   sensationalism         inherent     in   the

crime.”195

     Here, the district court neither identified nor analyzed the

publicity      that        it    conclusionally    relied      on     as    sufficiently

prejudicial to require a highly inconvenient transfer over the




consideration.’”) (quoting FED. R. CRIM. P. 18 and United States v.
Afflerbach, 754 F.2d 866, 869 (10th Cir. 1985)).
     195
           United States v. Parker, 877 F.2d 327, 331 (5th Cir. 1989).

                                             81
defendant’s objections.196         Indeed, until after the trial, the

record did not even contain copies of the publicity at issue.

(Notably, we have not found one criminal case in which the trial

court inferred prejudice justifying a transfer from publicity of

which it merely took judicial notice.197)            The court did nothing

more than globally label the unspecified publicity as “significant”

and “substantial” and state that voir dire in Dallas would be “no

easy task.”198      But surely, this is not the standard for determining

whether pretrial publicity renders a trial unfair.                The court’s

lack    of      record   documentation    or   analysis   on   this   point   is

particularly troubling in light of our acknowledgment that “[e]very

claim of potential jury prejudice due to publicity must turn upon

its own facts.”199

       Despite the trial court’s statement to the contrary, it was

not that court’s duty, in ensuring a fair trial, to select “a jury



       196
       Although the court did state that the media had reported
material filed under seal, the only sealed material in the record
on appeal is Lipscomb’s pre-sentencing report. We therefore have
no way of evaluating the prejudice of the reports to which the
court referred and reviewing the court’s reasoning on this point.
       197
       The government points us to In re Agent Orange Product
Liability Litigation, 818 F.2d 145, 169 (2d Cir. 1987), but that
was not a criminal case, and the court there took notice of the
publicity to evaluate not prejudice among the venire pool but the
sufficiency of notice to potential class members.
       198
       We are somewhat troubled by the implication in this remark
that, foreseeing a lengthy jury-selection process in Dallas, the
court may have become concerned for its own convenience.
       199
             United States v. Aragon, 962 F.2d 439, 444 (5th Cir. 1992).

                                         82
of twelve with no preconceived opinions about Al Lipscomb.”            This

simply is not the applicable standard.         The law is actually much

more realistic:

       Qualified jurors need not [ ] be totally ignorant of the
       facts and issues involved.
            “To hold that the mere existence of any preconceived
       notion as to the guilt or innocence of an accused,
       without more, is sufficient to rebut the presumption of
       a prospective juror’s impartiality would be to establish
       an impossible standard. It is sufficient if the juror
       can lay aside his impression or opinion and render a
       verdict based on the evidence presented in court.”200

A defendant’s right to a fair trial is violated only if he shows

that    “the   trial   atmosphere   was   ‘utterly   corrupted   by   press

coverage.’”201    Therefore, even if inflammatory pretrial publicity

did saturate the community, raising a presumption of prejudice to

the defendant, the government can usually rebut this presumption

through voir dire that ferrets out such prejudice.202       In this case,

to the extent that the district court focused on prejudice to the

government, it failed to give Lipscomb any opportunity to rebut

that presumption through voir dire.

       The exception to this rebuttable-presumption rule regarding

prejudicial publicity was announced by the Supreme Court in Rideau



       200
       Murphy v. Florida, 421 U.S. 794, 799–800 (1975) (quoting
Irvin v. Dowd, 366 U.S. 717, 723 (1961)).   See also Dobbert v.
Florida, 432 U.S. 282, 302 (1977) (same).
       201
       Black v. Collins, 962 F.2d 394, 409 (5th Cir. 1992) (quoting
Dobbert, 432 U.S. at 303).
       202
       Parker, 877 F.2d at 331 (quoting United States v. Harrelson,
754 F.2d 1153, 1159 (5th Cir. 1985)).

                                     83
v.   Louisiana,203        in   which    a   defendant’s     uncounselled,    taped

confession had been broadcast three times to two-thirds of a small

community,      rendering      the     venire    pool   presumptively   prejudiced

against him, so that confirmation of this prejudice through voir

dire was not necessary.204             From Rideau we derived the following

rules for habeas cases:

      where petitioner adduces evidence of inflammatory,
      prejudicial pretrial publicity that so pervades or
      saturates the community as to render virtually impossible
      a fair trial by an impartial jury drawn from that
      community, jury prejudice is presumed and there is no
      further duty to establish bias.
      ...
           Given that virtually every case of any consequence
      will be the subject of some press attention, however, the
      Rideau principle of presumptive prejudice is only rarely
      applicable, and is confined to those instances where the
      petitioner can demonstrate an extreme situation of
      inflammatory pretrial publicity that literally saturated
      the community in which his trial was held.205

Despite this standing caution against presuming prejudice, the

trial court in this case essentially created out of whole cloth a

Rideau exception for cases in which publicity is unfavorable to the

government and (we infer) jury nullification is possible.                   Even if

such a rule were proper, however, the record of this case would not

support its application.

      Lipscomb contends that such a rule would not be proper, urging



      203
            373 U.S. 723 (1963).
      204
            Id. at 724.
      205
       Mayola v. Alabama, 623 F.2d 992, 997 (5th Cir. 1980)
(citations, brackets, and internal quotation marks omitted).

                                            84
that in fixing the quantum of prejudicial publicity that renders a

highly inconvenient transfer discretionary, we should distinguish

between      publicity   prejudicing      the    defendant   and   publicity

prejudicing      the   government.     Essentially,     he   proposes   that

publicity prejudicial to him may justify transfer, but publicity

prejudicial to the government cannot.           To support this contention,

he points to the Advisory Committee Notes to Rule 18, which state:

     If the court is satisfied that there exists in the place
     fixed for trial prejudice against the defendant so great
     as to render the trial unfair, the court may, of course,
     fix another place of trial within the district (if there
     be such) where such prejudice does not exist. Cf. Rule
     21 dealing with transfers between districts.206

Rule 21 —— which some courts find illuminative of Rule 18207 ——

requires an interdistrict transfer for prejudice if the defendant

requests it and the court determines that “there exists in the

district where the prosecution is pending so great a prejudice

against the defendant that the defendant cannot obtain a fair and

impartial trial at any place fixed by law for holding court in that

district.”208

     We cannot entirely accept Lipscomb’s suggested distinction,

because we have in fact upheld a sua sponte intradistrict transfer

—— to a division unrelated to the offense conduct, as here, and

     206
       FED. R. CRIM. P. 18 advisory committee’s notes to 1966
amendments (emphasis added).
     207
       See United States v. Walker, 890 F. Supp. 954, 958 n.5 (D.
Kan. 1995) (collecting authorities).
     208
           FED. R. CRIM. P. 21(a) (emphasis added).

                                     85
over the objection of the defendant —— to cleanse the trial of the

effects of publicity prejudicing the government.             Yet, as Lipscomb

correctly notes, whenever we have upheld a sua sponte transfer over

the defendant’s objection (whether the prejudice from publicity was

to the government or to the defendant), a mistrial had already

demonstrated     that    the   venire   pool   had   been   badly   tainted   by

publicity and that retrial within the transferring division would

pose virtually insuperable difficulties.

     Our most recent ruling to this effect, in United States v.

Gonzalez,209 exemplifies this pattern: The defendant’s first trial

was interrupted by two bomb threats and ended in a hung jury, and

his second trial ended in a mistrial after three jurors reported

that they received anonymous phone calls urging them to convict.210

“[C]onsiderable publicity...from the first two trials” resulted.211

Under such easily distinguishable circumstances, the trial court

did not abuse its discretion in ordering an intradistrict transfer

sua sponte.212      To the same effect are our decisions in United

States v. Weddell213 and United States v. Dickie.214



     209
           163 F.3d 255 (5th Cir. 1998).
     210
           Id. at 259.
     211
           Id.
     212
           Id. at 260.
     213
           800 F.2d 1404, 1406 (5th Cir. 1986).
     214
           775 F.2d 607 (5th Cir. 1985).

                                        86
     United         States    v.   Faulkner215   involved     prosecution    of

businessmen who developed condominium projects and in the process

exhausted the funds of several savings and loan associations in the

Dallas area.216           The “I-30 scandal” generated 1,100 newspaper

articles, an ad in a gubernatorial campaign mentioning a defendant

in a negative light, and such a public awareness of the case that

60% of Dallas residents had formed an opinion that one defendant

was guilty.217         After the first trial —— held in the Lubbock

division of the Northern District —— ended in a mistrial, the trial

court attempted voir dire in Dallas itself, but dismissed the panel

after several days because of the effect of pretrial publicity.218

The court then granted the defendants’ motions to transfer venue,

moving the case to the El Paso division of the Western District,

where the trial court sua sponte transferred the case yet again, to

the Midland division of the same district.219             On appeal, given the

unproblematical interdistrict transfer, we held that the second,

sua sponte transfer did not amount to plain error.220

     No      case    of    ours,   therefore,    stands    squarely   for   the



     215
           17 F.3d 745 (5th Cir. 1994).
     216
           Id. at 751–54, 756.
     217
           Id. at 756 & n.9.
     218
           Id. at 754.
     219
           United States v. Faulkner, 17 F.3d at 754–55.
     220
           Id. at 757–58.

                                        87
proposition that the government urges us to accept, i.e., that for

purposes of the venue of a defendant’s initial trial, pretrial

publicity alone would permit the trial court, sua sponte and

without a supporting record, to order an intradistrict transfer to

a division entirely unrelated to the offense conduct, and in the

process overrule the defendant’s objection, giving no regard to

convenience, making no attempt at voir dire, and expressing only a

generalized desire to ensure that the government, as well as the

defendant, receive a fair trial.

     In his dissent, Judge Smith urges that the government’s

proposed rule is embodied in United States v. Alvarado.221                 Even a

cursory      reading   of   Alvarado,    however,     shows   that   our      terse

discussion of the transfer issue there is entirely silent on

several key questions: (1) Did the district court in that case

transfer the case sua sponte; (2) if the transfer was sua sponte,

did the district court create a record that showed prejudice by

analyzing     publicity     or   by   attempting    voir   dire;   (3)   by   what

standard did the district court determine the publicity to be

prejudicial; and (4) what was the nature of the publicity itself?222

From the opinion, none of these issues appears to have been

contested.      As far as the Alvarado opinion goes, the defendants’

argument       was     founded     entirely    on     a    mis-citation        and


     221
           647 F.2d 537 (5th Cir. Unit A June 1981).
     222
           Id. at 539–40.

                                        88
misunderstanding of the criminal venue statutes.223               Research into

the district      court   case   confirms   not   only   that     the   Alvarado

defendants actually moved to transfer, but also that they asked

(unsuccessfully) that a newspaper reporter be instructed not to

print anything concerning the rejection of a plea agreement, lest

such publicity prejudice the case.224         The Alvarado district court

held an evidentiary hearing on the defendants’ motion to transfer

“due to publicity in the area” and took the motion under advisement

until after voir dire on publicity was concluded.225            At that point,

the district      court   denied   the   motion226;   but   the    court   later

reconsidered that denial and granted the motion after a witness

caused a mistrial by testifying that defendants had pled guilty.227

     All these facts provide context for, and render entirely

understandable, the silence of our Alvarado opinion.                These facts

also completely distinguish Alvarado from this case: The Alvarado


     223
           Id. at n.4.
     224
       See proceedings in United States v. Martinez, No. Cr. B-78-
29 (S.D. Tex., Brownsville Div.), particularly the docket sheet
entries for 8/17/79 (motion regarding newspaper reporter made and
rejected); 8/24/79 and 8/27/79 (motions to transfer made).
Martinez was the caption of Alvarado in the district court until
the transfer of proceedings against fourteen defendants, at which
point the case became United States v. Alvarado, No. Cr. V-79-4
(S.D. Tex., Victoria Div.) —— the case appealed to us.
     225
           Martinez, docket sheet at entry for 8/28/79.
     226
       Id. at entry for 8/30/79. The court also denied a motion
for mistrial based on some jurors having been seen with a
newspaper. Id. at entry for 9/17/79.
     227
           Id. at entry for 9/21/79.

                                     89
trial court did not transfer the case sua sponte as did the

Lipscomb court; and the Alvarado defendants advocated transfer,

unlike Lipscomb, who vigorously opposed it.     Rather than undermine

our conclusion here, the Alvarado facts confirm our impression that

the transfer in the instant case was quite unusual.    Any court that

views Alvarado as trumping today’s holding under our rule of

orderliness will have been led into serious error.228

     We have found only one case (from another circuit) that comes

close to supporting the proposition for which the government

contends, but that case ultimately is unpersuasive.        In United

States v. Mabry,229 a defendant moved for individual voir dire

regarding pretrial publicity.230     The trial court interpreted this

motion as raising a concern about whether trial in the Albuquerque

division of the district of New Mexico would be fair —— seemingly

     228
       The dissent’s reliance on two other cases is similarly
misplaced. United States v. Kaufman, 858 F.2d 994, 1006 (5th Cir.
1988) is entirely irrelevant here, because docket management is, as
we have noted, a permissible factor in the Rule 18 balancing, but
one that is entirely absent from this record. The reasoning of the
other Fifth Circuit case that the dissent relies on is also easily
understood:
     [T]the Southern District of Texas was the only district
     in which (at least absent further evidence) venue was
     initially proper as to all counts. While this does not
     prevent a Rule 21(b) transfer of all counts to another
     district, it is at least an indication that the
     government's selection of the forum was not arbitrary.
     We conclude that the district court did not abuse its
     discretion in denying Fagan's Rule 21(b) motion.
United States v. Fagan, 821 F.2d 1002, 1008 (5th Cir. 1987).
     229
           809 F.2d 671 (10th Cir. 1987).
     230
           Id. at 683.

                                   90
to the defendants, not to the government —— and transferred the

case, over the defendants’ objections, to Roswell,231 which we

estimate to be some two hundred miles from Albuquerque.               On appeal,

the Tenth Circuit found no abuse of discretion: “There was no

substantial inconvenience to the defendants or the witnesses as a

result      of   the    transfer   and        no   real   prejudice   has   been

demonstrated.”232

     We discern several reasons not to follow the Mabry result

here.      First, the   Mabry district court did not appear to transfer

the case out of concern that the government receive a fair trial.

To this extent, Mabry actually supports Lipscomb’s contention on

that point.      Second, the cases on which the Tenth Circuit relied

buttress Mabry’s result only weakly, if at all.233              Third, Mabry’s

transfer holding has been largely ignored by other courts, perhaps

because the Supreme Court later abrogated Mabry’s entrapment-

instruction holding.234      Mabry is thus hardly persuasive authority


     231
           Id.
     232
           Id.
     233
       See United States v. Raineri, 670 F.2d 702, 706 (7th Cir.
1982) (finding no abuse of discretion where trial court refused to
transfer case to towns that lacked federal courthouses); Burns, 662
F.2d at 1383 (reversing the trial court’s transfer order that was
based conclusionally on the district’s court’s policy of
consolidating criminal trials in one courthouse); United States v.
Young, 618 F.2d 1281, 1288 (8th Cir. 1980) (restating the general
rule that a defendant has no constitutional right to be tried in a
particular district).
     234
       See United States v. Whalen, 976 F.2d 1346, 1348 n.1 (10th
Cir. 1992) (“Mabry has since been indirectly overruled by Mathews

                                         91
here.

       The district court here did not learn through hard experience

that voir dire would be challenging.               It developed no facts to

suggest that the pretrial publicity presumptively or actually

tainted the jury pool; it failed to analyze the publicity itself

for prejudice; it applied a wrong and unrealistically high standard

to determine whether the putative jury would be prejudiced; and it

relied on cases of ours that are not on point.                There is a plethora

of    support   for   holding     that    the   district      court   abused      its

discretion in transferring Lipscomb’s case to Amarillo.

       7.   Summary

       Both our precedents and persuasive authorities from other

courts suggest, even if only by negative implication, that this

case’s facts and proceedings make it a true outlier in the Rule 18

jurisprudence. In concluding that there was no abuse of discretion

in the aforementioned cases, neither we nor the other courts have

purported to fix any bright-line boundary of that discretion.                      We

are   constrained     to   set    one    such   limit   by    example,     however,

believing that the district court’s doctrinal mistakes and clear

factual errors make this case an appropriate vehicle with which to

circumscribe     at   least      one    boundary   of   the    use    of   Rule    18

discretion.       When     as    here,    facts    of   convenience        militate

exclusively against transfer, and no factor other than pretrial


v. United States, 485 U.S. 58, 108 S.Ct. 883, 99 L.Ed.2d 54
(1988).”).

                                         92
publicity —— some favorable and some unfavorable to both the

prosecution and the defense —— might, if properly developed and

analyzed, militate in favor of transfer, the trial court abuses its

discretion under Rule 18 by ordering a far-distant intradistrict

transfer, sua sponte and over the defendant’s objections, without

(1)   attempting   voir   dire   or     otherwise   creating   a   record,

(2) providing an analysis of the publicity for the record to show

how it prejudiced the jury pool, or (3) conducting a Rideau-style

presumptive analysis.     In this instance, we as an appellate court

can detect virtually nothing on the Rule 18 scale to counterbalance

the defendant’s established inconvenience; and something outweighs

nothing every time.

      Given the district court’s abuse of discretion, we must

reverse Lipscomb’s conviction, vacate his sentence, and remand for

a new trial in a venue determined consistently with this opinion.

                           VIII. CONCLUSION

      The trial court had jurisdiction to try Lipscomb for violating

18 U.S.C. § 666, which is facially constitutional and —— in my own

sole opinion —— is constitutional as applied to him.                As we

conclude that the trial court abused its discretion in transferring

Lipscomb’s trial, however, we must reverse and remand for a new

trial. The other issues Lipscomb raises on appeal are either moot,

meritless, or irrelevant to a new trial.

CONVICTION REVERSED, SENTENCE VACATED, AND CASE REMANDED for a new

trial.

                                      93
94
DUHÉ, Circuit Judge, CONCURRING IN PART, DISSENTING IN PART:

      I   write    separately        because,         although       I       concur       in   the

conclusion reached by Judge Wiener that we must reverse Lipscomb’s

conviction, vacate his sentence, and remand for a new trial, I

cannot join his method of getting there. I adopt Judge Wiener’s

factual and procedural background sections; concur in the result

but not the reasoning of Part III; dissent from Parts IV, V, and

VI; and concur in Part VII. I begin with an overview of the

appropriate analytical framework.

                              I. ANALYTICAL FRAMEWORK

      Judge Wiener’s opinion merges analysis of jurisdiction with

analysis of the constitutionality of § 666. In Part IV of his

opinion, Judge Wiener writes that the term “federal jurisdiction”

is   ambiguous,    and    defines         it    for    purposes       of      this    case      as

encompassing (a) the question whether we have subject matter

jurisdiction under § 666 over Lipscomb’s conduct (which Judge

Wiener calls “adjudicative jurisdiction”), and (b) the question

whether Congress had the authority to enact § 666 (which Judge

Wiener     terms     “legislative               jurisdiction”,               and     we        term

constitutionality).       In       this    manner,      Judge       Wiener         reaches     the

constitutionality        of    §    666,       by    calling    it       a    jurisdictional

question. With all due respect, this is a categorization with no

support.

      Jurisdiction       is    discussed        in    terms    of    “legislative”             and

“adjudicative”     in    only      one     context     in     American         law    –    native
American law.235 This case does not arise in that context, so we

must     follow    the    generally     applied     definition   of   “federal

jurisdiction”.

       Black’s    Law    Dictionary    defines    “federal   jurisdiction”    as

“powers of federal courts founded on United States Constitution

(Article III) and Acts of Congress (e.g. Title 28 of United States

Code)”.236 Federal jurisdiction is not defined as the power of

Congress to enact a statute. Professor Erwin Chemerinsky’s treatise

on the subject, widely regarded as comprehensive, not once mentions

legislative       jurisdiction    or   the   power    of   Congress   to   enact

statutes.237 The only discussion of congressional authority is

Congress’       authority    to   control        federal   jurisdiction,     and


       235
        See Strate v. A-1 Contractors, 520 U.S. 438, 440, 117 S.Ct.
1404, 1406, 137 L.Ed. 2d 661 (1997); Iowa Mut. Ins. Co. v.
LaPlante, 480 U.S. 9, 12, 107 S.Ct. 971, 974, 94 L.Ed. 2d 10
(1987); Kerr-McGee Corp. v. Farley, 115 F.3d 1498, 1507 n.6 (10th
Cir. 1997); Louis v. United States, 967 F. Supp. 456, 459 (D. N.M.
1997). Judge Wiener cites Justice Scalia’s dissenting opinion in
Hartford Fire Ins. Co. v. California, 509 U.S. 764, 113 S.Ct. 2891,
125 L.Ed. 2d 612 (1993) as support for his contention that the term
“jurisdiction” can mean both legislative and adjudicative
jurisdiction. However, Justice Scalia’s words do not support Judge
Wiener’s application. In Hartford Fire, Justice Scalia was faced
with determining the extraterritorial reach of a statute – a
constitutional issue placed by the parties before the Court – and
to do so he had to consider whether Congress had the power to enact
the statute with application outside our borders. This, he termed
“legislative jurisdiction”. Hartford Fire, 509 U.S. at 813-14, 113
S.Ct. at 2918-19. He did not term it “jurisdiction” as a means of
raising extraterritoriality sua sponte, in an end-run around our
requirement that parties argue those issues they wish before us.
       236
             Black’s Law Dictionary 612 (1990).
       237
             See Erwin Chemerinsky, Federal Jurisdiction (1994).

                                        96
congressional power to create courts.238 Neither of these questions

is before us.

     Moreover, Lipscomb explicitly asked that we find no subject

matter jurisdiction. “The alleged bribery here had no connection to

a federally funded program and, thus, the court below was without

subject matter jurisdiction to proceed.”239 Even if Judge Wiener’s

categorization can find support in the law, Lipscomb explicitly

seeks      a    determination        of   adjudicative,   not     legislative

jurisdiction.

     Judge Wiener’s categorization fails when extended to its

logical conclusion, which he affirmatively does in his opinion. He

writes: “[A] federal forum must lack adjudicative jurisdiction to

hear a case based on a federal statute that Congress lacked the

legislative jurisdiction (translation: constitutional power or

authority) to apply to the situation in question.” This implies

that federal courts must always consider constitutionality, even

raising it sua sponte, when interpreting a statute. This elevates

constitutionality to a category of claims over which we always have

jurisdiction, and this is unsupported by our jurisprudence.

     For the foregoing reasons, I respectfully submit that Judge

Wiener’s       is   an   erroneous   analytical   framework,    and   leads   to

inappropriate consideration of the constitutionality of § 666. For


     238
           See id. at 167-246.
     239
           See App. Brief at 28.

                                          97
this reason, I believe it necessary to outline the appropriate

analytical framework.

     As a threshold matter in all cases, we are faced with the

question   whether    we   have   personal   and   subject   matter

jurisdiction.240 If we find that we do, we then address whatever

substantive issues are before us. This is an abstract description

of our task – what it means here is that we must first determine

whether Lipscomb’s actions fall within the jurisdiction of § 666,

and if our answer is “yes,” then address the merits of his appeal.

It is at this second step that, were constitutionality at issue, it

would arise. Constitutionality is an issue on the merits, not a

jurisdictional one.

     Our governing precedent interpreting § 666 does exactly this.

We have first answered the jurisdictional question, and have not

taken it upon ourselves to consider the constitutionality of § 666

if it was not appropriately before us on the merits.241

     240
        See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,
94, 118 S.Ct. 1003, 1012, 140 L.Ed. 2d 210 (1998) (“On every writ
of error or appeal, the first and fundamental question is that of
jurisdiction...”) (qtg. Great S. Fire Proof Hotel Co. v. Jones, 177
U.S. 449, 453, 20 S.Ct. 690, 691-92, 44 L.Ed. 842 (1900)). See also
United States v. Texas Tech Univ., 171 F.3d 279, 287 (5th Cir.
1999).
     241
        See, for example, United States v. Reyes, 239 F.3d 722 (5th
Cir. 2001) (affirming a conviction under § 666 and making no
constitutional ruling), cert. denied, Maldonado v. United States,
533 U.S. 961, 121 S.Ct. 2618, 150 L.Ed. 2d 772 (2001); and cert.
denied, Reyes v. United States, 122 S.Ct. 156, 151 L.Ed. 2d 106
(2001); United States v. Phillips, 219 F.3d 404 (5th Cir. 2000)
(reversing a conviction under § 666 but making no constitutional
ruling); United States v. Westmoreland, 841 F.2d 572 (5th Cir.

                                  98
      In     United    States     v.   Westmoreland,242      a   county   supervisor

appealed her conviction under § 666 for accepting kickbacks in

purchases of county materials. A panel of this court affirmed her

conviction. Judge King’s carefully crafted opinion first considers

the jurisdictional scope of § 666. After finding that § 666 did

apply       to    Westmoreland’s       conduct,    and   thereby    answering       the

jurisdictional question in the affirmative, the opinion addresses

the substantive issues of the case.

      Nine years later, the Supreme Court decided Salinas v. United

States,243 an appeal of the conviction of a Texas county sheriff for

accepting bribes in exchange for allowing a federal prisoner housed

in the county jail to receive conjugal visits. There, the Court

affirmed         the   sheriff’s        conviction,      holding     that    federal

jurisdiction under § 666 is not limited to cases in which the bribe

has a demonstrated effect upon federal funds. The Court later

asserted the constitutionality of § 666 as applied to that case.

The   Salinas       decision    followed     the    two-step     approach    –   first

determine        jurisdiction,     and    then    address    whatever     substantive

issues      are    before   the    court.    The    Court    decided      Salinas    on

jurisdictional grounds, and then went on to mention that § 666 was

constitutional as applied.


1988) (affirming a conviction                    under   §   666   and    making    no
constitutional ruling).
      242
            841 F.2d 572 (5th Cir. 1988).
      243
            522 U.S. 52, 118 S.Ct. 469, 139 L.Ed. 2d 352 (1997).

                                            99
     Since Salinas, this circuit has been faced with questions of

the jurisdictional reach of § 666 twice before the case at bar.

Both times we followed the “jurisdiction-merits” two-step.

     In United States v. Phillips,244 we reversed the conviction

under § 666 of a parish tax assessor, holding that he was not an

agent   of   the   parish   for   purposes   of   the   statute.   Thus,   the

statute’s jurisdiction did not extend to his actions. No discussion

of the merits was required; and the ensuing discussion on potential

constitutional issues is entirely dicta, because this court was

without jurisdiction to hear the case.

     Our most recent holding on the applicability of § 666 was in

United States v. Reyes,245 where we affirmed the § 666 conviction of

a city councilman for accepting kickbacks on city contracts. We

held that whatever nexus is statutorily required for jurisdiction

under § 666, existed in that situation. We then went on to address

the evidentiary and sentencing issues before us.

     Our analytical approach here should be exactly like that in

the above-cited line of cases. We must satisfy ourselves of our

jurisdiction, and then go on to address whatever issues are before

us on the merits. For the foregoing reasons, the constitutionality

of § 666 is a question on the merits that we will only address if

     244
           219 F.3d 404 (5th Cir. 2000).
     245
        239 F.3d 722 (5th Cir. 2001), cert. denied, Maldonado v.
United States, 533 U.S. 961, 121 S.Ct. 2618, 150 L.Ed. 2d 772
(2001); and cert. denied, Reyes v. United States, 122 S.Ct. 156,
151 L.Ed. 2d 106 (2001).

                                     100
(a) we find we have jurisdiction over this case, and (b) we find it

appropriately before us.

                          II. STEP ONE – JURISDICTION

      Our first step in the analytical two-step is to satisfy

ourselves of our jurisdiction over this case. Lipscomb argues that

we do not have subject matter jurisdiction, because his actions do

not   fall       within   those    governed     by     §   666.    He   argues   that

jurisdiction under § 666 does not extend to cases of local bribery

such as his, where the underlying conduct does not directly involve

federal funds. A detailed review of Fifth Circuit and Supreme Court

precedent demonstrates that his argument fails as a matter of

statutory construction.246

(A) Early Fifth Circuit Precedent

      We first interpreted § 666 in United States v. Westmoreland.247

There, the defendant was a county supervisor convicted of accepting

bribes      in    purchases   of    materials        for   the    county’s   highway

construction projects.248 The district court found that the federal

funds received by the county were not spent by Westmoreland,249 and


      246
         Because Article III of the United States Constitution
authorizes federal courts to hear matters arising under all federal
laws, and § 666 is a federal law, we may turn directly to whether
there is statutory jurisdiction. U.S. CONST., Art. III. The question
whether § 666 is a valid exercise of congressional authority is not
before us when we determine our jurisdiction.
      247
            841 F.2d 572 (5th Cir. 1988).
      248
            See id. at 574-75.
      249
            See id.

                                        101
nonetheless convicted her under § 666.

     Westmoreland argued on appeal that her bribery did not fall

under the jurisdiction of § 666, because it did not concern federal

funds.250 We rejected this argument, concluding through statutory

interpretation that federal funds need not be traceable to the

“tainted transactions” in order for those transactions to be

punishable under the statute:

             [W]e find the relevant statutory language plain and
             unambiguous. By the terms of section 666, when a local
             government agency receives an annual benefit of more than
             $10,000 under a federal assistance program, its agents
             are governed by the statute, and an agent violates
             subsection (b) when he engages in the prohibited conduct
             “in any transaction or matter or series of transactions
             or matters involving $5,000 or more concerning the
             affairs of” the local government agency. 18 U.S.C. §
             666(b) (Supp. 1984) [emphasis added]. Subsection (b)
             contains nothing to indicate that “any transaction
             involving $5,000" means “any federally funded transaction
             involving $5,000" or “any transaction involving $5,000 of
             federal funds,” and other subsections of the statute
             contain no inconsistent provisions that might suggest
             such a qualification.251

     We next reviewed the jurisdictional reach of § 666 in United

States v. Moeller.252 There, the government appealed the dismissal

of § 666 claims against employees of the Texas Federal Inspection

Service, state workers empowered to conduct federal inspections.253

We held that jurisdiction under § 666 extended to the employees’


     250
           See Westmoreland, 841 F.2d at 575.
     251
           Id. at 576.
     252
           987 F.2d 1134 (5th Cir. 1993).
     253
           See id.

                                  102
actions, because the Texas Department of Agriculture, a “government

agency” within § 666, received more than $10,000 a year in federal

funds; and the defendants were “agents” of that federally-funded

agency for purposes of § 666.254

     In United States v. Marmolejo,255 we upheld the conviction of

a sheriff who accepted bribes in return for permitting conjugal

visits to a federal prisoner whom Texas, in return for a fee from

the federal government, housed in a facility constructed with

federal funds.256 In holding that these actions came under the

jurisdiction     of   §   666,   we   referenced   our   earlier   statutory

decisions: “[w]e have previously held that § 666(a)(1)(B) does not

require the government to prove that federal funds were directly

involved in a bribery transaction, or that the federal monies

funded the corrupt transaction.”257 We went on to conclude that

conjugal visits are “anything of value” under the statute.

     The dissent in Marmolejo argued that Westmoreland interpreted

§ 666 to reach “only those acts of bribery that could somehow be

traced, directly or indirectly, to the integrity of federal program




     254
           See id. at 1137-38.
     255
        89 F.3d 1185 (5th Cir. 1996), aff’d sub nom. Salinas v.
United States, 522 U.S. 52 (1997).
     256
           See Marmolejo, 89 F.3d at 1188-89, 1201.
     257
           Id. at 1191 (citing Westmoreland, 841 F.2d at 578).

                                      103
funds.”258

(B) The Supreme Court Weighs In

      The Supreme Court granted certiorari in Marmolejo on whether

§ 666 is “limited to cases in which the bribe has a demonstrated

effect upon federal funds.”259       Under the caption Salinas v. United

States, the Court stated that “[t]he statute’s plain language fails

to   provide    any   basis   for   limiting     §    666(a)(1)(B)   to   bribes

affecting      federal   funds”     and   that       the   legislative    history

“forecloses this type of limitation.”260 The Court therefore decided

that as a statutory matter, federal funds need not be directly

involved in a violation of § 666.261 The Court then in passing

asserted the constitutionality of § 666 as applied to the case at

bar.262


      258
        Id. at 1203. “Turning to the precise legislative history,
I find that it clearly reveals that Congress did not intend for §
666(a)(1)(B) to be applied to conduct such as the acceptance of
bribes to allow conjugal visits. Instead, Congress was only
concerned with protecting the federal monies disbursed to non-
federal entities.” Id.
      259
        Salinas v. United States, 522 U.S. 52, 54, 118 S.Ct. 469,
471-72 (1997).
      260
            Id. at 57, 59.
      261
            See id. at 56-57.
      262
        See Salinas, 522 U.S. at 61. Judge Wiener cites this as
evidence that we too should consider the constitutionality of § 666
here. However, the Supreme Court’s assertion in passing that § 666
was constitutional as applied does not bind us to rule on the
constitutionality of § 666 as applied to Lipscomb here. First, we
are not the Supreme Court and have different limitations on our
jurisdiction. The Supreme Court, unlike us, is the definitive voice
in interpreting federal statutes. See Erwin Chemerinsky, Federal

                                      104
     Since Salinas, the Supreme Court has decided only one other

case involving § 666 – United States v. Fischer.263 There the Court

affirmed the      conviction   of    a    defendant     who   defrauded    a   city

hospital    authority   that   participated        in   the   federal     Medicare

program.264 The Fischer analysis, however, is not relevant to this

case.

(C) Recent Fifth Circuit Cases

     The first Fifth Circuit panel to interpret § 666 post-Salinas

decided    United   States   v.     Phillips.265   There,     we   reversed    the

conviction of a parish tax assessor, holding that he was not an

“agent” of St. Helena Parish for purposes of the statute. Thus, the

statute’s jurisdiction did not reach his activity. This has little

bearing on our case, as city councilmen are clearly “agents” under

the statute.266


Jurisdiction 571 (1994). Second, the Supreme Court in Salinas
declined to avoid the constitutional question because it considered
it a greater disservice to “rewrite language enacted by the
legislature” than to fail to avoid the issue. Salinas, 522 U.S. at
59.   This   reasoning   does   not   compel  us    to  reach   the
constitutionality of § 666 here; if anything, it counsels against
that. We are not rewriting § 666 – we are faithfully reading the
language of the statute, and recognizing that in order to question
the    congressionally-enacted      language,    the    issue    of
constitutionality must be explicitly before us.
     263
           529 U.S. 667, 120 S.Ct. 1780, 146 L.Ed. 2d 707 (2000).
     264
        See id., 529 U.S. at 669-70, 681, 120 S.Ct. at 1782-83,
1788-89.
     265
           219 F.3d 404 (5th Cir. 2000).
     266
        See United States v. Reyes, 239 F.3d 722 (5th Cir. 2001),
cert. denied, Maldonado v. United States, 533 U.S. 961, 121 S.Ct.

                                         105
     The two most recent Fifth Circuit § 666 cases demonstrate our

continued commitment to applying § 666 to members of city councils,

like Lipscomb, and support our finding of jurisdiction here.

     In United States v. Reyes267 we affirmed the § 666 conviction

of a city councilman for accepting kickbacks on city contracts. We

held that whatever nexus is statutorily required for jurisdiction

under § 666, existed in that case.268

     More recently, we decided United States v. Williams269 without

discussing jurisdiction at all. Williams, a former city councilman,

was convicted under § 666 of “aiding and abetting others in the

corrupt solicitation and acceptance of bribery payments”.270 We

affirmed his conviction.

(D) The Bottom Line

     Fifth Circuit and Supreme Court precedent alike construe the

jurisdictional reach of § 666 broadly. Federal funds need not be

directly involved in a violation of § 666. The Phillips panel

construed the term “agent” narrowly, and reversed the conviction,


2618, 150 L.Ed. 2d 772 (2001); and cert. denied, Reyes v. United
States, 122 S.Ct. 156, 151 L.Ed. 2d 106 (2001); United States v.
Williams, 264 F.3d 561 (5th Cir. 2001).
     267
        239 F.3d 722 (5th Cir. 2001), cert. denied, Maldonado v.
United States, 533 U.S. 961, 121 S.Ct. 2618, 150 L.Ed. 2d 772
(2001); and cert. denied, Reyes v. United States, 122 S.Ct. 156,
151 L.Ed. 2d 106 (2001).
     268
           See id. at 734.
     269
           264 F.3d 561 (5th Cir. 2001).
     270
           Id. at 567.

                                  106
but that is irrelevant to our case, because the term “agent”

plainly includes city council members. The Westmoreland view of §

666   therefore   continues   to   be   the   law   in   this   circuit,   and

precludes us from more narrowly construing the statute here.

Because Lipscomb’s actions satisfy the jurisdictional requirements

found in the language of § 666, we conclude that the district court

had jurisdiction to try Lipscomb under § 666, and turn to the

issues which the parties put before us on the merits.

                        III. STEP TWO – MERITS

      Before reaching the issues raised by Lipscomb, I must address

the issue of the constitutionality of § 666 – an issue raised not

by the Appellant, but by the opinions of my colleagues on this

panel.    This issue is not properly before us, but because my

colleagues have raised it, I respond.

(A) Constitutionality of § 666

      There do exist troubling constitutional issues under the

surface of this case. Whether Congress had the authority it claimed

to enact § 666 under the Spending Clause of the Constitution, U.S.

CONST., art. I, § 8, is a close question.            However, although my

colleagues hold otherwise, it is not our question today. We may

only decide those issues properly before us, and the constitutional

question is not such an issue. It was argued neither at trial nor

on appeal, and there is no legal justification for us to raise it

sua sponte.

      (1) Not Argued at Trial

                                    107
     The     record    shows   that    despite   mention   of   potential

constitutional issues, Lipscomb never argued at trial that § 666

was unconstitutional as applied to him. Following is discussion of

the four motions by which he made the jurisdictional argument, and

where any constitutional discussion at all (not sufficient to raise

the issue of constitutionality) exists.

             (a) Motion to Dismiss the Indictment or, Alternatively,
             for an Evidentiary Hearing Requiring the Government to
             Establish Federal Jurisdiction

     On September 3, 1999, Lipscomb filed a Motion to Dismiss the

Indictment or, Alternatively, for an Evidentiary Hearing Requiring

the Government to Establish Federal Jurisdiction.271 It is worth

noting that the title of the Motion shows that it seeks proof of

federal jurisdiction, and does not challenge the constitutionality

of § 666. Moreover, Lipscomb crafts his arguments in support of the

Motion in terms of challenging federal jurisdiction. “In this

case... no sufficient jurisdictional basis is evident.”272 “On its

face, this indictment fails even to allege an appropriate basis for

the exercise of federal jurisdiction....”273

     Lipscomb does mention the potential constitutional problems

that could arise if § 666 is applied to his conduct. He goes so far

as to say “[s]ection 666 is being unconstitutionally applied in



     271
           See R. at 60.
     272
           R. at 62.
     273
           R. at 63.

                                      108
this case,” and mentions possible Tenth Amendment consequences of

applying § 666 to Lipscomb’s conduct.274 Moreover, one of Lipscomb’s

attorneys signed the Motion as “Special Counsel for Tenth Amendment

purposes only”.275 However, this discussion arises in the context of

a   challenge    to    jurisdiction,   not   as   a   challenge   to   the

constitutionality of the statute as applied (which would arise

under the Spending Clause, not the Tenth Amendment). Even the

statement “[s]ection 666 is being unconstitutionally applied in

this case”276 stands alone, and is not supported by any argument.

     The District Court denied Lipscomb’s motion:

             Came to be considered the motion of the defendants to
             dismiss the indictment for lack of federal jurisdiction,
             and after due consideration thereof, as well as a plain
             reading of the statute, and the briefs and arguments of
             counsel, this court is of the opinion that the motion
             should be DENIED.277

Judge Kendall declined to dismiss the indictment because he found

that federal jurisdiction did exist. He neither mentioned nor

considered the constitutionality of § 666. His Order includes the

hand-written addition of the phrase “as well as a plain reading of

the statute,” further supporting the conclusion that his analysis

was a statutory and not a constitutional one.

             (b) Motion for Judgment of Acquittal Pursuant to Rule

     274
           Id.
     275
           R. at 66.
     276
           R. at 63.
     277
           Id.

                                   109
               29(A), Following the Government’s Case in Chief

       Following the government’s case, Lipscomb moved the District

Court for Judgment of Acquittal.278 Lipscomb argued that some nexus

between the bribe and the federally-funded program must exist in

order    for    there     to    be    jurisdiction,      and    that    here,    no   such

connection exists.279 He couched his argument in terms of “get[ting]

this    case     in   federal        court    properly,”       which     is   clearly   a

jurisdictional concern.280 Later in the colloquy Lipscomb’s attorney

told    Judge    Kendall       that    “666    doesn’t    cover      this”,281   another

argument about the scope of jurisdiction under § 666.

       The Government’s response follows the same approach, citing

cases that analyze the jurisdictional reach of § 666, not its

constitutionality.282 The District Court denied the Motion.

               (c) Motion for Judgment of Acquittal Pursuant to Rule
               29(A), Following the Jury Verdict

       On February 8, 2000, following the jury verdict, Lipscomb

again moved the District Court for Judgment of Acquittal.283

He argued that the Government failed to present evidence of a

connection      between        the   alleged   bribes     and    a     federally-funded


       278
             See R. Vol. 13 at 32.
       279
             See id. at 36-9.
       280
             Id. at 37.
       281
             Id. at 40.
       282
             See id. at 41-2.
       283
             See R. at 556.

                                             110
program.284 Lipscomb asks the court again to find a failure of

jurisdiction due to the lack of nexus.

     The     Government’s    response    cites   case    law   analyzing   the

jurisdictional reach of § 666.285 The Government makes no argument

that § 666 is constitutional as applied, suggesting that it did not

consider a constitutional argument raised. Further, the District

Court’s     denial   of   Lipscomb’s    Motion   makes    no   mention   of   a

constitutional issue.286

             (d) Conditional Motion for Voluntary Surrender Date and
             Bond Pending Appeal

     Lipscomb filed a Conditional Motion for Voluntary Surrender

Date and Bond Pending Appeal on April 26, 2000.287 He sought bond

pending appeal because:

             it is legitimately predictable that the Fifth Circuit in
             light of the Salinas [sic] opinion and its subsequent
             interpretation by the other federal circuits will revisit
             its past positions regarding the necessary connection
             between the federal funds and the alleged bribes.288

Lipscomb seeks bond because he thinks the Fifth Circuit on appeal

will find a nexus requirement for jurisdiction under § 666. This is

a pure question of statutory interpretation. Nowhere does Lipscomb

seek bond pending appeal because he thinks the Fifth Circuit might


     284
           See R. at 560.
     285
           See R. at 600, 617-19.
     286
           See R. at 644.
     287
           See R. at 898.
     288
           R. at 901.

                                       111
find § 666 as applied to his conduct unconstitutional. That is

because he never made such an argument.

     (2) Not Argued on Appeal

     Even assuming arguendo that constitutionality was argued at

trial, it was certainly not preserved on appeal, which is required

if we are to consider it. The record shows that despite mention of

potential constitutional issues, Lipscomb did not argue on appeal

that § 666 was unconstitutional as applied to him.

     Lipscomb’s Appellate Brief repeatedly uses the vocabulary of

jurisdiction, not constitutionality, to define his claim. In his

request for oral argument, Lipscomb writes that “[t]his appeal

involves a substantial jurisdictional question,” and never mentions

a constitutional question.289 Moreover, Lipscomb defined the issue

as follows:

                 The fact that the City of Dallas received federal funds
                 in excess of $10,000 in a given year does not, without
                 more, establish federal jurisdiction to prosecute a City
                 Councilman for bribery under 18 U.S.C. 666 [sic].290

Constitutionality is not mentioned.

     Lipscomb writes that “it is incumbent upon federal courts –

trial      and    appellate   –   to   constantly   examine   the   basis   for

jurisdiction....”291 “A nexus between the expenditure of federal


     289
           App. Brief at ii.
     290
           Id. at iii, 2, 19 (emphasis added).
     291
        Id. at 19, qtg. Save the Bay, Inc. v. United States Army,
639 F.2d 1100, 1102 (5th Cir. 1981).

                                        112
funds   and       the   illicit   conduct,      bribery,   is   inherent   in   the

statutory scheme and consistent with the legislative history.”292 He

goes on to say:

              Federal     jurisdiction was entirely contrived here. The
              alleged      bribery was unrelated to any expenditure of
              federal     monies. Accordingly, Federal [sic] jurisdiction
              did not     and does not exist.293

Lipscomb’s argument is it is a jurisdictional requirement of § 666

that there be some connection between the bribe and the federal

funds.294

      Lipscomb concludes his argument on this issue with the words

“[t]he alleged bribery here had no connection to a federally funded

program and, thus, the court below was without subject matter

jurisdiction to proceed.”295 I can imagine no clearer statement that

his   claim       is    jurisdictional,    unless    you   consider   Lipscomb’s

conclusion and plea for relief:

              For the foregoing reasons, the defendant-appellant,
              ALBERT LOUIS LIPSCOMB, respectfully requests that this
              Court reverse these convictions and remand the case to
              the district court with instructions to dismiss the
              indictment for lack of federal jurisdiction.296

      Lipscomb’s Appellate Brief also sheds light on his District

Court arguments, and exposes them as purely jurisdictional, not

      292
            App. Brief at 14.
      293
            Id.
      294
            See id. at 20.
      295
            App. Brief at 28.
      296
            Id. at 59 (emphasis added).

                                          113
constitutional. He writes that he “objected to the absence of

federal jurisdiction before, during and after trial.”297 Not once

does he claim to have objected at trial on the basis that the

statute was unconstitutional. Moreover, had he thought that he had

argued constitutionality at trial, we would expect him on appeal to

challenge the District Court’s failure to decide that issue.

Lipscomb makes no such challenge, further showing that he never

made an argument regarding the constitutionality of § 666.

     Lipscomb does mention that contrary statutory interpretation

could raise constitutional concerns.298 However, as before the

District Court, this is mere mention of potential constitutional

concerns in the context of a jurisdictional challenge; it is not a

challenge to the constitutionality of § 666. Moreover, Lipscomb

mentions the potential constitutional issue in order to exhort us

to avoid it.299

     The      Government’s    Brief         continues   the   dialogue   in

jurisdictional terms.300 It does not defend the constitutionality of

§ 666, strongly suggesting the Government did not consider that

issue raised. Appellant’s Reply Brief follows suit.301



     297
           Id.; see also id. at 19.
     298
           See App. Brief at 14, 20, 22-5, 27.
     299
           See id. at 27-8.
     300
           See U.S. Brief at ii, 2, 31, 33-40.
     301
           See App. Reply Brief at i, 1-5, 16-21.

                                      114
     (3) No Legal Basis to Reach Constitutional Issue

     Despite the urgings of my colleagues to the contrary, no facts

exist to support the contention that Lipscomb ever argued the

constitutionality of § 666, or preserved that issue on appeal.

However, assuming for sake of argument only the allusions to a

potential constitutional issue found in the record are sufficient

to raise the issue and preserve it for appeal, we still may not

decide     the   issue.   There    exists   no    legal   support      for   the

constitutional determinations made by my colleagues today.

             (a) Court of Error

     Our jurisdiction is exclusively appellate,302 and we are not

endowed with      any   original   jurisdiction    except   in   aid    of   our

appellate jurisdiction.303 These rules embody the policy that legal

issues should be developed initially before the district courts. As

a panel of this circuit put it, “[g]enerally speaking, we are a

court of errors and appeals.”304 The trial court cannot have erred

as to matters which were not presented to it, nor decided by it.305

This is black letter law.

     302
        See Roche v. Evaporated Milk Assn., 319 U.S. 21, 63 S.Ct.
938, 87 L.Ed. 1185 (1943); United States v. Mayer, 235 U.S. 55, 35
S.Ct. 16, 59 L.Ed. 129 (1914). See also Charles Alan Wright, Law of
Federal Courts 10 (1983).
     303
        See Whitney v. Dick, 202 U.S. 132, 26 S.Ct. 938, 50 L.Ed.
963 (1906); Travis County v. Kind Iron Bridge & Mfg. Co., 92 F. 690
(5th Cir. 1899).
     304
           Gavel v. Lynaugh, 835 F.2d 124, 125 (5th Cir. 1988).
     305
           See id.

                                     115
     Here,      the   district        court    did    not    consider       the

constitutionality     of   §   666.    Thus,   we    have   no   decision    on

constitutionality to review.306 Moreover, it was not error for the

district court not to consider the constitutional issue, because

that issue was never presented to it.

     Of course, there are some situations in which appellate courts

have jurisdiction to raise issues on their own.307 For example, if

parties do not raise the issue of jurisdiction, or even if they

contend that the Court of Appeals has jurisdiction, we still must

determine, sua sponte, whether we have jurisdiction in a particular

case.308 However, constitutional questions are not among those which

we can raise sua sponte.

             (b) Issue Not Briefed

     Appellant’s brief must contain the “appellant’s contentions

and the reasons for them”.309 Issues that are not clearly designated

in the appellant’s brief are normally deemed abandoned.310 This is

     306
         Therefore, even assuming, arguendo, that the parties
adequately raised the issue of the constitutionality of § 666
before us on appeal, we are without authority to decide that
question. Were this question appropriately before us, we would not
have the power to rule on constitutionality, as both Judge Wiener
and Judge Smith are so eager to do; we would rather be bound to
remand the issue to the district court for determination.
     307
           See Charles Alan Wright, Law of Federal Courts 10 (1983).
     308
           See United States v. Garner, 749 F.2d 281 (5th Cir. 1985).
     309
           Fed. R. App. P. 28(a)(9)(A).
     310
        See United States v. Miranda, 248 F.3d 434, 444 (5th Cir.
2001), cert. denied, Miranda v. United States, 122 S.Ct. 410, 151

                                      116
especially      true    in    the   context    of    constitutional    issues.     We

generally do not anticipate constitutional questions, but wait

until      a   case    is    presented   that       requires   a   decision   of    a

constitutional issue.311 There is also established Supreme Court

precedent declining to address constitutional questions not put in

issue by the parties.312

     This Circuit held last year that “[c]iting cases that may

contain a useful argument is simply inadequate to preserve that

argument for appeal,”313 in Clyde Bergemann, Inc. v. The Babcock &

Wilcox Co., 250 F.3d 955 (5th Cir. 2001). Bergemann was a creditor

who objected to a financing arrangement between the debtors and a

bank which would let the debtors continue operating. On appeal he

argued, inter alia, that the financing arrangement was a fraudulent

conveyance of assets. However, his brief to the bankruptcy court

referred to that issue only in passing. Although he quoted two



L.Ed. 2d 312 (2001); and cert. denied, Espinoza v. United States,
122 S.Ct. 823, 151 L.Ed. 2d 705 (2002); Fehlhaber v. Fehlhaber, 681
F.2d 1015, 1030 (5th Cir. 1982).
     311
           See Texas v. Grundstrom, 404 F.2d 644, 648 (5th Cir. 1968).
     312
         See, for example, Andrews v. Louisville & Nashville
Railroad Co., 406 U.S. 320, 324-5, 92 S.Ct. 1562, 1565, 32 L.Ed. 2d
95 (1972) (“The constitutional issue discussed in the dissent was
not set forth as a ‘question presented for review’ in the petition
for   certiorari,   and  therefore   our   [rule]   precludes   our
consideration of it.”); Mazer v. Stein, 347 U.S. 201, 206 n.5, 74
S.Ct. 460, 464 n.5, 98 L.Ed. 630 (1954) (“We do not reach for
constitutional questions not raised by the parties.”).
     313
            In re Babcock & Wilcox Co., 250 F.3d 955, 961 (5th Cir.
2001).

                                         117
cases in that brief, neither quotation identified the issue of

fraudulent conveyance sufficiently for the bankruptcy court to rule

on it, nor was there any discussion of how the theory applied.                  We

held the issue waived.

     Here neither party raised the constitutionality of § 666 in

its briefs or arguments before us. Thus, it is beyond the scope of

our review.

            (c) Avoidance of Constitutional Questions

     Even   assuming     everything     else   away,    and   considering      the

constitutional issue adequately raised, we still have the duty to

decline    to   decide   that   issue    unnecessarily.       It    is   a   well-

established     canon    of   construction     that    federal     courts    avoid

addressing constitutional questions when possible, even those that

are raised by the parties.314 As stated by Justice Brandeis in his

well-known and oft-cited concurring opinion (dissenting in part) in

Ashwander v. TVA, 297 U.S. 288, 346-47, 56 S. Ct. 466, 483, 80 L.

Ed. 688 (1936):

            The   Court   will   not   anticipate   a   question   of
            constitutional law in advance of the necessity of
            deciding it. It is not the habit of the court to decide
            questions of a constitutional nature unless absolutely
            necessary to a decision of the case. ... The Court will
            not pass upon a constitutional question although properly
            presented by the record, if there is also present some
            other ground upon which the case may be disposed of. ...
            Thus, if a case can be decided on either of two grounds,
            one involving a constitutional question, the other a
            question of statutory construction or general law, the

     314
        See Ashwander v. Tennessee Valley Authority, 297 U.S. 288,
56 S.Ct. 466, 88 L.Ed. 688 (1936) (Brandeis, J., concurring).

                                      118
             Court will decide only the latter.315

The Fifth Circuit has agreed that we will not take a constitutional

question for decision if there is some other legitimate ground on

which the case can be decided.316

     Because      this   case   can   legitimately   be   decided   on

jurisdictional grounds (in fact, that is the issue briefed and

argued), we must avoid any constitutional decision.

     (4) Conclusion

     It is quite likely that a case will someday arise that

squarely challenges the constitutionality of § 666, but this is not

that case. Until that day, we must answer only those questions

before us. Because the constitutionality of § 666 was not argued at

trial or on appeal, and there is no legal justification for our

reaching it, I must respectfully dissent from the entire discussion

of constitutionality found in the opinions of both Judge Wiener and

Judge Smith.317

     315
           Id. (internal citations omitted, emphasis added).
     316
           See Grundstrom, 404 F.2d at 648.
     317
         Judge Smith challenges my analysis of whether the
constitutional issue was raised as “hyper-technical,” and
“elevat[ing] semantics over substance. While I appreciate the value
he places on avoiding hyper-technicality, I cannot agree with
elevating that goal over our requirement that parties raise the
issues they wish us to decide. I seek no magic words; I wish only
that the parties would clearly raise those issues they wish us and
the district court to decide (as our precedent requires). The
parties here did not meet even this most-light burden on the issue
of the constitutionality of § 666.

     In the same vein, Judge Smith accuses me of invoking the

                                  119
(B) Transfer

     I concur in Judge Wiener’s discussion and conclusions on the

transfer issue.

                            CONCLUSION

     For the foregoing reasons, I concur in part and dissent in

part, but share Judge Wiener’s conclusion that we must reverse

Lipscomb’s conviction, vacate his sentence, and remand for a new

trial.




“rigid form pleading” that was eliminated by the Federal Rules of
Civil Procedure. This misunderstands my analysis. To the contrary,
I am not concerned with what the parties raise in the complaints
and answers that set out in broad brushstrokes the case they intend
to bring. However, we must (and our precedent shows we do) require
parties to specifically argue before us and the district court, at
some point during the adjudication of their dispute, what issues
they wish decided. The courts are not required to divine what
issues are before them, nor do they have the power to choose what
issues they would like to be before them – that is the
responsibility of the parties.

     The conclusions of Judge Wiener and Judge Smith place a burden
on the trial court to read between the lines of the parties’
arguments and ascertain what the parties “should have” or “could
have” argued. That is just not the way our judicial system works.
The burden lies with the parties to place a case or controversy
before the court. On the issue of constitutionality, that burden
was not met here. Requiring judges to act as mindreaders, as Judge
Wiener and Judge Smith do here, cannot be an acceptable part of our
judicial system.

                               120
JERRY E. SMITH, Circuit Judge, dissenting:



       I would reverse the conviction and render a judgment of dis-

missal with prejudice, thereby precluding a retrial of defendant

Albert Lipscomb. Accordingly, I respectfully dissent from the con-

trary result reached by Judge Wiener’s opinion and Judge Duhé’s

partial concurrence, which is to subject this seventy-seven-year-

old defendantSSwho has already served more than half of his ap-

proximately three and one-half-year sentence of incarceration wait-

ing for his appeal to be decidedSSto a new trial under a statute

that has no application to him.

       Two of the three judges on this panel are of the view that

Lipscomb properly raised the issue of whether 18 U.S.C. § 666 is

unconstitutional as applied to him. Nonetheless, we fail to decide

that issue because one of the judges declines to address it, leav-

ing the other two judges evenly split on the question.    If we were

to address it, we should easily conclude that Congress has no au-

thority to criminalize Lipscomb’s conduct, and the government had

no authority to subject him to a first trial, let alone a second

one.



                                  I.

       Judge Duhé is correct that “[c]onstitutionality is an issue on

the merits, not a jurisdictional one.”     He also accurately states

that a criminal defendant may waive constitutional challenges to a
statute by failing to argue them.     Although Judge Duhé follows the

proper methodology by looking to Lipscomb’s four trial motions and

his appellate brief for the answer, Judge Duhé errs in applying a

hyper-technical test in reviewing Lipscomb’s arguments, a test

that elevates semantics over substance.

     Our inquiry is a relatively easy one:       Has Lipscomb argued

that Congress cannot reach his conduct under the United States

Constitution?   When we focus on the text of Lipscomb’s motions and

briefs, we can have no doubt that the answer is yes.



                                A.

     Judge Duhé argues that Lipscomb’s September 3, 1999, “Motion

To Dismiss the Indictment or, Alternatively, for an Evidentiary

Hearing Requiring the Government To Establish Federal Jurisdiction”

is a motion that “seeks proof of federal jurisdiction, and does not

challenge the constitutionality of § 666.” But the full text shows

that Lipscomb is making a constitutional argument; he just uses the

words “jurisdiction” and “power” interchangeably:

          However, in Salinas, the Court squarely left open
     the question whether Section 666 “requires some other
     kind of connection between a bribe and the expenditure of
     federal funds” lest it be applied in some manner which
     would alter or fail to “give proper respect to the
     federal-state balance” of powers [quoting Salinas]. The
     Court found “no serious doubt about the constitutionality
     of Section 666(a)(1)(B) as applied to the facts of this
     case” [quoting Salinas].

          In this case, however, no sufficient jurisdictional
     basis is evident . . . .       Any exercise of federal

                                122
jurisdiction must demonstrate a proper respect for con-
cepts of dual sovereignty and federalism. On its face,
this indictment fails even to allege an appropriate basis
for the exercise of federal jurisdiction and accordingly
Section 666 is being unconstitutionally applied in this
case . . . .

     The Tenth Amendment . . . provides: [quoting] . . .
[T]he 'double security' embodied in the concept of fed-
eralism requires 'a proper balance between the States and
the Federal Government” [citing Gregory v. Ashcroft, 501
U.S. 452, 459 (1991)]. The States' constitutional pre-
rogatives plainly include their “constitutional re-
sponsibility for the establishment and operation of its
own government . . . .” Under our federal system, states
possess the primary authority to define and enforce crim-
minal law [citing United States v. Lopez, 514 U.S. 549,
561 n.3 (1995)].

     Thus, the application of Section 666 in circumstanc-
es with no evident assertion of a federal interest of-
fends two state prerogatives: (1) the States' constitu-
tional responsibility for regulation of electoral govern-
ment and for the establishment and operation of its own
government and the qualifications of its officials; and
(2) the definition and enforcement of criminal law. As
a constitutional principle, it simply cannot be that
$10,000.00 in federal funds provided to a major city
trumps the Tenth Amendment and the prerogatives and re-
sponsibilities reserved to the States therein. The Tenth
Amendment, after all, 'was enacted to allay lingering
concerns about the extent of national power” [citing
Alden v. Maine, 527 U.S. 706, 713-14 (1999)]. “When the
Federal Government asserts authority over a States' [sic]
most fundamental political processes, its [sic] strikes
at the heart of the political accountability so essential
to our liberty and republican form of government” [citing
Alden; Printz v. United States, 521 U.S. 898 (1997); New
York v. United States, 505 U.S. 144 (1992)].

     The proper state-federal balance is disturbed when
there is an intrusion upon State prerogatives in
important areas reserved to the States. This indictment
fails to identify the federal interest served by this
exercise   of   federal   jurisdiction   and   therefore
constitutes an unconstitutional application of Section
666 . . . . [F]ederal jurisdiction is being exercised in

                           123
       a manner that plainly intrudes upon the prerogative of
       the States to define, apply and enforce criminal law, and
       to monitor and oversee the operation of its government.

(Emphasis added.)

       If Lipscomb were merely arguing jurisdiction, why would he

five    times      cite       SalinasSSwhich          does     not      even      mention

jurisdictionSSfor         the     proposition          that     §     666      has   been

unconstitutionally applied to him?               Why would he employ a “Special

Counsel for Tenth Amendment purposes only,” and have that counsel

sign the motion?        Why would he twice invoke the Tenth Amendment and

cite the Tenth Amendment cases of Gregory, Printz, and New York v.

United States, as well as Alden’s Tenth Amendment discussion?                         Why

would   he   six   times        argue    that    §    666     abridges      the   states’

constitutional responsibilities and prerogatives?                        Why would he

three times argue that § 666 upsets the constitution’s federal-

state balance of powers?          Why would he three times state that § 666

is being unconstitutionally applied to him?

       Judge Duhé sidesteps all of this and, instead, notes that the

motion’s        title         mentions       federal           jurisdiction,         not

constitutionality,        and     Lipscomb      uses    the    word     “jurisdiction”

throughout his argument.            Since when do we accord one word such

talismanic power that its mere presence or absence in a motion or

brief can negate all remaining arguments?                    Since when do we forbid

a defendant from raising two pointsSSboth constitutionality and

jurisdictionSSin        one   motion?      The       Federal    Rules    of    Procedure


                                          124
eliminated just the type of rigid form pleading that Judge Duhé

invokes today.

     Lipscomb’s motion is less than polished, and his interchange

of “jurisdiction” and “power” is clumsy. As Judge Wiener explains,

sometimes Lipscomb uses “jurisdiction” to refer to a federal

court’s subject matter jurisdiction, and sometimes he uses “juris-

diction” to refer to the persons and acts over which Congress may

legislate.   But any confusion is easily eliminated:    Substitute

“federal power” or “congressional power” every time Lipscomb says

“jurisdiction” in his motion, and the motion’s meaning remains the

same.   But substitute “subject matter jurisdiction” or “federal

court jurisdiction,” and parts of the motion become nonsensical.

     For example, the final paragraph makes no sense when “federal

court jurisdiction” is used:

          The proper state-federal balance is disturbed when
     there is an intrusion upon State prerogatives in
     important areas reserved to the States. This indictment
     fails to identify the federal interest served by this
     exercise of [federal court jurisdiction] and therefore
     constitutes an unconstitutional application of Section
     666 . . . . [Federal court jurisdiction] is being
     exercised in a manner that plainly intrudes upon the
     prerogative of the States to define, apply and enforce
     criminal law, and to monitor and oversee the operation of
     its government.

But this paragraph reads perfectly well when “congressional power”

is filled in.

     Lipscomb’s lack of artfulness should not doom his appeal, es-

pecially given that the Supreme Court and our circuit often have



                                125
been guilty of the same offense of conflating “jurisdiction” and

“power.”   In United States v. Cotton, 122 S. Ct. 1781 (2002), the

Court acknowledged that it has sometimes employed a “somewhat ex-

pansive    notion    of   jurisdiction”        that   covered    both     general

constitutional      questions    and     the   concept    of    subject    matter

jurisdiction.       Id.   at   1784-85    (internal      quotations     omitted).

Recently, the en banc court of this circuit reheard United States

v. Longoria, 259 F.3d 363 (5th Cir.), vacated for rehearing en

banc, 262 F.3d 455 (5th Cir. 2001), to undo the confusion generated

by our loose use of the term “jurisdiction.”              Lipscomb should not

be held to a higher standard of legal diction than are the judges

and Justices of this court and the Supreme Court.

     Judge Duhé and I also read Lipscomb’s February 8, 2000, motion

for judgment of acquittal quite differently.              Lipscomb made, inter

alia, the following arguments:

          As applied to Lipscomb, 18 U.S.C. § 666 is
     unconstitutional. No evidence was introduced that any of
     the funds given to Lipscomb can be connected to “a threat
     to the integrity and proper function of a federal pro-
     gram.” None of the federal funds was shown to relate to
     the taxicab industry. At no time did any of the votes
     alleged in the indictment impinge upon the use, distribu-
     tion, diversion or application of any federal funds.
     Congress intended to protect federal and the integrity of
     those funds.

(Emphasis added.)

     Lipscomb flatly states that § 666 is unconstitutional as ap-

plied to him, and he follows with a constitutional argument from

Salinas.   The Salinas Court explained that because the crime “was

                                       126
a threat to the integrity and proper operation of the federal

program[,    w]hatever   might   be     said    about   §   666(a)(1)(B)’s

application in other cases, the application of § 666(a)(1)(B) to

Salinas did not extend federal power beyond its proper bounds.”

Salinas v. United States, 522 U.S. 52, 61 (1997).           Lipscomb argues

the inverseSSbecause his crime did not threaten the integrity and

proper operation of a federal program, the application of § 666 to

him is not constitutional.

     Judge Duhé recharacterizes this argument as a challenge to the

jurisdictional reach of § 666; Lipscomb, he concludes, actually is

asserting that § 666 requires a nexus between federal funds and the

bribery.    Judge Duhé does not explain why, if this is so, Lipscomb

failed to place this argument under heading B of his motionSS“The

Government has failed to establish the jurisdictional prerequisite

for each substantive count.”

     Nor does Judge Duhé explain why Lipscomb would support this

argument by quoting from the same passage in Salinas that held,

“The text of § 666(a)(1)(B) is unambiguous . . . [and] does not

require the Government to prove federal funds were involved in the

bribery transaction.”     Salinas, 522 U.S. at 60.          Instead, Judge

Duhé notes that neither the government nor the district court

mentioned the constitutional issue.            Just because the district

court and the government may have misunderstood Lipscomb’s claim,

however, does not mean he failed to present it.


                                  127
                                    B.

      Lipscomb devotes ten pages of his appellate brief to the

constitutional issue.    Even though Lipscomb admits that “[i]t is

not a jurisdictional requirement of [§] 666 that the alleged bribe

actually affect federal funds,” Judge Duhé insists that Lipscomb is

making only a jurisdictional argument. More incredibly, Judge Duhé

claims Lipscomb “never mentions a constitutional question,” even

though Lipscomb states, “there must be some connection between the

bribe and the expenditure of federal funds.      Otherwise, the reach

of § 666 intrudes well beyond the scope of federal authority into

areas of state responsibility, and serious constitutional questions

are presented.”   (Emphasis added.)

      Lipscomb further notes that the Salinas Court

      left open the question whether Section 666 “requires some
      other kind of connection between a bribe and the
      expenditure of federal funds” lest it be applied in some
      manner which would alter or fail to “give respect to the
      federal-state balance” of powers [citation]. “Whatever
      might be said about [§] 666(a)(1)(B)'s application in
      other cases, the application of Section 666(a)(1)(B) to
      Salinas did not extend federal power beyond its proper
      bounds.” [citation].

      Lipscomb follows with the observation that “[a]ny exercise of

federal jurisdiction must demonstrate a proper respect for concepts

of dual sovereignty and federalism (citing the Tenth Amendment).

The    States'    constitutional     prerogatives   plainly   include

'constitutional responsibility for the establishment and operation

of its own government . . . .      [citing Gregory, 501 U.S. at 462].”


                                   128
He adds, “As a constitutional principle, it simply cannot be that

$10,000.00 in federal funds provided to a major city trumps the

Tenth Amendment and the prerogatives and responsibilities reserved

to   the   States”   (referring      also   to   our   “republican       form   of

government”) (emphasis added).

      Lipscomb further argues that § 666 is enacted under the

Spending Clause, which has limits.               Beyond those limits, the

“delicate   balance    of   federalism”     is    obliterated,      he   argues.

Finally, Lipscomb notes that a prosecution under § 666 must be

“undergirded by some adequate federal jurisdictional base” to avoid

serious constitutional problems.”

      Again, Lipscomb uses the term “jurisdiction” loosely, and he

sometimes makes two arguments under one heading in his brief.

Nonetheless,    he    easily   has    raised     adequately   the    requisite

constitutional arguments.



                                      II.

      Despite the caption of this opinion as a dissent, this part II

is not a dissent, because there is no majority decision, on this

issue, from which to dissent.         Judge Wiener opines that § 666 is

constitutional as applied, and I conclude, to the contrary, that

the statute is unconstitutional as applied.              But Judge Duhé de-

clines to address this issue, even in the alternative, despite that

it is law of the case, under the majority holding of two judges,


                                      129
that the issue is properly raised and preserved.

     So, although a majority of this court holds that Lipscomb pro-

perly raised and preserved this constitutional challenge, and al-

though this challenge, if decided, could lead to Lipscomb’s im-

mediate release with no possibility of retrial, we do not rule on

it. The government had no authority to try Lipscomb the first time

around;   instead   of   announcing     that   fact   and   ending   these

proceedings, we compound the error by forcing Lipscomb to undergo

a second illegitimate trial.

     The full absurdity of today’s decision comes to light when we

imagine the future of this case.      If Lipscomb is convicted a second

time, he presumably will appeal (if he lives that long; he is

elderly and too ill to be incarcerated in prison).          In his second

appeal, Lipscomb could argue the same constitutional claim before

this same courtSSperhaps even before this same panelSSand this time,

because he was careful to omit the word “jurisdiction” from his

brief, he could be acquitted and told that the government never had

the power to try or detain him in the first case.           As I explain

below, this should be our decision today.



                                   A.

     As Judge Wiener explains, Westmoreland’s broad construction of

§ 666 continues to be the law in this circuit, so we are precluded

from construing the statute to avoid a constitutional question. We



                                 130
must, perforce, examine Lipscomb’s constitutional challenge to the

statute as applied.

      Congress enacted § 666 under the Spending Clause.318 Phillips,

219 F.3d at 414.     It is well recognized that Congress may use its

spending power to regulate the states indirectly through the use of

conditional grants. E.g., 1 LAURENCE H. TRIBE, AMERICAN CONSTITUTIONAL LAW

§ 5-6, at 833 (3d ed. 2000).        The power to regulate indirectly is

nevertheless a limited one, as explained in South Dakota v. Dole,

483 U.S. 203, 207-08 (1987).

      Dole involved a statute conditioning a small portion of each

state’s federal highway aid on the state’s establishing a minimum

drinking age.    Id. at 205.    The Court upheld the condition based on

Congress’s authority under the Spending Clause to “condition”

states’ access to federal funds.        Id. at 206.     The Court held that

when Congress chooses to go beyond specific enumerated powers and

to use its spending power “to further broad policy objectives by

conditioning receipt of federal monies upon compliance with federal

statutory and administrative directives,” it must meet four condi-

tions, the failure to meet any of which might render a statute un-

constitutionally broad:       (1) The power must be used in pursuit of

the general welfare; (2) Congress must state any conditions unam-

biguously; (3) conditions must be related to the federal interest


      318
         U.S. CONST. Art. I, § 8 (“Congress shall have Power to lay and collect
Taxes, Duties, Imposts and Excises, to pay the debts and provide for the common
Defense and general Welfare of the United States . . . .”).

                                     131
in particular national projects or programs; and (4) conditions

must not violate other independent constitutional restrictions on

government activity.       Id. at 207-08.319

      The    Dole     test     is    inappropriate        to   analyze      the

constitutionality of § 666, however, because the section does not

qualify as a conditional-grant statute.          First, § 666 does not un-

ambiguously state that certain conditions attach to the receipt of

any   particular    federal   grants.       Second,   a   condition    statute

generally requires a state’s compliance with federal regulatory or

administrative directives in exchange for receipt of federal funds.

Va. Dep’t of Educ. v. Riley, 106 F.3d 559, 570-72 (4th Cir. 1997)

(en banc) (plurality opinion).

      Section 666, however, neither requires an act of compliance

nor applies directly to the recipient governments, as did the stat-

ute in Oklahoma v. United States Civil Serv. Comm’n, 330 U.S. 127

(1947).320   Instead, § 666 applies directly to individuals; as the


      319
         At least one court has concluded that use of § 666 to prosecute crimes
with no federal nexus violates the Dole test’s third condition. See United
States v. McCormack, 31 F. Supp. 2d 176 (D. Mass. 1998) (finding the statute
unconstitutional as applied where a defendant had bribed a local police officer
to prevent that officer’s further investigation into a state crime, where the
entity that received federal funds was the officer’s employing police
department).
      320
         In Oklahoma, the statute at issue placed “Hatch Act” limitations on any
officer or employee of any state or local agency whose principal employment was
in connection with any activity that was financed in whole or in part by loans
or grants made by the federal government. The condition on the state appears to
have been that either it would agree to fire any individual who, after an inves-
tigation by the federal civil service commission, was found to have violated the
statute, or the commission in the future would be authorized to withhold, from
the state, an amount equal to twice that employee’s salary. The Dole Court cited
                                                               (continued...)

                                      132
court in United States v. Cantor, 897 F. Supp. 110, 113 (S.D.N.Y.

1995), stated persuasively, § 666 does not impose any conditions at

all, much less conditions related to federal interests, on particu-

lar national projects or programs:          “18 U.S.C. § 666 does not im-

pose a condition on the receipt of federal funds.                 The statute

neither requires a state’s compliance with federal regulatory or

administrative directives, nor prevents state action.” Id. There-

fore, § 666 cannot be classified as a conditional grant to the

states,321 and, correspondingly, Dole cannot be applied to analyze

its constitutionality.322




      320
            (...continued)
Oklahoma as an example of the federal government’s conditioning receipt of fed-
eral funds on compliance by the recipient with federal statutory and adminis-
trative objectives. Dole, 483 U.S. at 206-07.
      321
         But see United States v. McCormack, 31 F. Supp. 2d 176 (D. Mass. 1998),
which suggests that § 666 is a “condition” statute because the recipient can
avoid the statute’s application to its officials by not accepting federal funds
of $10,000 or more. The McCormack court argued further that § 666 sets out fed-
eral requirements for recipient governments and prescribes negative consequences
if those requirements are not followed. I disagree. A mere grant of money can-
not be called a condition, and Dole requires not just a condition, but an
explicitly stated condition. Section 666 fails this requirement.

      322
          If the Dole test were applicable, it would require a holding that § 666
is unconstitutional as applied, because the third requirement of the Dole
testSSthat “conditions must (among other requirements) bear some relationship to
the federal spending,” New York v. United States, 505 U.S. 144, 167 (1992)SSis
not met. The only relationship the government can manage to muster between Lips-
comb’s violation of state criminal law and federal spending is that Yellow Cab’s
taxis sometimes go to a city airport that receives federal dollars for
improvements. This connection is so tenuous as to be no connection at all; were
it enough to satisfy the Dole test, then “the spending power could render
academic the Constitution’s other grants and limits of federal authority.” Id.

                                      133
                                      B.

       Recognizing that Dole does not answer the question, we turn

elsewhere for constitutional grounding. In Salinas, the Court held

§ 666 constitutional as applied, addressing constitutionality only

briefly:

       [T]here is no serious doubt about the constitutionality
       of § 666(a)(1)(B) as applied to the facts of this case.
       Beltran was without question a prisoner held in a jail
       managed pursuant to a series of agreements with the Fed-
       eral Government. The preferential treatment accorded to
       him was a threat to the integrity and proper operation of
       the federal program.      Whatever might be said about
       § 666(a)(1)(B)’s application in other cases, the
       application of § 666(a)(1)(B) to Salinas did not extend
       federal power beyond its proper bounds. See Westfall v.
       United States, 274 U.S. 256, 259 (1927).

Salinas, 522 U.S. at 60-61.      Unfortunately, the Court did not re-

veal    the   framework   it   used   in    concluding   that   §   666   was

constitutionally applied in Salinas, nor did it say what test

should be used in determining whether other applications of the

statute are constitutional.       We conduct our own inquiry, because

this case, unlike Salinas, does not involve any readily apparent

connection to federal funds or programs.

       As I have said, the fact that § 666 is not a direct exercise

of the spending power does not doom its constitutionality.                The

Constitution gives Congress the power “To make all Laws which shall

be necessary and proper for carrying into Execution the foregoing

powers, and all other Powers vested by this Constitution in the

Government of the United States, or in any Department or Officer


                                      134
thereof.”    U.S. CONST. art. I, § 8.       Thus, to determine whether the

application of § 666 to Lipscomb’s acceptance of bribes by a local

taxi company is constitutional, we must decide whether prosecuting

such behavior is “necessary and proper” to carrying out Congress’s

spending power.323



                                       1.

      We examine the relevant legislative history to discover why

Congress thought that § 666 was necessary and for what purposes it

deemed the statute proper, for although Congress is not the final

judge of what is necessary and proper to carry out its powers, it

is likely to have an informed opinion on the matter.              Such opinion

is particularly persuasive to the extent that it finds legislation

is necessary and proper only in limited circumstances, because, in

such cases, we need not worry that Congress’s interpretation is

motivated by a desire to expand its power beyond proper bounds.

Thus, when Congress states that legislation passed as necessary and

proper to carry out one of its enumerated powers is actually neces-

sary only in certain circumstances, we should be hesitant to con-



      323
          Since the early days of the Republic, the Necessary and Proper Clause
has provided justification for laws necessary for the execution of Congressional
powers. For example, in McCulloch v. Maryland, 17 U.S. 316 (1819), the Court
held that the enactment of a law establishing a national bank was necessary and
proper to carrying into execution the spending power, the commerce power, the
taxing power, the power to coin money, and the war power. Chief Justice Marshall
described the reach of the clause as follows: “Let the end be legitimate, let
it be within the scope of the constitution, and all means which are appropriate,
which are plainly adapted to that end, which are not prohibited, but consist with
the letter and spirit of the constitution, are constitutional.” Id.

                                      135
clude that the Necessary and Proper Clause permits the legislation

to reach further than Congress felt necessary or proper to carry

out its delegated powers.

     Courts have recognized the particular relevance of the legis-

lative history of § 666 in casesSSlike thisSSin which that history

shows Congress’s limited goals in drafting a broadly worded stat-

ute. The legislative history of the act shows that Congress passed

§ 666 because it was concerned with its inability to protect fed-

eral funds once they are transferred from the federal government to

states, local governments, and agencies.    Section 666 “is designed

to create new offenses to augment the ability of the United States

to vindicate significant acts of theft, fraud, and bribery involv-

ing Federal monies that are disbursed to private organizations or

State and local governments pursuant to a Federal program.”      1984

U.S.C.C.A.N. at 3510 (emphasis added).     Congress also stated that

“the purpose of this section [is] to protect the integrity of the

vast sums of money distributed through Federal programs from theft,

fraud, and undue influence by bribery.”     Id. at 3511.

     In Salinas, the Court noted that § 666 was enacted in response

to specific difficulties the federal government had encountered un-

der preceding statutes in prosecuting the theft of federal funds by

non-federal employees.   The Court explained:

     Before § 666 was enacted, the federal criminal code con-
     tained a single, general bribery provision codified at 18
     U.S.C. § 201. Section 201 by its terms applied only to
     “public official[s],” which the statute defined as “offi-

                                136
      cer[s] or employee[s] or person[s] acting for or on be-
      half of the United States . . . .” § 201(a). The Courts
      of Appeals divided over whether state and local employees
      could be considered “public officials” under § 201(a)
      . . . . § 666(a)(1)(B) was designed to extend federal
      bribery prohibitions to bribes offered to state and local
      officials employed by agencies receiving federal funds.
      The facts and reasoning of [United States v.] Del Toro,
      [513 F.2d 656, 661-62 (2d Cir. 1975)], give particular
      instruction in this respect. In that case, the Second
      Circuit held that a city employee was not a “public offi-
      cial” under § 201(a) even though federal funds would
      eventually cover 100% of the costs and 80% of the sala-
      ries of the program he administered. 513 F.2d, at 662.
      Because the program had not yet entered a formal request
      for federal funding, the Second Circuit reasoned,
      “[t]here were no existing committed federal funds for the
      purpose.” Ibid. The enactment of § 666 forecloses this
      type of limitation.

Salinas, 522 U.S. at 58-59.        Moreover, in United States v. Zwick,

199 F.3d 672, 684 (3d Cir. 1999), the court explained that under a

separate statute criminalizing the theft of federal property, 18

U.S.C. § 641,

      the federal government could prosecute only when it could
      establish that the stolen property was property of the
      United States, which often was impossible if title had
      passed before the property was stolen or when federal
      funds were so commingled with non-federal funds that the
      federal character of those funds could not be shown.[324]

Furthermore, the Senate Report states that the intent of § 666 is

“to reach thefts and bribery in situations of the types involved in

the Del Toro, Hinton, and Mosley cases cited herein[.]”            S. REP. NO.

98-225, 369-370, 1984 U.S.C.C.A.N. at 3511.             The court in Zwick



      324
          Based on this legislative history, the Zwick court concluded that
“[t]he goal [of § 666] was to overcome impediments to reaching actions in which
there was a federal interest, not to federalize crimes in which a federal
interest was lacking.” Zwick, 199 F.3d at 684.

                                     137
noted that the corrupt transactions in these three cases all plain-

ly implicated federal interests.       Zwick, 199 F.3d at 684.

     In Del Toro, the defendants conspired to bribe Pedro Morales,

the Assistant Administrator of the Harlem-East Harlem Model Cities

Program, for which the United States Department of Housing and Ur-

ban Development (“HUD”) paid 100% of the cost of the program and

80% of its salaries. Because Morales was a city employee, however,

the court concluded that, notwithstanding that he was administering

a HUD program, he was not a “public official” for purposes of § 201

and therefore could not be prosecuted.       Id.

     Similarly, in United States v. Hinton, 683 F.2d 195, 198-200

(7th Cir. 1982), aff’d sub nom. Dixson v. United States, 465 U.S.

482 (1984), the defendants were officials of a non-profit corpora-

tion that administered a HUD program and had discretion in the dis-

tribution of HUD funds.   The court found that they were “public of-

ficials for purposes of § 201 because they exercised considerable

discretion in the distribution of federal funds.       Id. at 198-200.

The Supreme Court affirmed but noted that, to be a “public offi-

cial” under § 201(a), “an individual must possess some degree of

responsibility for carrying out a federal program or policy . . . .

Individuals who work for block grant recipients and business people

who provide recipients with goods and services cannot be said to be

public officials under section 201(a) unless they assume some du-

ties of an official nature.”     Dixson v. United States, 465 U.S.


                                 138
482, 499-500 (1984).

      In United States v. Mosley, 659 F.2d 812, 816 (7th Cir. 1981),

the defendant, an Illinois state employee, was convicted of receiv-

ing bribes while evaluating applicants for jobs under a federally-

funded program.      Here again, the defendant was covered by § 201,

because he exercised discretion in the administration of federal

funds.      In Zwick, the court concluded that the inclusion of these

cases as examples of conduct that would be covered by § 666 showed

that Congress intended that the statute would be applied only in

corruption cases impacting federal interests.325

      Although I do not agree that the plain language of § 666 al-

lows prosecution only where the charged corrupt activity has impact

on a federal interest, the fact that Congress did not find it ne-

cessary that § 666 be applied in cases not involving federal funds

or programs is highly relevant to the issue of whether the stat-

ute’s application to local corruption not involving federal funds

is “necessary and proper” to execute the spending power.                  Armed

with knowledge of Congress’s purpose in enacting § 666, I examine

whether the statute’s employment hereSSto prosecute a city coun-

      325
         See Zwick, 199 F.3d at 685 (holding that “nothing in the legislative
history suggests that Congress intended to go well beyond the examples in Del
Toro, Hinton, and Mosley to make § 666 applicable when no federal interest is im-
plicated by certain offense conduct.”).       The Zwick court also noted that
“[a]nother comment in the Senate Report illustrates that an entity’s receipt of
federal funds does not automatically establish a federal interest in corrupt
activity of employees of that entity.” Id. The court quoted the Senate Report:
“For example, if a government agency lawfully purchases more than $10,000 in
equipment from a supplier, it is not the intent of this section to make a theft
of $5,000 or more from the supplier a Federal crime.” Id. (quoting S. REP. NO.
98-225, at 370, 1984 U.S.C.C.A.N. at 3511).

                                      139
cilmember for accepting bribes in return for pursuing local taxi

regulations beneficial to a local taxi companySSis “necessary and

proper for carrying into execution” the spending power.                In other

words, what are the minimum factors that must be present to make a

prosecution under § 666 “necessary and proper” under the spending

power?

       I am aware of no court that has dealt with the issue of what

uses of § 666 are necessary and proper to effect the spending pow-

er.    Of no help is United States v. Suarez, 263 F.3d 468 (6th Cir.

2001).326    The Second and Third Circuits have narrowly interpreted

§     666,   however,    for   the    express    purpose     of   avoiding     a

constitutional question.          Their views on what limitations are

necessary to keep § 666 within the realm of constitutionality are

therefore useful. In Zwick, the court interpreted § 666 to require


       326
         Suarez advances the position of neither side in the instant case.
There, the panel majority reluctantly upheld the conviction:

             Were we writing on a clean slate, I like [the dissent],
             might well agree that proper application of 18 U.S.C. §
             666 requires a minimal nexus between the alleged
             criminal activity and the federal funding received
             pursuant to that statute. We are not, however[;] the
             well established law of this Circuit [binds us].

Suarez, 263 F.3d at 489. In Suarez, only the dissent analyzed the constitutional
issue and Supreme Court precedent, and the dissent concluded that the statute was
unconstitutional as applied:

             To sustain Suarez’s conviction would make § 666 a
             generalized anti-corruption statute under the spending
             power.   The best reading of the Fischer and Salinas
             cases seems to be that the Supreme Court does not want
             this interpretation to take hold.

Id.   The dissenting judge voted to remand for development of the record on
whether there was a nexus between the crime and the federal program.

                                      140
a   relationship    between     the   prohibited   conduct     and   a   federal

interest,    because    doing    otherwise    would    raise   constitutional

problems:

            Interpreting § 666 to have no federal interest
            requirement produces serious concerns as to
            whether Congress exceeded its power under the
            Spending Clause in enacting this statute. See
            McCormack, 31 F. Supp. 2d at 187-89. To pass
            muster under the Spending Clause, legislation
            regulating behavior of entities receiving
            federal funds must, among other things, be
            based   upon  a   federal   interest   in  the
            particular conduct. See South Dakota v. Dole,
            483 U.S. 203, 207 (1987). Applying § 666 to
            offense conduct, absent evidence of any
            federal interest, would appear to be an
            unconstitutional exercise of power under the
            Spending Clause.

Zwick, 199 F.3d at 687 (footnote omitted).            The court thus rejected

the government’s position that no connection between the bribery

and the federal funds was necessary beyond proof that the agency in

question had received federal funds in excess of $10,000.                 To do

otherwise, the court reasoned, would eviscerate significant fed-

eral-state boundaries by turning § 666 into a general anti-corrup-

tion statute, an intention not expressed by Congress.                    Id. at

686.327

      In the pre-Salinas case of United States v. Foley, 73 F.3d

484, 493 (2d Cir. 1996), the court held that the conduct prosecuted

under § 666 must be “shown in some way to touch upon federal

      327
          Although the court in Zwick seems to have applied a Dole analysis to
the issue, the court’s reasoning that a federal interest must be present to avoid
a constitutional question is persuasive, as well, in analyzing § 666’s constitu-
tionality under the Necessary and Proper Clause.

                                       141
funds.”    The court also held that the local government or agency

whose transaction involves $5,000 or more and at which the cor-

ruption is aimed must itself receive at least $10,000 in federal

funds.    Id.

     The court re-evaluated Foley post-Salinas in United States v.

Santopietro, 166 F.3d 88 (2d Cir. 1999), recognizing that Salinas

had made plain that the corruption need not have a value of $5,000

to the local government on which the corruption is practiced.    In-

stead, there only must be the receipt of at least $10,000 of feder-

al funds and a corrupt transaction valued at $5,000 or more by any

of the partiesSSthe local government, the party paying the bribe,

or the bribe recipient.   Thus, the Santopietro court reversed and

held that the defendants could be convicted under § 666.        Even

though the bribery at issue did not result in a loss of $5,000 or

more to the town, the statutory requirement that a transaction of

at least $5,000 be involved was plainly satisfied by the fact that

the total bribe was $25,000.   Id. at 92-93.

     Santopietro, however, did not retreat from Foley’s requirement

of “at least some connection between the bribe and a risk to the

integrity of the federal funded [sic] program,” because “nothing in

Salinas disturbs such a requirement.”   Id. at 93.   The court held

that a federal connection sufficient to satisfy § 666 existed where

real estate developers had made corrupt payments to the mayor, the

Republican town chairman, and the president of the board of alder-


                                142
men to secure their influence in landing city development contracts

that were substantially funded by HUD dollars.              Id.   The court held

that the evidence

      satisfies the requirements of Foley, undisturbed by Sali-
      nas, that the transaction sought to be influenced had
      some connection with a federal program. Indeed, Salinas
      may be read to indicate that the “threat to the integrity
      and proper operation of [a] federal program” created by
      the corrupt activity is necessary to assure that the
      statute is not unconstitutionally applied.

Id. (quoting Salinas 522 U.S. at 60-61) (citation omitted) (alter-

ation in original).

      The court made plain that there was a direct connection be-

tween the bribery and the federally-funded programs and that “this

is not a case where the transactions sought to be influenced con-

cerned one department of a city and the requisite $10,000 of fed-

eral funds were received by a totally unrelated department.”                   Id.

at 93-94.    The court stated that “even after Salinas, [the undis-

turbed requirements of] Foley would not permit the Government to

use § 666(a)(1)(B) to prosecute a bribe paid to a city’s meat

inspector in connection with a substantial transaction just because

the city’s     parks   department     had   received    a    federal   grant    of

$10,000.”    Id.328

      The reasoning of the Second and Third Circuits is persuasive.



      328
         But see United States v. Jennings, 160 F.3d 1006, 1012 (4th Cir. 1998)
(interpreting § 666, without examining its constitutionality, to require no nexus
between bribes and federal funding); United States v. Dakota, 197 F.3d 821 (6th
Cir. 1999) (same).

                                      143
It is a tautology to say that for legislation to be necessary and

proper for effecting the spending power, it must be related to that

power in some way.     In other words, prohibiting activity that is

unrelated to federal spending or programs cannot be necessary to

execute the spending power.

     This is not to say that only activity that directly affects

federal funds may be prohibited.           Salinas made evident that the

spending power can be rendered ineffectual not only where the in-

tegrity of federal funds is compromised, but also where the in-

tegrity of programs funded by those federal dollars is assaulted.

Thus, in Salinas the Court found that § 666 did not “extend federal

power beyond its proper bounds,” id. at 61, where the statute was

used to prosecute a state officer who had allowed himself to be

bribed to influence his management of a federally funded program,

even though no federal funds actually were diverted.           In Zwick, the

court held that “a highly attenuated implication of a federal in-

terest will suffice for purposes of § 666.”329


     329
         The court provided examples of attenuated connections that would be
sufficient to allow prosecution under § 666:

           We can conceive of several ways in which the government
           could prove a federal interest in a § 666 [sic] in light
           of this threshold. The amount of federal funds could
           provide the requisite federal implication, even if the
           purpose of those funds has no explicit relationship to
           the subject of the bribe. If, for example, in a given
           year, the greater part of a township's budget came from
           federal funds, bribery of a township agent for any
           purpose might be said to implicate federal interests.
           Absent that situation, the offense conduct would have to
           somehow implicate a particular substantive federal
                                                              (continued...)

                                     144
                                        2.

     The government goes far beyond the holding of Salinas and ar-

gues that for a prosecution to be proper under § 666, no rela-

tionship at all is required between federal funds or programs and

local corruption.         The government argues that because funds are

fungible, and the receipt of federal funds for any project frees a

state to spend more funds on other projects, no more is required

for a prosecution under § 666 than that a local government receive

at least $10,000 in federal funds annually.

     Although this is, strictly speaking, a correct textual inter-

pretation of § 666, the statute obviously does not satisfy consti-

tutional requirements when used in this manner; it cannot be neces-

sary and proper to executing the spending power for the government

to prosecute local crimes that have no relationship whatsoever to

federal funds and programs.

     Any argument that it is “necessary” to protect the spending

power by passing legislation that regulates conduct totally unre-

lated to federal spending is meritless on its face. Accepting this

proposition would allow § 666 to become a general federal police

power statute that criminalizes corruption in all local governments

and private agencies receiving federal funds.


     329
           (...continued)
              interest, as the Supreme Court found it did in Salinas,
              where federal funds were being provided to house federal
              prisoners in local prisons.

Zwick, 199 F.3d at 687.

                                        145
      Such a general police power is denied the federal government

by constitutional design, for it is among those powers, reserved to

the states, that constitute the heart of state sovereignty.330             Fur-

thermore, states have the primary authority to define and enforce

criminal law,331 United States v. Lopez, 514 U.S. 549, 561 n.3

(1995), and the “double security” embodied in the concept of feder-

alism requires “a proper balance between the States and the Federal

Government,” Gregory, 501 U.S. at 459.              Central to that balance,

and to state sovereignty, is each state’s prerogative over the

“constitutional responsibility for the establishment and operation

of its own government . . . .”           Id. at 462.

      Congress may pass laws criminalizing conduct that is already

proscribed by the states, but this “change in the sensitive rela-

tion between federal and state criminal jurisdiction”332 must be



      330
         See, e.g., United States v. Morrison, 529 U.S. 598, 618 n.8 (2000); New
York v. United States, 505 U.S. 144, 155 (1992); Gregory v. Ashcroft, 501 U.S.
452, 457 (1991).
      331
            As the Court said in United States v. Lopez, 514 U.S. 549, 561 n.3
(1995):

              Under our federal system, the “‘states possess primary
              authority for defining and enforcing the criminal law.’”
              Brecht v. Abrahamson, 507 U.S. 619, 635 (1993) (quoting
              Engle v. Isaac, 456 U.S. 107, 128 (1982)); see also
              Screws v. United States, 325 U.S. 91, 109 (1945)
              (plurality opinion) (“Our national government is one of
              delegated powers alone. Under our federal system, the
              administration of criminal justice rests with the states
              except as Congress, acting within the scope of those
              delegated powers, has created offenses against the
              United States.”).
      332
         United States v. Enmons, 410 U.S. 396, 411-12 (1973) (quoting United
States v. Bass, 404 U.S. 336, 349 (1971)).

                                        146
made under the powers delegated to the federal government by the

Constitution.        If adopted, the government’s argument that it is

necessary and proper, under the Spending Clause, for the federal

government to root out all local corruption whenever more than

$10,000 of federal funds is received by a local government would

cause a massive shift in the “balance between the States and the

Federal      Government”     that   is   contrary    to   basic    concepts   of

federalism and the Tenth Amendment.333

              This power cannot be said to be necessary and proper to

carrying into execution the spending power, because the means are

not appropriate, are well beyond “the scope of the constitution,”

are inconsistent “with the letter and spirit of the constitution,”

and thus are unconstitutional. McCulloch v. Maryland, 17 U.S. 316,

421 (1819).334      Moreover, the government’s argument that no connec-

tion need be shown between federal funds or programs and the local

corruption prosecuted under § 666 confuses a connection to a fed-



      333
          See U.S. CONST. amend. 10 (“The powers not delegated to the United
States by the Constitution, nor prohibited by it to the States, are reserved to
the States respectively, or to the people.”).
      334
            See also Zwick, 199 F.3d at 686:

              If we adopted the government’s interpretation that § 666
              requires no connection between the offense conduct and
              federal funds or programming, § 666 would criminalize a
              host of corrupt acts committed by state agents, among
              others, by virtue of the fact that all states receive at
              least $10,000 in federal funds per year. See McCormack,
              31 F. Supp. 2d at 186. This result raises significant
              federalism concerns, turning traditionally local conduct
              into a matter for federal enforcement involving a
              substantial extension of federal law enforcement
              resources.

                                         147
eral interest in federally-funded programs with the federal gov-

ernment’s generalized interest in everything that occurs within its

borders.

      The government argues that the United States has an interest

in the honesty of all officials, local and federal, and this is as-

suredly so.    The government has a similar interest in a great many

things that are, however, beyond its power to regulate directly.

For example, members of Congress profess sincere interest in a

variety of problemsSSfrom reducing crime to encouraging the sta-

bility of marriageSSyet Congress has no more power directly to

criminalize local burglaries than it does to regulate marriage di-

rectly.     In both cases, if the government wishes to pursue its in-

terest, it must do so through targeted spending and conditional

grants of federal funds.335

      It is this conflation of generalized federal interests with a

federal interest in a program (i.e., a connection to federal fund-

ing) that prompts the government to argue that any generalized in-

terest of the United States suffices to allow federal criminaliza-

tion of local matters, so long as some insignificant amount of fed-

eral funds are given to the locality.          Such an analysis turns the

accepted understanding of the Necessary and Proper Clause on its

head and, in effect, asserts that because Congress may pursue the



      335
         For instance, the government may provide funds to put more local police
officers on the streets or may reform federal welfare spending in an effort to
create incentives for families to stay together.

                                      148
general welfare through the Spending Clause, all laws that are ne-

cessary and proper to the general welfare must be considered con-

stitutional under the Spending Clause.336           This argument, if fol-

lowed, would overturn the accepted meaning of the Spending and the

General Welfare Clauses that has existed for nearly two centuries.

See generally 1 TRIBE, supra, § 5-6, at 831-34 (3d ed. 2000).



                                      3.

       The government argues, alternatively, that if a connection is

required between federal funding or programs and the charged cor-

ruption, such connection is present in this case.           The federal con-

nection that the government asserts, however, is exceedingly tenu-

ous.     The government avers that a federal connection existed be-

tween Lipscomb’s acts of corruption and federal funds because

       Lipscomb voted to seek and disburse federal money on im-
       provements to Love Field airport. Thus, the federal gov-
       ernment had an interest in the success of the airport, a
       center of interstate travel. It is common sense that an
       airport depends in part for its success on the taxicab
       service provided for passengers. On the flip side, taxi-
       cabs depend in part for their success on the viability of
       airports, which provide fertile ground for fares.

            If merely the airportSSrather than the city as a
       wholeSSis seen as the analog of the jail in Salinas, that
       case’s holding must extend to this one. Lipscomb, like
       the jailer, was partly responsible for managing a feder-
       ally-funded entity, the airport. The airport in turn


       336
         Using this reasoning, the government could as easily argue that under
the Commerce Clause, conduct may be criminalized wherever it is committed by one
who participates in interstate commerce, rather than only where there is some
link between the conduct and interstate commerce. In fact, this reasoning would
allow federal police power under numerous clauses of the Constitution.

                                      149
     provided business to, and needed the business of, taxi-
     cabs (including Richards’ taxicabs) for its successSSjust
     as the jail had a direct relationship with the welfare of
     the prisoner who paid the bribes. And just as the pre-
     ferential treatment given to the prisoner was “a threat
     to the integrity and proper operation of the federal pro-
     gram,” Salinas, 522 U.S. at 61, so the preferential
     treatment of Richards was a threat to the integrity of
     the airport-funding program.

     The government’s “cabs go to the airport” theory is feeble at

best.   The government may as well argue that because the United

States funds medical research at Dallas hospitals, and researchers

sometimes take taxis, especially to airports to fly to conferences,

there is a sufficient nexus between taxis and federal funds.     Or,

the government could aver that federal funds go to pay welfare ben-

efits and, because welfare recipients often cannot afford cars,

they may take taxis to the grocery store to use their food stamps,

and thus federal prosecution of cases of local bribery affecting

taxi regulations is necessary to protect the spending power.      In

sum, if the government’s posited connection between the federal

funds and the corruption is sufficient to provide nexus, any con-

nection at all will do.

     The facts of this case reveal no substantial relationship to

federal funds or programs, whereas in Salinas there were three

direct connections between federal funds and the corrupt activity.

First, the prisoner paying the bribes was a federal prisoner.    Sec-

ond, the county jail in which the prisoner was housed had been con-

structed substantially with federal funds. Third, the prisoner was



                                150
in the jail as part of a federal program in which the county was

paid per diem for each federal prisoner it housed.

      Here, to the contrary, Richards, who was the person paying the

bribes, had no federal status or connection. Neither the taxis nor

the city regulation of the taxi industry was funded by federal

funds in any way.      Finally, there was no federal program relating

to taxi regulation, nor was the integrity of any federally funded

program affected by the payment of Lipscomb to vote for certain

taxi regulations.

      Thus, the connection between federal funds and the prosecuted

activity here is nothing like the direct connections between feder-

ally funded programs and corrupt activity in Salinas.                 It is far

less substantial than even the most attenuated connections that the

Third Circuit imagined might suffice to avoid constitutional ques-

tions in Zwick.337     Under the specific facts of this case, the con


      337
         The “highly attenuated implication of a federal interest” that Zwick
imagined would provide a “sufficient federal connection” to satisfy the
requirements of § 666 was a far less attenuated federal interest than is the one
the government asserts here. The Zwick court

            conceive[d] of several ways in which the government
            could prove a federal interest in § 666 . . . . If, for
            example, in a given year, the greater part of a
            township’s budget came from federal funds, bribery of a
            township agent for any purpose might be said to impli-
            cate federal interests.    Absent that situation, the
            offense conduct would have to somehow implicate a par-
            ticular substantive federal interest, as the Supreme
            Court found it did in Salinas, where federal funds were
            being provided to house federal prisoners in local
            prisons.

Zwick, 199 F.3d at 687. The court cited further examples, including Santopietro,
holding that bribes paid by real estate developers in search of development con-
                                                              (continued...)

                                      151
nection to federal funds is insufficient, as a matter of law, to

support a conclusion that the § 666 prosecution was necessary and

proper to protect federal funding of Love Field or the city

generally.338



                                         4.

      The government alternatively posits that, because the City of

Dallas received a sizeable amount of federal funds in real dollars,

it was proper for Lipscomb’s bribery to be federally prosecuted.

The government points out that in 1998, the city accepted over $56

million in federal funds. This, it argues, is a significant amount

that warrants the federal prosecution of a local official even for


      337
            (...continued)
tracts with city agencies that were overseeing HUD programs met the federal nexus
requirement of § 666. Zwick also cited Frega, in which a district court con-
cluded that bribery of state judges did not meet the requisite federal interest,
but hypothesized that a sufficient federal connection could exist in different
circumstances, such as if the state courts received federal funds for the purpose
of appointing habeas counsel and the bribes paid affected the appointment of par-
ticular habeas counsel. Id. at 687-88.

            Although these indeed are examples of federal connections that are
somewhat attenuated, nevertheless the federal interest in each example is plain,
as is the necessity of protecting it against corruption so that Congress may
properly execute its spending power, free of the danger that federally funded
programs will be corrupted and perverted. The same cannot be said of Lipscomb’s
prosecution, for no federal program was, in any way, affected by his corruption.
      338
          Moreover, this post hoc argumentSSthat the integrity of federal funding
at the airport was endangered by Lipscomb’s taxicab corruptionSSwas never charged
in the indictment or argued to the jury. Instead, the jury instructions merely
stated:

               It is also not necessary that the $10,000 in federal
               assistance be directly involved in or traced to the
               allegedly corrupt acts charged in the Indictment. All
               that is necessary is that the City of Dallas received in
               excess of $10,000 from the federal government during a
               one-year period.

                                         152
mere local corruption.

     The government contends that the receipt of this large amount

of federal money would make the prosecution of Lipscomb pass muster

even under Zwick.   This is plainly incorrect.   Zwick stated that if

“the greater part of a township’s budget came from federal funds,

bribery of a township agent for any purpose might be said to

implicate federal interests.”     Zwick, 199 F.3d at 687 (emphasis

added).   The city received over $56 million in 1998SSadmittedly a

significant amount.      Because its 1988 budget was $1.6 billion,

however, federal funds made up only 3.5% of the City’s budget.

     This is nowhere near the example given in Zwick, where a fed-

eral interest could arise if the “greater part of a township’s bud-

get” came from federal funds.     Indeed, if federal funding of as

little as 3.5% of a city’s budget allows prosecution of a city of-

ficial, then the fact that every state and most cities receive more

than $10,000 in federal funds each year is alone enough to allow

the federalization of local corruption cases.        This cannot be

necessary and proper for executing the spending power.



                                  5.

     The government further contends that Lipscomb was not just any

city employee and that as a city councilman he “was one of fifteen

people responsible for running the City of Dallas.” The government

then argues that high officials, such as Lipscomb, always should be


                                 153
liable for prosecution under § 666, because high officials make de-

cisions on the disposition of both local and federal funds, and

therefore dishonesty in the disposition of local funds is a proper

cause of worry to the United States.339

            The   government      contends    that    such    prosecution     is

necessary, because otherwise corrupt officials would be left in

place to administer federal funds in the same corrupt fashion that

they administer local matters.              While this argument has some

initial appeal, it ultimately has no merit.

            First, it seems unlikely that, had the state prosecutor

been given the fruits of the Lipscomb investigation, he would have

declined to prosecute.       The charges against Lipscomb were serious,

the evidence was compelling, and Lipscomb was a high-profile public

servantSSall factors that strongly argue for state prosecution.

            Second, even if one thinks that states sometimes do not

prosecute local crimes where federal prosecutors might do so, it

does not follow that allowing double prosecution of local crimes

would deter corruption involving federal funds and programs.                 In-

stead, allowing the double prosecution of local, but not federal,


      339
          Santopietro, 166 F.3d at 94 n.3, also raised this question, but did not
answer it:

            We need not consider whether Santopietro’s role as
            mayorSSthe chief executive officer of the city and hence
            the officer ultimately responsible for all city depart-
            mentsSSwould render the statute applicable to corrupt
            payments received by him for any transaction involving
            the city, even though the federal funds were received
            for a program entirely unrelated to the program in
            connection with which the corrupt payments were made.

                                      154
corruption might tend to cause dishonest local officials to abuse

federal dollars rather than local funds.

           Before § 666 was enacted, local embezzlement was covered

by local penalties, and federal embezzlement was covered by federal

penalties, with only small overlap.             Thus, before the advent of

§ 666, a rational local official would simply weigh the rewards of

embezzling local or federal funds against the risk of getting

caught and the probable penalty carried by each crime.                 He then

would commit those acts of embezzlement with the best ratio of

payoff-to-punishment.         Because      of   the   severity   of    federal

penalties, the most rational acts of embezzlement often would be

local.

           If § 666 is used to prosecute purely local acts of

corruption, however, this calculus changes substantially.              Federal

acts of corruption still carry the same ratios of reward-to-

punishment, but local crimes of corruption now qualify as both

federal and local crimes. Thus, federal embezzlement would be more

rewarding at the margins than would be local embezzlement.                As a

result, rather than protecting federal funds and programs, § 666,

if   applied   to   purely   local   crimes,    should   actually     cause   an

increase in the criminal misuse of federal funds; accordingly, it

cannot be said that prosecution of local crimes under § 666 is

necessary and proper to carry into execution the spending power,

and the application of § 666 to Lipscomb on the facts of this case

is, accordingly, unconstitutional.

                                     155
                                     III.

            The panel majority errs in deciding the question of

venue.      The majority teaches that it is better to force the

government    and      defendant    to   have   a   biased   trial    than   to

inconvenience them with a five-hour drive or a one-hour flight.

Because this directly contradicts the plain text of our past

precedents, and all common sense, I respectfully dissent.

            “The trial court has broad discretion in determining

whether a transfer is warranted.”340 “[A]bsent a showing of illicit

motivation, the transfer may be granted within the trial court’s

discretion unless the defendant shows that a transfer would be

prejudicial.”     Osum, 943 F.2d at 1399. Lipscomb makes two attempts

to show prejudice; both are meritless.              First, Lipscomb asserts

that if he had been tried in Dallas, he would have had more blacks

in his jury pool, and black jurors would have been more likely to

acquit him, a black defendant.           Besides the fact that a criminal

defendant has no right to jury or venire of “any particular

composition,” Taylor v. Louisiana, 419 U.S. 522, 538 (1975); United

States v. Sanchez, 508 F.2d 388, 395 (5th Cir. 1995), there is a

not a hint of an indication that the district court transferred the

case to alter the jury pool’s racial composition, see United States

v. McKinney, 53 F.3d 664, 673 (5th Cir. 1995).


      340
          United States v. Osum, 943 F.2d 1394 (5th Cir. 1991); accord United
States v. Kaufman, 858 F.2d 994, 1006 (5th Cir. 1988); United States v. Weddell,
800 F.2d 1404, 1406 (5th Cir. 1986).

                                      156
             Lipscomb     next    argues    that   Amarillo   was   inconvenient

because it    “is 300 miles from Dallas,” and the “defendant and all

of the witnesses resided in Dallas and every defense attorney

practiced there.”         This cannot rise to the necessary level of

prejudice.     We repeatedly have held that so long as the district

court has some “valid reason for changing venue,” “travel and

lodging expenses for lawyers and witnesses do not constitute

prejudice sufficient to overcome a district court’s determination

regarding the place of trial.”             United States v. Kaufman, 858 F.2d

994, 1006 (5th Cir. 1988).           In Kaufmann, we held that a district

court’s concern “that if it held trial in Austin, then [its] docket

in Waco would have to be completely ignored” constituted such a

valid reason and outweighed the “only minor inconvenience” of a 102

mile transfer.      Kaufmann, 858 F.2d at 1006.          If docket management

constitutes a valid reason for transfer, then surely a court’s

conviction that it cannot provide a fair trial does.

             Directly on point is United States v. Alvarado, 647 F.2d

537 (5th Cir. Unit A June 1981).            We affirmed a sua sponte decision

to transfer a case to a venue 231 miles away based on pretrial pub-

licity.       We   held    that    the     alleged   prejudicial    effects   of

“additional travel and lodging expenses [for the defendants] and

their attorneys in addition to the expenses that became necessary

in order to subpoena crucial witnesses . . . do not rise to the

level necessary to prove the trial judge abused his discretion by


                                         157
transferring venue so as to avoid an unfair trial from a great deal

of publicity.”     Id. at 539.

            The majority seems to argue that Lipscomb’s case is

different because 300 miles is really far.             But Kaufmann makes no

allowance for distance within a district.              What’s more, Kaufmann

relies on United States v. Fagan, 821 F.2d 1002, 1008 (5th Cir.

1987), for its holding.         In Fagan, a FED. R. CRIM. P. 21 case, we

affirmed the      refusal to transfer from the Southern District of

Texas to the Eastern District of Louisiana. We noted “that holding

trial in Houston, rather than Louisiana, made it more disruptive to

[the defendant], his witnesses, and his attorney” and may have cost

him the representation of a second attorney, but this was not

enough to mandate transfer.         Id. at 1008.     If the 348-mile distance

in Fagan was not prejudicial as a matter of law, then the 300 mile

distance in this case certainly is not.

            Today’s     holding     has    the   potential    to   inject    great

uncertainty into the trial process and actually to increase the

number of unfair trials.       Luckily, future district courts will not

be bound by it.        The majority’s venue ruling plainly contradicts

Alvarado,   and   it    is   well   established     that     “[w]hen   two   panel

opinions appear in conflict, it is the earlier which controls.”

Harvey v. Blake, 913 F.2d 226, 228 (5th Cir. 1990).                But, the fact

that today’s holding will not be binding does not make it any less

in error.


                                          158
I respectfully dissent.




                     159